 

Exhibit 10.01

 





THIRD AMENDMENT TO Investment AGREEMENT

 

This THIRD Amendment TO INVESTMENT AGREEMENT (this “Amendment”), dated as of
November 11, 2019 (the “Third Amendment Effective Date”), is by and between (i)
NortonLifeLock Inc. (formerly known as Symantec Corporation), a Delaware
corporation (the “Company”), and (ii) Silver Lake Partners IV Cayman (AIV II),
L.P., SLP IV Seal Holdings, L.P. and SLP IV Seal II Holdings, L.P. (each a
“Purchaser” and together the “Purchasers”).

 

WHEREAS, the Company and the Purchasers are party to that certain Investment
Agreement, dated as of February 3, 2016, and amended by that certain First
Amendment to Investment Agreement, dated as of March 2, 2016 and that certain
Second Amendment to Investment Agreement, dated as of June 12, 2016 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Investment Agreement”).

 

WHEREAS, Section 6.03 of the Existing Investment Agreement provides that any
provision of the Existing Investment Agreement may be amended or modified in
whole or in part at any time by an agreement in writing between the parties
thereto executed in the same manner as the Existing Investment Agreement.

 

WHEREAS, the Company and the Purchasers wish to amend the Existing Investment
Agreement in connection with the Disposition Transaction (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

Section 1.            Definitions. Capitalized terms used but not defined in
this Amendment shall have the meanings ascribed to such terms in the Existing
Investment Agreement. As used in this Amendment:

 

“Asset Purchase Agreement” means the Asset Purchase Agreement, dated as of
August 8, 2019, by and between Broadcom Inc. and the Company.

 

“Disposition Transaction” means the Closing (as defined in the Asset Purchase
Agreement) of the transactions contemplated by the Asset Purchase Agreement.

 

“Distribution Outside Date” means the later of April 3, 2020 or such later date
as the Purchasers (taken together) may agree upon in their sole discretion.

 

“Existing Notes” means the $500,000,000 aggregate principal amount of the
Company’s 2.500% Convertible Notes due 2021 issued pursuant to the Existing
Notes Indenture.

 

“Existing Notes Indenture” means that certain indenture, dated as of March 4,
2016, by and between the Company and Wells Fargo Bank, National Association, as
trustee, governing the Existing Notes, as amended, supplemented or otherwise
modified from time to time.

 

“Extended Maturity Date” means April 1, 2022.

 



 

 

  

“Indenture” means (a) prior to the effectiveness of the New Notes Indenture, the
Existing Notes Indenture and (b) after the effectiveness of the New Notes
Indenture, the Existing Notes Indenture or the New Notes Indenture, as
applicable.

 

“New Notes” means the aggregate principal amount of the Company’s 2.500%
Convertible Notes due 2022 issued pursuant to the New Notes Indenture in
accordance with Section 2(g) hereof.

 

“New Notes Indenture” means an indenture, in the form attached to this Amendment
as Exhibit B, with such changes as may be consented to by the Company and the
Purchasers prior to the effective date thereof, it being agreed that the Company
and the Purchasers shall consent to any changes required by the Trustee that do
not adversely affect the Company or the Purchasers, including with respect to
timing and mechanics of transfers and exchanges of Securities (as defined in the
New Notes Indenture) and interests therein, in any material respect.

 

“New Notes Issuance Date” means the date on which the New Notes are issued by
the Company pursuant to the New Notes Indenture.

 

“Notes” means (a) prior to the issuance of the New Notes, the Existing Notes and
(b) after the issuance of the New Notes, the Existing Notes and/or the New
Notes, as applicable.

 

“Special Dividend” means a special dividend, payable in cash to the holders of
Company Common Stock, of at least $12.00 per share of Company Common Stock (as
adjusted for any stock split, stock dividend, reverse stock split or stock
combination).

 

“Supplemental Indenture” means a supplemental indenture, in the form attached to
this Amendment as Exhibit A, to the Existing Notes Indenture, with such changes
as may be consented to by the Company and the Purchasers prior to the effective
date thereof, it being agreed that the Company and the Purchasers shall consent
to any changes required by the Trustee that do not adversely affect the Company
or the Purchasers, including with respect to timing and mechanics of transfers
and exchanges of Securities (as defined in the Existing Notes Indenture) and
interests therein, in any material respect.

 

Section 2.            Amendment to the Investment Agreement.

 

(a)            Effective as of the Third Amendment Effective Date, Section
4.02(a) of the Existing Investment Agreement is hereby amended and restated to
read as follows:

 



2

 

 

“(a)          Conversion and Transfer Restrictions. Except as otherwise
expressly provided hereunder, each Purchaser shall not, from the Third Amendment
Effective Date, (i)(A) exercise its right under Section 10.01 of an Indenture to
convert any Notes that are SLP Securities (as defined in the applicable
Indenture) before the date that is six (6) months prior to the Extended Maturity
Date or (B) exercise the Investor Repurchase Right (as defined in the Existing
Notes Indenture) pursuant to Section 3.02 of the Existing Notes Indenture if
amounts payable pursuant thereto would be required to be paid before the date
that is six (6) months prior to the Extended Maturity Date or (ii) sell, offer,
transfer, assign, mortgage, hypothecate, gift, pledge or dispose of, enter into
or agree to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, mortgage,
hypothecation, gift, assignment or similar disposition of (any of the foregoing,
a “transfer”) any Notes that are SLP Securities (as defined in the applicable
Indenture) unless (x) the transferee agrees in writing to be bound by this
paragraph or (y) such transfer is a Permitted Transfer. “Permitted Transfers”
shall mean any (i) transfer to a Purchaser’s Affiliate that (1) is an entity
organized or incorporated under the laws of the United States, any State thereof
or the District of Columbia and is a U.S. Person and (2) executes and delivers
to the Company a Joinder becoming a Purchaser party to this Agreement and the
Confidentiality Agreement and a duly completed and executed IRS Form W-9, (ii)
transfer to the Company or any of its Subsidiaries, (iii) transfer to a Third
Party for cash solely to the extent that all of the net proceeds of such sale
are solely used to satisfy a bona fide margin call (i.e. posted as collateral)
pursuant to a Permitted Loan, or repay a Permitted Loan to the extent necessary
to satisfy a bona fide margin call on such Permitted Loan or avoid a bona fide
margin call on such Permitted Loan, (iv) transfer with the prior written consent
of the Company or (v) tender of any Company Common Stock into a Third Party
Tender/Exchange Offer, as defined below, (and any related conversion of Notes to
the extent required to effect such tender or exchange) and any transfer effected
pursuant to any merger, consolidation or similar transaction consummated by the
Company (for the avoidance of doubt, if such Third Party Tender/Exchange Offer
does not close for any reason, the restrictions on transfer contained herein
shall continue to apply to any Company Common Stock received pursuant to the
conversion of any Notes that had previously been converted to participate in any
such tender or exchange offer). “Third Party Tender/Exchange Offer” shall mean
any tender or exchange offer made to all of the holders of Company Common Stock
by a Third Party for a number of outstanding shares of Voting Stock that, if
consummated, would result in a Change in Control solely to the extent that (x)
the Board of Directors has recommended such tender or exchange offer in a
Schedule 14D-9 under the Exchange Act or (y) such tender or exchange offer is
either (I) a tender or exchange offer for less than all of the outstanding
shares of Company Common Stock or (II) part of a two-step transaction and the
consideration to be received in the second step of such transaction is not
identical in the amount or form of consideration (or the election of the type of
consideration available to holders of Company Common Stock is not identical in
the second-step of such transaction) as the first step of such transaction. Any
purported transfer of Notes that are SLP Securities (as defined in the
applicable Indenture) in violation of this Section 4.02(a) shall be null and
void ab initio. Notwithstanding anything to the contrary herein, nothing in this
Section 4.02(a) shall limit or restrict (A) the transfer of a Note that is not
an SLP Security (as defined in the applicable Indenture) or the exchange of a
Note that is an SLP Security (as defined in the applicable Indenture) for a Note
that is not an SLP Security, (B) the conversion of any Existing Notes following
delivery of a notice of redemption by the Company pursuant to Article 13 of the
Existing Notes Indenture or (C) the conversion of any Notes or exercise of the
Investor Repurchase Right (as defined in the Existing Notes Indenture) following
occurrence or notice of a Fundamental Change (as defined in the applicable
Indenture) or a Make-Whole Fundamental Change (as defined in the applicable
Indenture). Notwithstanding anything to the contrary herein, each Purchaser (or
a controlled Affiliate of such Purchaser) shall be permitted to mortgage,
hypothecate, and/or pledge the Notes and/or the shares of Company Common Stock
issuable or issued upon conversion of the Notes in respect of one or more bona
fide purpose (margin) or bona fide non-purpose loans (each, a “Permitted Loan”)
and nothing contained in the Existing Investment Agreement or this Amendment
shall prohibit or otherwise restrict the ability of any lender (or its
securities affiliate) or collateral agent to foreclose upon and sell, convert,
dispose of or otherwise transfer the Notes and/or shares of Company Common Stock
(including shares of Company Common Stock received upon conversion of the Notes
following foreclosure on a Permitted Loan) mortgaged, hypothecated and/or
pledged to secure the obligations of the borrower following an event of default
under a Permitted Loan. Notwithstanding the foregoing or anything to the
contrary herein, in the event that any lender or other creditor under a
Permitted Loan transaction (including any agent or trustee on their behalf) or
any affiliate of the foregoing exercises any rights or remedies in respect of
the Notes or the shares of Company Common Stock issuable or issued upon
conversion of the Notes or any other collateral for any Permitted Loan, no
lender, creditor, agent or trustee on their behalf or affiliate of any of the
foregoing, or any direct or indirect transferee of the foregoing, (other than,
for the avoidance of doubt, a Purchaser or any of its Affiliates) shall be
entitled to any rights or have any obligations or be subject to any transfer
restrictions or limitations under the Existing Investment Agreement or this
Amendment (including, without limitation, the rights or benefits provided for in
Section 4.06 and Section 4.07 of the Existing Investment Agreement) except and
to the extent for those expressly provided for in Article V of the Existing
Investment Agreement. The Company shall not deliver a notice of redemption
pursuant to Article 13 of the Existing Notes Indenture prior to the date of
payment of the Special Payment (as defined below).”

 



3

 

 

(b)           Hedging Restriction. No member of the Silver Lake Group shall
enter into any hedge, swap, short sale, derivative transaction or other
agreement or arrangement that is designed to, or has the effect of, hedging the
economic consequences of ownership of the Notes or any shares of Company Common
Stock issuable or issued upon conversion of any of the Notes then held by the
Silver Lake Group. For the avoidance of doubt, nothing in this paragraph 2(b)
shall prohibit any Permitted Loan.

 

(c)            Special Payment. If the Company determines to declare and pay the
Special Dividend to the holders of Company Common Stock (the date that such
payment is paid to such holders of Company Common Stock, the “Dividend Payment
Date”), then the Company shall be required to give Purchasers no more than ten
(10) Business Days and no less than five (5) Business Days prior written notice
of the declaration of such Special Dividend (the “Notice Period”) and, if the
Special Dividend is paid by the Distribution Outside Date, then the Company
shall be required, on the Special Payment Date (as defined below), in accordance
with the last paragraph of Section 10.07 of the New Notes Indenture, to pay to
each Purchaser listed on Schedule 1 hereto on the Special Payment Date, cash in
respect of each $1,000 of principal amount of New Notes to be issued pursuant to
Section 2(g) hereof (the “Special Payment”) in an amount equal to the dollar
amount per share of Common Stock (as defined in the New Notes Indenture) of the
Special Dividend declared and paid by the Company multiplied by the Conversion
Rate in effect immediately prior to the Open of Business (as defined in the New
Notes Indenture) on the Special Payment Date (without giving effect to any
adjustment pursuant to Section 10.06 of the New Notes Indenture on account of
such Special Dividend). Any Special Dividend paid to the holders of Company
Common Stock in connection with the Disposition Transaction shall be declared
and paid in a single special dividend. For the avoidance of doubt, no adjustment
to the Conversion Rate pursuant to Section 10.06 of the New Notes Indenture or
Section 2(h) for the New Notes shall be made for the payment of the Special
Dividend if the Special Payment is paid in full, but the Conversion Rate for the
Existing Notes shall be adjusted in accordance with the terms of the Indenture,
as supplemented by the Supplemental Indenture.

 

(d)            Tax Treatment of Special Payment. For U.S. federal income tax
purposes, the Company and each Purchaser agree to treat (i) the election to pay
the Special Payment and related agreements, collectively, as a significant
modification of the Notes resulting in a deemed exchange of the Notes for new
notes, and (ii) the payment of the Special Payment and any payments pursuant to
Section 2(h) as the payment of boot in a recapitalization under section
368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the “Code”) and
not as a dividend or interest. The Company and each Purchaser agree not to take
any position inconsistent with such tax treatment unless otherwise required by a
taxing authority following an audit in which the intended tax treatment has been
defended diligently and in good faith. The Company shall provide notice of any
such audit to each Purchaser and shall use commercially reasonable efforts to
consult with each Purchaser regarding the conduct of such audit. Each Purchaser
represents that such Purchaser is either a “domestic partnership” within the
meaning of section 7701(a)(30)(B) of the Code or a “withholding foreign
partnership” within the meaning of U.S. Treasury Regulations section
1.1441-5(c)(2).

 



4

 

 

(e)           Section 16 Matters. The Company represents that the Board of
Directors or a committee thereof composed solely of two or more “non-employee
directors” as defined in Rule 16b-3 of the Exchange Act, has approved this
Amendment, the Supplemental Indenture, the New Notes and the New Notes Indenture
(including all material terms thereof as set forth on Exhibit A and Exhibit B
hereto) and the transactions contemplated thereby for the express purpose of
exempting each Purchaser, its Affiliates’ and any SLP Affiliated Director’s
interests (for such Purchaser and/or its Affiliates, to the extent such persons
may be deemed to be “directors by deputization”) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.

 

(f)            Supplemental Indenture. Each Purchaser agrees to consent to the
Supplemental Indenture. The Company shall cause the Supplemental Indenture to
become effective prior to the payment of the Special Dividend and within five
(5) Business Days following the ex-dividend date for the Special Dividend. The
Supplemental Indenture shall provide that, if the Special Payment has not been
paid by the Distribution Outside Date, the changes set forth therein related to
(i) the Maturity Date (as defined in the Existing Notes Indenture), (ii) the
Investor Repurchase Right (as defined in the Existing Notes Indenture) pursuant
to Section 3.02 of the Existing Notes Indenture and (iii) Article 13 of the
Existing Notes Indenture shall automatically cease to be in force.

 

(g)            Exchange of Existing Notes for New Notes.

 

(i)         Exchange. On the date the Special Payment is paid (the “Special
Payment Date”), the Purchasers, severally and not jointly, agree to exchange the
principal amount of Existing Notes set forth opposite each Purchaser’s name on
Schedule 1 hereto in exchange for an equal principal amount of New Notes and
payment of the Special Payment with respect to such New Notes in accordance with
Section 2(c) hereof. The Existing Notes to be exchanged pursuant to this Section
2(g) shall be transferred (such transferred Existing Notes, the “Transferred
Notes”) by the Purchasers to the Company prior to the payment of the Special
Payment to the Purchasers or concurrently with the delivery of the New Notes to
the Purchasers, in accordance with instructions given by the Company to the
Purchasers at least two (2) Business Days prior to the Special Payment Date. On
the Special Payment Date, the Company shall cause (A) the New Notes Indenture to
become effective and the New Notes to be issued pursuant to the New Notes
Indenture to the respective Purchaser through the facilities of the Depository
Trust Company in accordance with instructions given by such respective
Purchasers to the Company at least two (2) Business Days prior to the Special
Payment Date and (B) the Special Payment to be paid to the Purchasers in
accordance with Section 2(c) hereof with respect to such New Notes. Upon
issuance of the New Notes and payment of the Special Payment to the respective
Purchasers, the Company shall cause the Transferred Notes to be cancelled in
accordance with Section 2.11 of the Existing Notes Indenture.

 



5

 

 

(ii)        Accuracy of Representations and Warranties. The Company hereby
represents and warrants to each Purchaser, as of the date hereof and as of the
New Notes Issuance Date, that the representations and warranties contained in
paragraphs (a), (c) (but only with respect to this Amendment, the Supplemental
Indenture, the New Notes and the New Notes Indenture, as applicable, and the
transactions contemplated herein and therein), (d), (e) and (f) of Section 3.01
of the Existing Investment Agreement are true and correct with respect to the
issuance of the New Notes. Each Purchaser, severally and not jointly, hereby
represents and warrants to the Company, as of the date hereof and as of the New
Notes Issuance Date, that the representations and warranties contained in
paragraphs (a), (b), (c) and (d) of Section 3.02 of the Existing Investment
Agreement are true and correct with respect to the issuance of the New Notes.

 

(h)           Conversion Price Matters.

 

(i)        The Conversion Rate of the New Notes on the New Notes Issue Date, and
set forth in the New Notes Indenture (the “Initial Conversion Rate”) shall be
59.6341; provided, that if any event shall occur between the date hereof and the
New Notes Issue Date (inclusive) that would have resulted in an adjustment to
the Conversion Rate of the New Notes pursuant to Article 10 of the New Notes
Indenture if the New Notes had been issued and outstanding since the date
hereof, the Initial Conversion Rate of the New Notes, the distribution threshold
in Section 10.06(b) of the New Notes Indenture and the share amounts in the
table of Make-Whole Applicable Increases set forth in Section 10.14(b) of the
New Notes Indenture shall be adjusted in the same manner as would have been
required by Article 10 of the New Notes Indenture if the New Notes had been
issued and outstanding since the date hereof and the Conversion Price, Initial
Conversion Rate and Make-Whole Applicable Increases table included in the New
Notes Indenture shall reflect such adjustment; provided, however, that no such
adjustment shall be made in respect of the Special Dividend if the Special
Payment is paid in accordance with Section 2(c) hereof.

 

(ii)        With respect to any regular, quarterly cash dividend for which the
Ex Date (as defined in the Existing Notes Indenture) occurs during the period
beginning on the Third Amendment Effective Date and ending on the last day of
the third fiscal quarter of the Company, inclusive, (such period, the “Cash Pay
Period”), the Company shall provide for each Holder (as defined in the
applicable Indenture) of Existing Notes (and, if the New Notes are outstanding
on such Ex Date, each Holder of New Notes) to be paid cash in an amount per
share of Common Stock (as defined in the applicable Indenture) equal to the
amount by which the regular, quarterly cash dividend exceeds the dividend
threshold (as defined in the applicable Indenture) at the same time and upon the
same terms as holders of Common Stock (as defined in the applicable Indenture)
participate in such regular, quarterly cash dividend, without conversion, as if
such Holder (as defined in the applicable Indenture) held a number of shares of
Common Stock (as defined in the applicable Indenture) equal to the Conversion
Rate (as defined in the applicable Indenture) in effect on the Ex Date (as
defined in the applicable Indenture) of such regular, quarterly cash dividend
(without giving effect to any adjustment pursuant to Section 10.06 of the
applicable Indenture on account of such regular, quarterly cash dividend),
multiplied by the principal amount (expressed in thousands) of Securities (as
defined in the applicable Indenture) held by such Holder (as defined in the
applicable Indenture) on such Ex Date. If any event shall occur between the date
hereof and the date the Supplemental Indenture becomes effective (inclusive)
that would have resulted in an adjustment to the Conversion Rate of the Existing
Notes pursuant to Article 10 of the Existing Notes Indenture, the table of
Make-Whole Applicable Increases set forth in Section 10.14(b) of the
Supplemental Indenture shall be adjusted in the same manner as would have been
required by Article 10 of the Existing Notes Indenture as if the Supplemental
Indenture became effective on the date hereof and the Conversion Price, Initial
Conversion Rate and Make-Whole Applicable Increases table included in the
Supplemental Indenture shall reflect such adjustment.

 



6

 

 

(iii)        The Company represents and warrants that the Conversion Rate as of
the date hereof for the Existing Notes is 59.6341 and that no event or
circumstance has occurred since the Issue Date (as defined in the Existing Notes
Indenture) that would result in an adjustment to the Conversion Rate pursuant to
Article 10 of the Existing Notes Indenture.

 

(i)             Registrable Securities; Amendment to Registration Rights
Provisions. The Company agrees that any securities issued under the Indentures
that are held by the Holders shall be deemed Registrable Securities under the
Existing Investment Agreement. Section 5.01 of the Existing Investment Agreement
is hereby amended to add a new subsection (d), reading as follows:

 

“(d)          Notwithstanding the foregoing, provided the Notes may be resold
pursuant to Rules 144 and 144A of the Securities Act, the Company shall not be
required to file, use reasonable efforts to cause to be declared effective or
keep effective, a Registration Statement on Form S-1 or Form S-3 (or any
successor form) under the Securities Act, or to keep any such Registration
Statement or any prospectus Available, during the period from November 11, 2019
through the date that is five (5) Business Days after the earlier of (x) June 2,
2020 and (y) the date of filing of the Company’s Annual Report on Form 10-K for
the fiscal year ended April 3, 2020, which period shall be deemed to constitute
a Blackout Period hereunder.”

 

(j)            Depository Trust Company. The Company shall use commercially
reasonable efforts to take such action as may be reasonably requested by the
Purchasers or the Trustee as is required in order to maintain the Notes as
global securities held through The Depository Trust Company.

 

(k)            Disposition Transaction. The parties hereto agree that the
Disposition Transaction did not constitute a “Change in Control” as defined in
(x) the Existing Investment Agreement or (y) the Notes Indenture.

 

(l)            Termination. If the Special Payment has not been paid by the
Distribution Outside Date, Sections 2(a)-(d) and Section 2(i) shall thereupon
automatically terminate and any exchange of Existing Notes for New Notes shall
be null and void and any Existing Notes transferred to the Company pursuant to
Section 2(g) shall be transferred back to the applicable Purchaser within two
(2) Business Days.

 



7

 

 

Section 3.           Transfers of SLP Global Securities. Section 4.14 of the
Investment Agreement is hereby amended and restated to read as follows:

 

“Section 4.14.     Transfers of SLP Global Securities. The Purchaser agrees that
(i) except in the case of a foreclosure under a Permitted Loan, Purchaser and
its Affiliates will only transfer their interests in the SLP Global Security to
a Third Party if such Person receives such transferred interest in a Global
Security other than the SLP Global Security and (ii) Purchaser and its
Affiliates may only transfer an interest in the SLP Global Security to an
Affiliate of Purchaser if such Affiliate continues to hold such transferred
interest in the SLP Global Security and not any other Global Security. In the
case of a foreclosure under a Permitted Loan, the lender or creditor under such
Permitted Loan (including any agent or trustee on their behalf) or any affiliate
of the foregoing, and any direct or indirect transferee of the foregoing, shall
be permitted to hold such foreclosed interest in the SLP Global Security.”

 

Section 4.            Transfer Restrictions. Section 4.17 of the Investment
Agreement is hereby amended and restated to read as follows:

 

“Section 4.17.     Transfer Restrictions. Notwithstanding anything to the
contrary herein, the Purchaser hereby agrees that it shall not, directly or
indirectly, without the Company’s prior written consent, (a) hold any right,
title or interest in the Notes unless such Notes are SLP Securities (as defined
in the Notes Indenture), or (b) transfer to any other Person any right, title or
interest in any Note that is, in the hands of the transferee, an SLP Security
(other than (i) any transfer to a Purchaser’s Affiliate that (1) is an entity
organized or incorporated under the laws of the United States, any State thereof
or the District of Columbia and is a U.S. Person and (2) executes and delivers
to the Company a Joinder becoming a Purchaser party to this Agreement and the
Confidentiality Agreement and a duly completed and executed IRS Form W-9, (ii)
to a lender or creditor under a Permitted Loan (or any agent or trustee on their
behalf) or any affiliate of the foregoing, and any direct or indirect transferee
of the foregoing, in connection with the foreclosure on SLP Securities which
have been mortgaged, hypothecated and/or pledged to secure the obligations of
the borrower under such Permitted Loan and (iii) to the Company or any of its
Subsidiaries).”

 

Section 5.            Miscellaneous Provisions.

 

(a)           EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTIONS
6.02, 6.03, 6.07, 6.08, 6.09, 6.10 AND 6.12 OF THE EXISTING INVESTMENT AGREEMENT
SHALL APPLY TO THIS AMENDMENT, MUTATIS MUTANDIS.

 

(b)           This Amendment may be executed in one or more counterparts, each
of which shall be deemed to constitute any original, but all of which together
shall constitute one and the same document. Signatures to this Amendment
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

(c)            The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.

 



8

 

 

(d)           This Amendment shall not constitute an amendment of any other
provision of the Existing Investment Agreement not expressly referred to herein.
Except as provided herein, the Existing Investment Agreement shall remain in
full force and effect. From and after the date hereof, all references to the
term “Agreement” in the Existing Investment Agreement shall be deemed to refer
to the Existing Investment Agreement, as amended hereby.

 

[Signature Pages Follow]

 



9

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

  



  NORTONLIFELOCK INC.       By: /s/Vincent Pilette   Name:

Vincent Pilette



  Title: Chief Executive Officer



 



[Signature Page to Third Amendment to Symantec I Investment Agreement]



 





 

  

  SILVER LAKE PARTNERS IV CAYMAN (AIV II), L.P.

 



By:Silver Lake Technology Associates IV Cayman, L.P., its general partner

 

By:Silver Lake (Offshore) AIV GP IV, Ltd., its general partner

 

By: /s/Kenneth Hao Name: Kenneth Hao Title: Director

 

[Signature Page to Third Amendment to Symantec I Investment Agreement]

 





 

  

SLP IV SEAL HOLDINGS, L.P.      By: SLP IV Seal GP, L.L.C., its general partner
     By: /s/Kenneth Hao Name: Kenneth Hao Title:Director

 

[Signature Page to Third Amendment to Symantec I Investment Agreement]

 





 

 



  SLP IV SEAL II HOLDINGS, L.P.         By: SLP IV Seal II GP, L.L.C., its
general partner             By: /s/Kenneth Hao   Name: Kenneth Hao
Title:President

 

[Signature Page to Third Amendment to Symantec I Investment Agreement]

 



 

 

 

EXHIBIT A

 

FORM OF SUPPLEMENTAL INDENTURE

 



 

 

 

EXHIBIT A

 

FIRST SUPPLEMENTAL INDENTURE

 

This FIRST SUPPLEMENTAL INDENTURE, dated [●] (this “Supplemental Indenture”), is
made and entered into by NortonLifeLock Inc. (formerly known as Symantec
Corporation), a Delaware corporation (the “Company”), and Wells Fargo Bank,
National Association, a national banking association, as trustee (in such
capacity, the “Trustee”). Capitalized terms used herein and not otherwise
defined have the meanings set forth in the Base Indenture referred to below.

 

RECITALS

 

A. Section 9.02 of the Indenture, dated March 4, 2016, by and between the
Company and the Trustee (the “Base Indenture” and, together with this
Supplemental Indenture, the “Indenture”) provides that the Company may amend or
supplement the Base Indenture or the Securities with the written consent of the
Holders of at least a majority in aggregate principal amount of the outstanding
Securities (provided that any amendment or supplement to the Base Indenture that
extends the stated maturity of the principal of any Security or makes other
specified changes requires the consent of the Holder of each outstanding
Security affected).

 

B. Each Holder has executed a written instrument consenting to the extension of
the maturity date of the Securities and certain other amendments in relation to
the extended maturity date.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the parties hereto agree, subject to the terms and conditions
hereinafter set forth, as follows for the benefit of the Trustee and the Holders
of the Securities:

 

Section 1. Preamble. The second sentence of the preamble of the Base Indenture
is hereby amended and restated as follows:

 

“Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
2.500% Convertible Senior Notes due 2022 (the “Securities”).”

 

Section 2. Definitions. The following terms in Section 1.01 of the Base
Indenture are amended and restated as follows:

 

(a)“Daily VWAP” means, for each Trading Day during the relevant Observation
Period, the per share volume-weighted average price as displayed under the
heading “Bloomberg VWAP” on Bloomberg page “NLOK <EQUITY> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Trading Day (or if such volume-weighted average
price is unavailable, the market value of one share of Common Stock on such
Trading Day determined, using a volume-weighted average method, by a nationally
recognized independent investment banking firm retained for this purpose by the
Company). The “Daily VWAP” shall be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

 



 

 

 

(b)“Investment Agreement” means the Investment Agreement, dated as of February
3, 2016, by and among Symantec Corporation and the several purchasers party
thereto, as amended on March 2, 2016, June 12, 2016 and November 11, 2019.    

(c)“Maturity Date” means April 1, 2022.    

(d)“Observation Period,” with respect to any Security surrendered for
conversion, means: (i) if the relevant Conversion Date occurs prior to the 27th
Scheduled Trading Day immediately preceding the Maturity Date, the 25
consecutive Trading Day period beginning on, and including, the second Trading
Day immediately succeeding such Conversion Date; and (ii) if the relevant
Conversion Date occurs on or after the 27th Scheduled Trading Day immediately
preceding the Maturity Date, the 25 consecutive Trading Days beginning on, and
including, the 27th Scheduled Trading Day immediately preceding the Maturity
Date; provided, however, that the observation period with respect to any SLP
Security surrendered for conversion in accordance with Section 10.02(a)(v) shall
be determined as specified in Section 10.02(a)(v).

 

Section 3. Conversion Privilege. Section 10.01 of the Base Indenture is amended
and restated as follows:

 

    “Conversion Privilege. 

 

(a) Subject to the limitations of Section 10.02, Section 10.11 and the
settlement provisions of Section 10.14(c), and upon compliance with the
provisions of this Article 10, each Holder of a Security shall have the right,
at such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or a multiple thereof) of such Security (i)
with respect to any SLP Securities, at any time prior to the close of business
on the Scheduled Trading Day immediately preceding the Maturity Date and (ii)
with respect to any Securities that are not SLP Securities, (A) at any time
prior to the close of business on the Business Day immediately preceding October
1, 2021 under the circumstances and during the periods set forth in clause
(d) of this Section 10.01 and (B) irrespective of the circumstances set forth
in clause (d) of this Section 10.01, on or after October 1, 2021 and prior to
the Close of Business on the Scheduled Trading Day immediately preceding the
Maturity Date, in each case, at the then applicable Conversion Rate per $1,000
principal amount of Securities (subject to the settlement provisions of Section
10.02, the “Conversion Obligation”).

 

(b) To convert its Security, a Holder of a Physical Security must (i) complete
and manually sign the Conversion Notice, or a facsimile thereof, with
appropriate notarization or signature guarantee, and deliver the completed
Conversion Notice or a facsimile thereof to the Conversion Agent, (ii) surrender
the Security to the Conversion Agent, (iii) furnish appropriate endorsements and
transfer documents if required by the Registrar or Conversion Agent, (iv) pay
all transfer or similar taxes if required pursuant to Section 10.04 and (v) pay
funds equal to interest payable on the next Interest Payment Date if so required
by Section 10.02(d). If a Holder holds a beneficial interest in a Global
Security, to convert such Security, the Holder must comply with clauses (iv) and
(v) above and the Depository’s procedures for converting a beneficial interest
in a Global Security.

 



-3-

 

 

(c) A Holder may convert a portion of the principal amount of a Security if such
portion is $1,000 principal amount or an integral multiple thereof. Provisions
of this Indenture that apply to conversion of all of a Security also apply to
conversion of a portion of such Security.

 

(d)   If a transaction or event that constitutes a Fundamental Change or
Make-Whole Fundamental Change occurs, regardless of whether a Holder of the
Securities has the right to require the Company to repurchase the Securities
pursuant to Section 3.01, or if the Company is a party to a consolidation,
merger, binding share exchange, or transfer or lease of all or substantially all
of the Company’s assets (other than any merger or binding share exchange, in
each case, solely for the purpose of changing the Company’s jurisdiction of
organization that (I) does not constitute a Fundamental Change or a Make-Whole
Fundamental Change and (II) results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity and such surviving entity succeeds to all of the
Company’s rights and obligations under this Indenture and is a “United States
person” under Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), in each case pursuant to which Common Stock would be converted into
cash, securities or other assets, then all or any portion of a Holder’s
Securities that are not SLP Securities may be surrendered for conversion at any
time from or after the date that is 35 Scheduled Trading Days prior to the
anticipated effective date of the transaction (or, if later, the Business Day
after the Company gives notice of such transaction) until 35 Trading Days after
the actual effective date of such transaction or, if such transaction also
constitutes a Fundamental Change, until the related Fundamental Change
Repurchase Date. The Company shall notify the Holders, the Trustee and the
Conversion Agent (if other than the Trustee) (i) as promptly as practicable
following the date the Company publicly announces such transaction but in no
event less than 35 Scheduled Trading Days prior to the anticipated effective
date of such transaction; or (ii) if the Company does not have knowledge of the
anticipated effective date of such transaction at least 35 Scheduled Trading
Days prior to the anticipated effective date of such transaction, then within
two Business Days of the earlier of (x) the date upon which the Company receives
notice, or otherwise becomes aware, the anticipated effective date of such
transaction and (y) the actual effective date of such transaction.”

 



-4-

 

 

Section 4. Conversion Procedure and Payment Upon Conversion.

 

(a)The first paragraph of Section 10.02(a)(v) is amended and restated as
follows:

 

  “(v) Notwithstanding anything herein to the contrary, the Company hereby
initially elects to satisfy its Conversion Obligation with respect to any
conversion of SLP Securities by Combination Settlement with a Specified Dollar
Amount of $1,000 per $1,000 principal amount of Securities. The Company may
change its Settlement Method election (and, in the case of Combination
Settlement, the Specified Dollar Amount) with respect to any conversion of SLP
Securities by delivering a notice that specifies the newly elected Settlement
Method and, in the case of Combination Settlement, the applicable Specified
Dollar Amount (the “SLP Settlement Notice”) to the Holders of the SLP
Securities, and such newly elected Settlement Method (and, in the case of
Combination Settlement, the Specified Dollar Amount) shall be effective no
earlier than ten (10) Trading Days after the date on which such SLP Settlement
Notice was received by the Holder. In the event any Holder(s) of SLP Securities
exercises its right to convert all or any portion of such SLP Securities, such
Holder may specify in the Conversion Notice delivered to the Company that the
relevant observation period for purposes of determining the Daily Settlement
Amount, in the case of Combination Settlement, and Daily Conversion Values, in
the case of Cash Settlement, with respect to such SLP Securities shall be (x)
the Observation Period or (y) the 25 consecutive Trading Day period beginning
on, and including, the 25th Trading Day immediately preceding the applicable
Conversion Date and ending on the Trading Day immediately preceding such
Conversion Date (such period, the “Alternative Observation Period”). If such
Holder specifies use of the Alternative Observation Period, the Company shall
promptly, following the last Trading Day of the Observation Period, (x)
determine the Daily Settlement Amount or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering any fractional
shares of Common Stock, in each case, based on the Alternative Observation
Period and (y) notify the Trustee, the Conversion Agent (if other than the
Trustee) and such Holder of SLP Securities being so converted of the Daily
Settlement Amount or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock. If such Holder specifies use of the Observation Period, the Company shall
promptly (x) determine the Daily Settlement Amount or the Daily Conversion
Values, as the case may be, and the amount of cash payable in lieu of delivering
any fractional shares of Common Stock, in each case, based on the Observation
Period and (y) notify the Trustee, the Conversion Agent (if other than the
Trustee) and such Holder of SLP Securities being so converted of the Daily
Settlement Amount or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock. If such Holder fails to specify the observation period in such Conversion
Notice, such Holder will be deemed to have elected the Alternative Observation
Period.”

 

(b)Section 10.02(b) is amended and restated as follows:

 

  “(b) Each conversion shall be deemed to have been effected as to any
Securities surrendered for conversion at the Close of Business on the applicable
Conversion Date; provided, however, that the Person in whose name any shares of
the Common Stock shall be issuable upon such conversion shall become the holder
of record of such shares as of the Close of Business on such Conversion Date (in
the case of Physical Settlement or any conversion of SLP Securities to which the
Alternative Observation Period applies pursuant to Section 10.02(a)) or the last
Trading Day of the relevant Observation Period (in the case of Combination
Settlement of Securities other than SLP Securities and in the case of any
conversion of SLP Securities to which the Observation Period applies pursuant to
Section 10.02(a)). Prior to such time, a Holder receiving Common Stock upon
conversion shall not be entitled to any rights relating to such Common Stock,
including, among other things, the right to vote and receive dividends and
notices of shareholder meetings. The Company will determine the Conversion Date
and the last Trading Day of the relevant Observation Period or Alternative
Observation Period, as applicable, in accordance with the requirements set forth
herein and notify the Trustee of the same.”

 



-5-

 

 

(c)Section 10.02(c) is amended and restated as follows:

 

  “(c) In the case of any conversion of Securities other than the SLP Securities
and in the case of any conversion of SLP Securities to which the Observation
Period applies pursuant to Section 10.02(a), the Company shall pay or deliver,
as the case may be, the consideration due in respect of the Conversion
Obligation on the later of (i) the third Business Day immediately following the
relevant Conversion Date and (ii) the third Business Day immediately following
the last Trading Day of the relevant Observation Period, as applicable. In the
case of any conversion of SLP Securities to which the Alternative Observation
Period applies pursuant to Section 10.02(a), the Company shall pay or deliver,
as the case may be, the consideration due in respect of the Conversion
Obligation on the third Business Day immediately following the relevant
Conversion Date unless otherwise specified in the written notice referred to in
the proviso below; provided, however, that (i) to the extent all or a portion of
the Conversion Obligation is paid in cash, such cash shall not be due until the
earlier of (A) the 30th Business Day immediately following the relevant
Conversion Date and (B) the Maturity Date, and (ii) to the extent all or a
portion of the Conversion Obligation is to be paid in shares of Common Stock,
such shares shall be delivered on the day specified in a written notice from the
beneficial owner(s) of the SLP Securities being converted that is delivered to
the Company on or prior to the second Business Day immediately following the
relevant Conversion Date, which delivery date (in respect of such shares of
Common Stock) shall be no earlier than the third Business Day immediately
following the relevant Conversion Date and be no later than the seventh Business
Day immediately following the relevant Conversion Date (it being understood that
if no such notice is delivered to the Company, then the Company shall deliver
such shares on the third Business Day immediately following the relevant
Conversion Date). Such written notice shall include a certification therein that
the beneficial owners delivering such written notice are holders that hold
beneficial interests in the SLP Securities subject to conversion. If any shares
of Common Stock are due to converting Holders, the Company shall issue or cause
to be issued, and deliver or cause to be delivered to such Holder, or such
Holder's nominee(s) or transferee(s), certificates or a book-entry transfer
through the Depository for the full number of Common Stock to which such Holder
shall be entitled in satisfaction of the Company's Conversion Obligation.”

 

Section 5. Amendment to Section 10.06(d). Notwithstanding Section 10.06(d) or
any other provision of the Indenture or the Securities, for purposes of
calculating the Conversion Rate adjustment pursuant to Section 10.06(d) with
respect to the payment of the Special Dividend (as defined in the Investment
Agreement), SP0 shall equal $24.0580 (as adjusted for any stock split, stock
dividend, reverse stock split or stock combination occurring on or after
November 11, 2019).

 

Section 6. Make-Whole Fundamental Change. Section 10.14(b) of the Base Indenture
is amended and restated as follows:

 

  “(b) As used herein, “Make-Whole Applicable Increase” shall mean, with respect
to a Make-Whole Fundamental Change, the amount, set forth in the following
table, which corresponds to the Effective Date and the Applicable Price of such
Make-Whole Fundamental Change:

 

  

 

Applicable Price

  Effective Date  $7.71   $8.00   $8.25   $8.40   $8.50   $8.75   $9.00  
$9.25   $9.50   $9.75   $10.00   $10.50  November 11, 2019   10.7203    7.9225  
 6.0073    5.0167    4.4176    3.1211    2.0822    1.2692    0.6547    0.2349  
 0.0360    0.0000  April 1, 2020   10.7203    7.9225    6.0073    5.0167  
 4.4176    3.1211    2.0822    1.2692    0.6547    0.2349    0.0360    0.0000 
April 1, 2021   10.7203    7.7125    5.5115    4.4179    3.7753    2.4549  
 1.4922    0.8292    0.4095    0.1713    0.0360    0.0000  April 1, 2022 
 10.7203    5.9575    2.2500    0.0567    0.0000    0.0000    0.0000    0.0000  
 0.0000    0.0000    0.0000    0.0000 

 



-6-

 

 

provided, however, that:

 

(i)       if the actual Applicable Price of such Make-Whole Fundamental Change
is between two (2) Applicable Prices listed in the table above under the row
titled “Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the column immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase for such Make-Whole Fundamental Change shall be determined
by linear interpolation between the Make-Whole Applicable Increases set forth
for such higher and lower Applicable Prices, or for such earlier and later
Effective Dates based on a three hundred and sixty five (365) day year, as
applicable;

 

(ii)       if the actual Applicable Price of such Make-Whole Fundamental Change
is greater than $10.50 per share (subject to adjustment in the same manner as
the Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $7.71 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

 

(iii)       if an event occurs that requires, pursuant to this Article 10 (other
than solely pursuant to this Section 10.14), an adjustment to the Conversion
Rate, then, on the date and at the time such adjustment is so required to be
made, each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

 

(iv)       each Make-Whole Applicable Increase amount set forth in the table
above shall be adjusted in the same manner, for the same events and at the same
time as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and”

 

Section 7. Investor Repurchase Right; Redemption. Section 3.02 and Article 13 of
the Base Indenture are hereby deleted in their entirety.

 

Section 8. Form of Certificate of Transfer. Paragraphs 3 and 4 of Exhibit D of
the Base Indenture are amended and restated as follows:

 

“3.     ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH
THE INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement.

 

4.       ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH THE
INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement.”

 



-7-

 

 

Section 9. Form of Conversion Notice. Attachment 2 to Exhibit A to the Base
Indenture is hereby amended by adding the following as the new second paragraph
of such form:

 

“Elected observation period pursuant to Section 10.02(a) (circle one):

 

Observation Period               Alternative Observation Period”

 

Section 10. Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 11. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

 

Section 12. Trustee Not Responsible for Recitals. The recitals contained herein
shall be taken as the statements of the Company, and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representations as to
the validity or sufficiency of this Supplemental Indenture.

 

Section 13. No Other Amendments. Except as expressly set forth herein, all other
terms of the Base Indenture shall remain in full force and effect.

 

Section 14. Condition of Effectiveness. If (i) the Special Dividend (as defined
in the Investment Agreement) is not declared by the expiration of the tenth
(10th) Business Day following the Notice Period (as defined in the Investment
Agreement) or (ii) the Special Payment (as defined in the Investment Agreement)
is not paid by the Distribution Outside Date (as defined in the Investment
Agreement), then Section 2(c) and Sections 3, 5, 6 and 7 of this Supplemental
Indenture shall be null and void and shall not be deemed to have amended or
modified the rights and obligations under the Base Indenture in any way.

 

[Signature Page Follows]

 



-8-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the date first above written.

 



 

  NORTONLIFELOCK INC.       By:                                     Name:       
Title:           WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, Registrar,
Paying Agent and Conversion Agent       By:     Name:     Title:  

 



 

 

 

 

 

 

EXHIBIT B

 

FORM OF NEW NOTES INDENTURE

 



 

 

 

EXHIBIT B

 

 

 

NORTONLIFELOCK INC.

 

and

 

Wells Fargo Bank, National Association

 

as Trustee

 



 

 

INDENTURE

 

Dated as of [DATE OF ISSUANCE]

 



 

 

2.500% CONVERTIBLE SENIOR NOTES DUE 2022

 

 

 



 

 

 

TABLE OF CONTENTS

 



 



 

Page Article 1
Definitions   Section 1.01.  Definitions   2  Section 1.02.  Other Definitions 
 9  Section 1.03.  Rules of Construction   10  Section 1.04.  Incorporation by
Reference of Trust Indenture Act   11  Section 1.05.  References to Interest 
 11            Article 2
The Securities   Section 2.01.  Form and Dating   11  Section 2.02.  Execution
and Authentication   12  Section 2.03.  Registrar, Paying Agent and Conversion
Agent   13  Section 2.04.  Paying Agent to Hold Money in Trust   13  Section
2.05.  Holder Lists   14  Section 2.06.  Transfer and Exchange   14  Section
2.07.  Replacement Securities   14  Section 2.08.  Outstanding Securities   15 
Section 2.09.  Securities Held by the Company or an Affiliate   16  Section
2.10.  Temporary Securities   16  Section 2.11.  Cancellation   16  Section
2.12.  Defaulted Interest   16  Section 2.13.  CUSIP Numbers   17  Section
2.14.  Deposit of Moneys   17  Section 2.15.  Book-Entry Provisions for Global
Securities   17  Section 2.16.  Special Transfer Provisions   22  Section 2.17. 
Restrictive Legends   23            Article 3
Repurchase   Section 3.01.  Repurchase at Option of Holder Upon a Fundamental
Change   24  Section 3.02.  [Reserved]   28            Article 4
Covenants   Section 4.01.  Payment of Securities   28  Section 4.02. 
Maintenance of Office or Agency   29  Section 4.03.  Annual Reports   29 
Section 4.04.  Compliance Certificate   30  Section 4.05.  Stay, Extension and
Usury Laws   30  Section 4.06.  Notice of Default   30 

 



i

 

 

Article 5
Successors   Section 5.01.  When Company May Merge, Etc.   30  Section 5.02. 
Successor Substituted   31            Article 6
Defaults and Remedies   Section 6.01.  Events of Default   32  Section 6.02. 
Acceleration   33  Section 6.03.  Other Remedies   35  Section 6.04.  Waiver of
Past Defaults   35  Section 6.05.  Control by Majority   36  Section 6.06. 
Limitation on Suits   36  Section 6.07.  Rights of Holders to Receive Payment
and to Convert Securities   36  Section 6.08.  Collection Suit by Trustee   37 
Section 6.09.  Trustee May File Proofs of Claim   37  Section 6.10.  Priorities 
 37  Section 6.11.  Undertaking for Costs   37            Article 7
Trustee   Section 7.01.  Duties of Trustee   38  Section 7.02.  Rights of
Trustee   39  Section 7.03.  Individual Rights of Trustee   40  Section 7.04. 
Trustee’s Disclaimer   40  Section 7.05.  Notice of Defaults   40  Section
7.06.  Compensation and Indemnity   41  Section 7.07.  Replacement of Trustee 
 41  Section 7.08.  Successor Trustee by Merger, Etc.   42  Section 7.09. 
Eligibility; Disqualification   42  Section 7.10.  Preferential Collection of
Claims Against Company   43  Section 7.11.  Reports by Trustee to Holders   43 
          Article 8
Discharge of Indenture   Section 8.01.  Termination of the Obligations of the
Company   43  Section 8.02.  Application of Trust Money   43  Section 8.03. 
Repayment to Company   44  Section 8.04.  Reinstatement   44 

 



ii

 

 

Article 9
Amendments   Section 9.01.  Without Consent of Holders   44  Section 9.02.  With
Consent of Holders   45  Section 9.03.  Revocation and Effect of Consents   46 
Section 9.04.  Notation on or Exchange of Securities   47  Section 9.05. 
Trustee Protected   47  Section 9.06.  Effect of Supplemental Indentures   47 
          Article 10
Conversion   Section 10.01.  Conversion Privilege   47  Section 10.02. 
Conversion Procedure and Payment Upon Conversion   48  Section 10.03.  Cash in
Lieu of Fractional Shares   53  Section 10.04.  Taxes on Conversion   53 
Section 10.05.  Company to Provide Common Stock   53  Section 10.06.  Adjustment
of Conversion Rate   54  Section 10.07.  No Adjustment   63  Section 10.08. 
Other Adjustments   64  Section 10.09.  Adjustments for Tax Purposes   64 
Section 10.10.  Notice of Adjustment and Certain Events   64  Section 10.11. 
Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or
Sales on Conversion Privilege   65  Section 10.12.  Trustee’s Disclaimer   67 
Section 10.13.  Rights Distributions Pursuant to Shareholders’ Rights Plans 
 67  Section 10.14.  Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes   67  Section
10.15.  Applicable Stock Exchange Restrictions   70            Article 11
Concerning the Holders   Section 11.01.  Action by Holders   70  Section 11.02. 
Proof of Execution by Holders   70  Section 11.03.  Persons Deemed Absolute
Owners   70            Article 12
Holders’ Meetings   Section 12.01.  Purpose of Meetings   71  Section 12.02. 
Call of Meetings by Trustee   71  Section 12.03.  Call of Meetings by Company or
Holders   71  Section 12.04.  Qualifications for Voting   72  Section 12.05. 
Regulations   72  Section 12.06.  Voting   72  Section 12.07.  No Delay of
Rights by Meeting   73 

 



iii

 

 

Article 13
[Reserved]   Article 14
Miscellaneous   Section 14.01.  Notices   73  Section 14.02.  Communication by
Holders with Other Holders   75  Section 14.03.  Certificate and Opinion as to
Conditions Precedent   75  Section 14.04.  Statements Required in Certificate or
Opinion   76  Section 14.05.  Rules by Trustee and Agents   76  Section 14.06. 
Legal Holidays   76  Section 14.07.  Duplicate Originals   76  Section 14.08. 
Facsimile and PDF Delivery of Signature Pages   76  Section 14.09.  Governing
Law   76  Section 14.10.  No Adverse Interpretation of Other Agreements   77 
Section 14.11.  Successors   77  Section 14.12.  Separability   77  Section
14.13.  Table of Contents, Headings, Etc.   77  Section 14.14.  Calculations in
Respect of the Securities   78  Section 14.15.  No Personal Liability of
Directors, Officers, Employees or Shareholders   78  Section 14.16.  Force
Majeure   78  Section 14.17.  Trust Indenture Act Controls   78  Section 14.18. 
No Security Interest Created   78  Section 14.19.  Benefits of Indenture.   78 
Section 14.20.  Withholding   79  Section 14.21.  U.S.A. Patriot Act   79 

 

EXHIBITS

 

Exhibit AForm of Security Exhibit B-1AForm of Security Private Placement Legend
Exhibit B-1BForm of Common Stock Private Placement Legend Exhibit B-2Form of
Legend for Global Security Exhibit CForm of Notice of Transfer Pursuant to
Registration Statement Exhibit DForm of Certificate of Transfer Exhibit EForm of
Certificate of Exchange

 



iv

 

 

NORTONLIFELOCK INC.

Reconciliation and tie between Trust Indenture Act of 1939 and
Indenture, dated as of [DATE OF ISSUANCE]

 

§310(a)(1)   7.09  (a)(2)   7.09  (a)(3)   Not Applicable  (a)(4)   Not
Applicable  (a)(5)   7.09  (b)   7.09  §311(a)       7.10  (b)   7.10  (c)   Not
Applicable  §312(a)       2.05  (b)   14.02  (c)   14.02  §313(a)       7.11 
(b)(1)   7.11  (b)(2)   7.11  (c)   7.11  (d)   7.11  §314(a)       4.03, 14.01,
14.04  (b)   Not Applicable  (c)(1)   14.03  (c)(2)   14.03  (c)(3)   Not
Applicable  (d)   Not Applicable  (e)   14.04  (f)   Not Applicable 
§315(a)       7.01  (b)   7.05  (c)   7.01  (d)   7.01  (e)   6.11  §
316(a)(last sentence)   2.09  (a)(1)(A)   6.05  (a)(1)(B)   6.04  (a)(2)   Not
Applicable  (b)   6.07  (c)   2.12  §317(a)(1)   6.08  (a)(2)   6.09  (b) 
 2.04  §318(a)       14.17 

 

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.

 



 

 

 

 

INDENTURE, dated as of [DATE OF ISSUANCE], between NortonLifeLock Inc. (formerly
known as Symantec Corporation), a Delaware corporation (the “Company,” as more
fully set forth in Section 1.01), and Wells Fargo Bank, National Association a
national banking association organized under the laws of the United States, as
trustee (the “Trustee,” as more fully set forth in Section 1.01).

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders (as defined below) of the Company’s
2.500% Convertible Senior Notes due 2022 (the “Securities”).

 

Article 1
Definitions

 

Section 1.01.      Definitions. The terms defined in this Section 1.01 (except
as herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01.

 

“Additional Interest” means all amounts, if any, payable pursuant to Section
6.02(b), as applicable.

 

“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For this purpose, “control” shall mean the
power to direct the management and policies of a Person through the ownership of
securities, by contract or otherwise.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for the beneficial interests in any Global Security, the rules and procedures of
the Depository that apply to such transfer or exchange.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar U.S. Federal or State
law for the relief of debtors, or any analogous foreign law applicable to the
Company or its Subsidiaries, as the case may be.

 

“Bankruptcy Custodian” means any receiver, trustee, liquidator or similar
official under any Bankruptcy Law.

 

“Board of Directors” means the board of directors of the Company or any
committee thereof authorized to act for it.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 



2

 

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of
such Person and all warrants or options to acquire such capital stock.

 

“Change in Control” shall be deemed to have occurred at such time as:

 

(a)       any “person” or “group” (as those terms are used in Sections 13(d) and
14(d) of the Exchange Act), files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner” (as that term is used in Rule 13d-3 under
the Exchange Act) of more than fifty percent (50%) of the total outstanding
voting power of all classes of the Company’s Capital Stock entitled to vote
generally in the election of directors (“Voting Stock”);

 

(b)       the consummation of a sale, transfer, lease, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the consolidated property or assets of the Company and its Subsidiaries,
taken as a whole, to any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company and/or one
or more of the Company’s direct or indirect Subsidiaries (for the avoidance of
doubt a merger or consolidation of the Company with or into another Person is
not subject to this clause (b));

 

(c)       any transaction or series of related transactions is consummated in
connection with which (whether by means of merger, exchange, liquidation, tender
offer, consolidation, combination, reclassification, recapitalization,
acquisition or otherwise) all of the Common Stock are exchanged for, converted
into, acquired for or constitutes solely the right to receive other securities,
other property, assets or cash, but excluding the consummation of any merger,
exchange, tender offer, consolidation or acquisition of the Company with or by
another Person pursuant to which the Persons that “beneficially owned,” directly
or indirectly, the shares of the Company’s Voting Stock immediately prior to
such transaction “beneficially own,” directly or indirectly, immediately after
such transaction, shares of the surviving, continuing or acquiring corporation’s
Voting Stock representing at least a majority of the total outstanding voting
power of all outstanding classes of Voting Stock of the surviving, continuing or
acquiring corporation in substantially the same proportion relative to each
other as such ownership immediately prior to such transaction, other than
changes in proportionality as a result of any cash/stock election provided under
the terms of the definitive agreement regarding such transaction; or

 

(d)        the adoption of a plan relating to the Company’s liquidation or
dissolution.

 

Notwithstanding the foregoing, (x) any transaction that constitutes a Change in
Control pursuant to both clause (a) and clause (c) shall be deemed a Change in
Control solely under clause (c) above and (y) a transaction or transactions
described in any of clause (a) through (c) above (including any merger of the
Company solely for the purpose of changing the Company’s jurisdiction of
incorporation) shall not constitute a “Change in Control” if (i) at least ninety
percent (90%) of the consideration received or to be received by holders of the
Common Stock or Reference Property into which the Securities have become
convertible pursuant to Section 10.11 (other than cash payments for fractional
shares or pursuant to statutory appraisal rights) in connection with such
transaction or transactions consists of common equity listed or quoted on The
New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market (or any of their respective
successors) or any other U.S. national securities exchange (or which will be so
traded when issued or exchanged in connection with such consolidation or merger)
and (ii) as a result of such transaction or transactions, the Securities become
convertible or exchangeable for such consideration pursuant to Section 10.11.

 



3

 

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Closing Sale Price” on any date means the per share price of the Common Stock
on such date, determined (i) on the basis of the closing sale price per share
(or if no closing sale price per share is reported, the average of the bid and
ask prices or, if more than one in either case, the average of the average bid
and the average ask prices) on that date as reported in the composite
transactions for the Relevant Stock Exchange; or (ii) if the Common Stock is not
listed on a U.S. national or regional securities exchange on the relevant date,
the last quoted bid price for the Common Stock on the relevant date, as reported
by OTC Markets Group, Inc. or a similar organization; provided, however, that in
the absence of any such report or quotation, the “Closing Sale Price” shall be
the price determined by a nationally recognized independent investment banking
firm retained by the Company for such purpose as most accurately reflecting the
per share price that a fully informed buyer, acting on his own accord, would pay
to a fully informed seller, acting on his own accord in an arms-length
transaction, for one share of Common Stock. The Closing Sale Price shall be
determined without reference to after-hours or extended market trading.

 

“Company” means the party named as such above until a successor replaces it
pursuant to the applicable provision hereof and thereafter means the successor.
The foregoing sentence shall likewise apply to any such successor or subsequent
successor.

 

“Company Order” means a written request or order signed on behalf of the Company
by an Officer and delivered to the Trustee.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
at the date of this Indenture, subject to Section 10.11.

 

“Conversion Date” with respect to a Security means the date on which a Holder
satisfies all the requirements for such conversion specified under Section
10.01(b).

 

“Conversion Notice” means a “Conversion Notice” in the form attached as
Attachment 2 to the Form of Security attached hereto as Exhibit A.

 

“Conversion Price” means as of any date, $1,000 divided by the Conversion Rate
as of such date.

 

“Conversion Rate” shall initially be 59.6341, subject to adjustment as provided
in Article 10.

 



4

 

 

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time this Indenture shall be administered, which office
as of the date hereof is located at 333 S. Grand Avenue, 5th Floor, Suite 5A,
MAC: E2064-05A, Los Angeles, CA 90071 Attention: Corporate, Municipal and Escrow
Services. With respect to presentation for transfer or exchange, conversions or
principal payment, such address shall be 608 2nd Avenue South, Minneapolis, MN
55402, attention: Bondholder Communications, or such other address as the
Trustee may designate from time to time by written notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
written notice to the Holders and the Company).

 

“Daily Conversion Value” means, for each Trading Day during the Observation
Period, one-twenty-fifth of the product of (a) the Conversion Rate on such
Trading Day and (b) the Daily VWAP for such Trading Day.

 

“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
25.

 

“Daily Settlement Amount,” for each Trading Day during the Observation Period,
shall consist of:

 

(a)       cash in an amount equal to the lesser of (i) the Daily Measurement
Value and (ii) the Daily Conversion Value on such Trading Day; and

 

(b)       if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.

 

“Daily VWAP” means, for each Trading Day during the relevant Observation Period,
the per share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “NLOK <EQUITY> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the primary
trading session on such Trading Day (or if such volume-weighted average price is
unavailable, the market value of one share of Common Stock on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
independent investment banking firm retained for this purpose by the Company).
The “Daily VWAP” shall be determined without regard to after-hours trading or
any other trading outside of the regular trading session trading hours.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Depository” means The Depository Trust Company, its nominees and successors.

 

“Ex Date” means the first date on which the Common Stock trades on the Relevant
Stock Exchange, regular way, without the right to receive the issuance, dividend
or distribution in question from the Company or, if applicable, from the seller
of Common Stock on the Relevant Stock Exchange (in the form of due bills or
otherwise) as determined by the Relevant Stock Exchange.

 



5

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Fundamental Change” shall be deemed to occur upon the occurrence of either a
Change in Control or a Termination of Trading.

 

“Holder” means a Person in whose name a Security is registered on the
Registrar’s books.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Security through a Participant.

 

“Interest Payment Date” means April 1 and October 1 of each year, beginning on
April 1, 2020.

 

“Investment Agreement” means the Investment Agreement, dated as of February 3,
2016, by and among Symantec Corporation and the several purchasers party
thereto, as amended on March 2, 2016, June 12, 2016 and November 11, 2019.

 

“Issue Date” means [DATE OF ISSUANCE].

 

“Make-Whole Fundamental Change” means an event described in the definition of
Change in Control set forth above after giving effect to any exceptions to or
exclusions from such definition (including, without limitation, the exception
described in the paragraph immediately following such clauses), but without
regard to the exclusion set forth in clause (c) of such definition.

 

“Market Disruption Event” means, with respect to the Common Stock or any other
security, (i) a failure by the Relevant Stock Exchange to open for trading
during its regular trading session or (ii) the occurrence or existence for more
than one-half hour period in the aggregate on any Scheduled Trading Day for
Common Stock or such other security of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) of the Common Stock or such other security
or in any options contracts or future contracts relating to the Common Stock or
such other security, and such suspension or limitation occurs or exists at any
time before 1:00 p.m., New York City time, on such day.

 

“Maturity Date” means April 1, 2022.

 

“Observation Period,” with respect to any Security surrendered for conversion,
means: (i) if the relevant Conversion Date occurs prior to the 27th Scheduled
Trading Day immediately preceding the Maturity Date, the 25 consecutive Trading
Day period beginning on, and including, the second Trading Day immediately
succeeding such Conversion Date; and (ii) if the relevant Conversion Date occurs
on or after the 27th Scheduled Trading Day immediately preceding the Maturity
Date, the 25 consecutive Trading Days beginning on, and including, the 27th
Scheduled Trading Day immediately preceding the Maturity Date; provided,
however, that the observation period with respect to any SLP Security
surrendered for conversion in accordance with Section 10.02(a)(v) shall be
determined as specified in Section 10.02(a)(v).

 



6

 

 

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, Controller, Director of Treasury, the Treasurer, the Secretary, any
Assistant Treasurer, any Assistant Secretary and any Vice President of the
Company.

 

“Officers’ Certificate” means a certificate signed by (i) by the Chief Executive
Officer, the President, the Chief Financial Officer or any of the Vice
Presidents of the Company, and (ii) by the Controller, Director of Treasury,
Treasurer, any Assistant Treasurer, the Secretary, any Assistant Secretary or
any of the Vice Presidents of the Company, delivered to the Trustee.

 

“Open of Business” means 9:00 a.m., New York City time.

 

“Opinion of Counsel” means a written opinion that meets the requirements of
Section 14.04 from legal counsel who may be an employee of or counsel for the
Company, or other counsel, including counsel for the transferor or transferee,
reasonably acceptable to the Trustee.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof.

 

“Physical Security” means permanent certificated Securities in registered
non-global form issued in denominations of $1,000 principal amount and integral
multiples in excess thereof.

 

“record date” means, unless the context requires otherwise, with respect to any
dividend, distribution or other transaction or event in which the holders of
Common Stock (or other security) have the right to receive any cash, securities
or other property or in which Common Stock (or other applicable security) is
exchanged for or converted into any combination of cash, securities or other
property, the date fixed for determination of shareholders entitled to receive
such cash, securities or other property (whether such date is fixed by the Board
of Directors or by statute, contract or otherwise).

 

“Record Date” for interest payable in respect of any Security on any Interest
Payment Date means, the March 15 or September 15 (whether or not a Business
Day), as the case may be, immediately preceding such Interest Payment Date.

 

“Relevant Stock Exchange” means The NASDAQ Stock Market LLC or, if the Common
Stock (or other security for which the Closing Sale Price must be determined) is
not then listed on The NASDAQ Stock Market LLC, the principal other U.S.
national or regional securities exchange or market on which the Common Stock (or
such other security) is then listed.

 

“Repurchase Notice” means a “Repurchase Notice” in the form attached as
Attachment 3 to the form of Security attached hereto as Exhibit A.

 



7

 

 

"Responsible Officer" shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person's knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Global Security” means a Global Security that bears the Security
Private Placement Legend.

 

“Restricted Security” means a Security that constitutes a “restricted security”
within the meaning of Rule 144(a)(3) under the Securities Act until such time as
such Security is freely tradable by a Person who is not (and has not been for
the three months preceding the applicable transfer) an “affiliate” (as defined
in such rule) pursuant to such rule. Each of the Securities issued on the Issue
Date that bear the Security Private Placement Legend shall be Restricted
Securities as of the Issue Date.

 

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on
Relevant Stock Exchange. If the Common Stock is not listed on any U.S. national
or regional securities exchange, “Scheduled Trading Day” means a Business Day.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Securities Agent” means any Registrar, Paying Agent or Conversion Agent.

 

“Settlement Method” means, with respect to any conversion of Securities,
Physical Settlement, Cash Settlement or Combination Settlement, as elected (or
deemed to have been elected) by the Company.

 

“SLP Global Securities” means the Global Securities issued and authenticated on
the Issue Date with an initial balance of $250,000,000 and identified by the
CUSIP and ISIN numbers set forth in Section 2.13.

 

“SLP Securities” means any SLP Global Securities or any temporary Securities or
Physical Securities issued in exchange for beneficial interests in an SLP Global
Security.

 

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Securities to be received upon conversion as specified in the
Settlement Notice (or deemed specified pursuant to this Indenture) related to
any converted Securities (or portion thereof).

 

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of the
shares, interests, participations or other equivalents (however designated) of
Capital Stock ordinarily entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or other
voting members of the governing body thereof is at the time owned or controlled,
directly or indirectly, by (a) such Person, (b) such Person and one or more
Subsidiaries of such Person or (c) one or more Subsidiaries of such Person.

 



8

 

 

“Termination of Trading” shall be deemed to occur if the Common Stock (or other
common equity into which the Securities are then convertible) is not listed for
trading on any of The New York Stock Exchange, NYSE MKT LLC, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or any of
their respective successors) or any other U.S. national securities exchange.

 

“TIA” means the Trust Indenture Act of 1939 as amended and in effect from time
to time.

 

“Trading Day” means a day on which (i) there is no Market Disruption Event, (ii)
trading in the Common Stock generally occurs on the Relevant Stock Exchange or,
if the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then
traded, and (iii) a Closing Sale Price for the Common Stock is available on such
securities exchange or market; provided that if the Common Stock (or other
security for which a Closing Sale Price must be determined) is not so listed or
traded, “Trading Day” means a Business Day.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions hereof and thereafter means the
successor. The foregoing sentence shall likewise apply to any such successor or
subsequent successor.

 

“Unrestricted Global Security” means a Global Security that does not bear the
Security Private Placement Legend.

 

 

Section 1.02.      Other Definitions.

 

Term  Defined in Section “Applicable Price”  10.14(d) “Alternative Observation
Period”  10.02(a)(v) “Authorized Officers”   14.01(b) “Cash Settlement” 
10.02(a) “Clause A Distribution”  10.06(c) “Clause B Distribution”  10.06(c)
“Clause C Distribution”  10.06(c) “Combination Settlement”  10.02(a) “Common
Stock Private Placement Legend”  2.18 “Conversion Agent”  2.03 “Conversion
Obligation”  10.01(a) “Distributed Property”  10.06(c) “Effective Date” 
10.14(a) “Electronic Means”   14.01(b) “Event of Default”  6.01 “Fundamental
Change Notice”  3.01(b) “Fundamental Change Repurchase Date”  3.01(a)
“Fundamental Change Repurchase Price”  3.01(a) “Fundamental Change Repurchase
Right”  3.01(a) “Global Security”  2.01 “HSR Act”   10.02(c) “Instructions”  
14.01(b) “Make-Whole Applicable Increase”  10.14(b) “Make-Whole Conversion
Period”  10.14(a) “Merger Event”  10.11 “Participants”  2.15 “Paying Agent” 
2.03 “Physical Settlement”  10.02(a) “Reference Property”  10.11 “Registrar” 
2.03 “Repurchase Upon Fundamental Change”  3.01(a) “Resale Restriction
Termination Date”  2.18 “Securities”  Preamble “Security Private Placement
Legend”  2.18 “Settlement Amount”  10.02(a)(iv) “Settlement Notice” 
10.02(a)(iii) “SLP Settlement Notice”   10.02(a)(v) “Spin-Off”  10.06(c)
“Trigger Event”  10.06(c) “Valuation Period”  10.06(c) “Voting Stock”  1.01
(Definition of
“Change in Control”)

 



9

 

 

Section 1.03.      Rules of Construction. Unless the context otherwise requires:

 

(i)            a term has the meaning assigned to it;

 

(ii)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with U.S. generally accepted accounting principles in effect
from time to time;

 

(iii)         “or” is not exclusive;

 

(iv)          “including” means “including without limitation;”

 

(v)           words in the singular include the plural and in the plural include
the singular;

 

(vi)          provisions apply to successive events and transactions;

 

(vii)        the term “principal” means the principal of any Security payable
under the terms of such Securities, unless the context otherwise requires;

 



10

 

 

(viii)      “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision of this Indenture;

 

(ix)           references to currency shall mean the lawful currency of the
United States of America, unless the context requires otherwise; and

 

(x)            any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified.

 

Section 1.04.      Incorporation by Reference of Trust Indenture Act. Whenever
this Indenture refers to a provision of the TIA, the provision is incorporated
by reference in and made a part of this Indenture. The following TIA terms used
in this Indenture have the following meanings:

 

“Commission” means the SEC.

 

“indenture securities” means the Securities.

 

“indenture security holder” means a Securityholder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

 

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

 

Section 1.05.      References to Interest. Unless the context otherwise
requires, any reference to interest on, or in respect of, any Security in this
Indenture shall be deemed to include Additional Interest if, in such context,
Additional Interest is, was or would be payable. Unless the context otherwise
requires, any express mention of Additional Interest in any provision hereof
shall not be construed as excluding Additional Interest, as the case may be, in
those provisions hereof where such express mention is not made.

 

Article 2
The Securities

 

Section 2.01.      Form and Dating. The Securities and the Trustee’s certificate
of authentication shall be substantially in the form set forth in Exhibit A,
which is incorporated in and forms a part of this Indenture. The Securities may
have notations, legends or endorsements required by law, stock exchange rule or
usage; provided that such notations, legends or endorsements are in a form
acceptable to the Company. Each Security shall be dated the date of its
authentication.

 



11

 

 

So long as the Securities, or portion thereof, are eligible for book-entry
settlement with the Depository, unless otherwise required by law, subject to
Section 2.15, such Securities may be represented by one or more Securities in
global form registered in the name of the Depository or the nominee of the
Depository (“Global Securities”). The transfer and exchange of beneficial
interests in any such Global Securities shall be effected through the Depository
in accordance with this Indenture and the Applicable Procedures. Except as
provided in Section 2.15, beneficial owners of a Global Security shall not be
entitled to have certificates registered in their names, will not receive or be
entitled to receive Physical Securities and such beneficial owners will not be
considered Holders of such Global Security.

 

Any Global Securities shall represent such of the outstanding Securities as
shall be specified therein and shall provide that it shall represent the
aggregate amount of outstanding Securities from time to time endorsed thereon
and that the aggregate amount of outstanding Securities represented thereby may
from time to time be increased or reduced to reflect issuances, repurchases,
conversions, transfers or exchanges permitted hereby. Any endorsement of a
Global Security to reflect the amount of any increase or decrease in the amount
of outstanding Securities represented thereby shall be made by the Trustee or
the custodian for the Global Security, at the written direction of the Trustee,
in such manner and upon instructions given by the Holder of such Securities in
accordance with this Indenture. Payment of principal of, and interest on, any
Global Securities (including the Fundamental Change Repurchase Price, if
applicable) shall be made to the Depository in immediately available funds.

 

Section 2.02.      Execution and Authentication. One duly authorized Officer
shall sign the Securities for the Company by manual or facsimile signature.

 

A Security’s validity shall not be affected by the failure of an Officer whose
signature is on such Security to hold, at the time the Security is
authenticated, the same office at the Company.

 

A Security shall not be valid until duly authenticated by the manual signature
of the Trustee. The signature shall be conclusive evidence that the Security has
been authenticated under this Indenture.

 

Upon a Company Order, the Trustee shall authenticate Securities for original
issue in the aggregate principal amount of $250,000,000. The aggregate principal
amount of Securities outstanding at any time may not exceed $250,000,000,
subject to the immediately succeeding paragraph and except for Securities
authenticated and delivered in lieu of lost, destroyed or wrongfully taken
Securities pursuant to Section 2.07.

 

The Company may not, without the consent of Holders of 100% in aggregate
principal amount of the outstanding Securities, increase the aggregate principal
amount of Securities by issuing additional Securities in the future (except for
Securities authenticated and delivered upon registration of transfer or exchange
for or in lieu of other Securities pursuant to Sections 2.06, 2.07, 2.10, 2.15,
2.16, 2.17. 2.18, 3.01(h) and 10.02(f)).

 



12

 

 

Upon a Company Order, the Trustee shall authenticate Securities, including
Securities not bearing the Security Private Placement Legend, to be issued to
the transferees when sold pursuant to an effective registration statement under
the Securities Act as set forth in Section 2.16(b) or when not otherwise
required under this Indenture to bear the Security Private Placement Legend.

 

The Trustee shall act as the initial authenticating agent. Thereafter, the
Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Securities. An authenticating agent may authenticate Securities
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such authenticating
agent. An authenticating agent so appointed has the same rights as a Securities
Agent to deal with the Company and its Affiliates.

 

If a Company Order pursuant to this Section 2.02 has been, or simultaneously is,
delivered, then any instructions by the Company to the Trustee with respect to
endorsement, delivery or redelivery of a Security that is a Global Security
shall be in writing. The Securities shall be issuable only in registered form
without interest coupons and only in minimum denominations of $1,000 principal
amount and any integral multiple thereof.

 

Section 2.03.      Registrar, Paying Agent and Conversion Agent. The Company
shall maintain, or shall cause to be maintained, (i) an office or agency where
Securities may be presented for registration of transfer or for exchange
(“Registrar”), (ii) an office or agency where Securities may be presented for
payment (“Paying Agent”) and (iii) an office or agency where Securities may be
presented for conversion (“Conversion Agent”). The Registrar shall keep a
register of the Securities and of their transfer and exchange. The Company may
appoint or change one or more co-registrars, one or more additional paying
agents and one or more additional conversion agents, subject to providing
written notification to the Trustee of any such new registrar, paying agent or
conversion agent, and may act in any such capacity on its own behalf. The term
“Registrar” includes any co-registrar; the term “Paying Agent” includes any
additional paying agent; and the term “Conversion Agent” includes any additional
conversion agent.

 

The Company shall use reasonable best efforts to enter into an appropriate
agency agreement with any Securities Agent not a party to this Indenture, if
any. Such agency agreement, if any, shall implement the provisions of this
Indenture that relate to such Securities Agent. The Company shall notify the
Trustee in writing of the name and address of any Securities Agent not a party
to this Indenture. If the Company fails to maintain an entity other than the
Trustee as Registrar, Paying Agent or Conversion Agent, the Trustee shall act as
such.

 

The Company initially appoints the Trustee as Paying Agent, Registrar and
Conversion Agent.

 

Section 2.04.      Paying Agent to Hold Money in Trust. Each Paying Agent shall
hold in trust for the benefit of the Holders or the Trustee all moneys held by
the Paying Agent for the payment of the Securities, and shall notify the Trustee
in writing of any Default by the Company in making any such payment. While any
such Default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee. The Company at any time may require a Paying Agent to
pay all money held by it to the Trustee and account for any funds so paid by it.
Upon payment over to the Trustee, the Paying Agent shall have no further
liability for such money. If the Company acts as Paying Agent, it shall
segregate and hold as a separate trust fund all money held by it as Paying
Agent; provided that the Company may not act as Paying Agent upon the occurrence
and continuance of an Event of Default.

 



13

 

 

Section 2.05.      Holder Lists. The Trustee shall preserve in as current a form
as is reasonably practicable the most recent list available to it of the names
and addresses of Holders and shall otherwise comply with Section 312(a) of the
TIA. If the Trustee is not the Registrar, the Company shall furnish, or shall
cause to be furnished, to the Trustee at least Five Business Days before each
Interest Payment Date and at such other times as the Trustee may request in
writing a list, in such form and as of such date as the Trustee may reasonably
require, of the names and addresses of Holders appearing in the security
register of the Registrar and the Company shall otherwise comply with Section
312(a) of the TIA.

 

Section 2.06.      Transfer and Exchange. Subject to Section 2.15 and Section
2.16, where Securities are presented to the Registrar with a request to register
their transfer or to exchange them for an equal principal amount of Securities
of other authorized denominations, the Registrar shall register the transfer or
make the exchange if its requirements under this Indenture for such transaction
are met. To permit registrations of transfer and exchanges, the Trustee shall
authenticate Securities at the Registrar’s request or upon the Trustee’s receipt
of a Company Order therefor. The Company, the Registrar or the Trustee, as the
case may be, shall not be required to register the transfer of or exchange any
Security for which a Repurchase Notice has been delivered, and not withdrawn, in
accordance with this Indenture, except if the Company has defaulted in the
payment of the Fundamental Change Repurchase Price with respect to such Security
or to the extent that a portion of such Security is not subject to such
Repurchase Notice.

 

No service charge shall be made for any transfer, exchange or conversion of
Securities, but the Company and the Trustee may require payment of a sum
sufficient to cover any documentary, stamp, issue or transfer tax or similar
governmental charge that may be imposed in connection with any transfer,
exchange or conversion of Securities, other than exchanges pursuant to Section
2.07, Section 2.10, Section 3.01, Section 9.04 or Section 10.02, in each case,
not involving any transfer.

 

Section 2.07.      Replacement Securities. If the Holder of a Security claims
that the Security has been mutilated, lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate, at the Holder’s expense,
a replacement Security upon surrender to the Trustee of the mutilated Security,
or upon delivery to the Trustee of evidence of the loss, destruction or theft of
the Security satisfactory to the Trustee and the Company. In the case of a lost,
destroyed or wrongfully taken Security, if required by the Trustee or the
Company, indemnity (including in the form of a bond) must be provided by the
Holder that is reasonably satisfactory to the Trustee and the Company to
indemnify and hold harmless the Company, the Trustee or any Securities Agent
from any loss that any of them may suffer if such Security is replaced.

 



14

 

 

In case any such mutilated, lost, destroyed or wrongfully taken Security has
become due and payable, the Company in its discretion may, instead of issuing a
new Security, pay the amounts due in respect of such Security as provided
hereunder.

 

Every replacement Security is an additional obligation of the Company only as
provided in Section 2.08.

 

Section 2.08.      Outstanding Securities. Securities outstanding at any time
are all the Securities authenticated by the Trustee except for those converted,
those cancelled by it, those delivered to it for cancellation and those
described in this Section 2.08 as not outstanding. Except to the extent provided
in Section 2.09, a Security does not cease to be outstanding because the Company
or one of its Subsidiaries or Affiliates holds the Security.

 

If a Security is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it, or a court holds, that the
replaced Security is held by a protected purchaser.

 

If the Paying Agent (in the case of a Paying Agent other than the Company) holds
as of 11:00 a.m. New York City time on a Fundamental Change Repurchase Date or
the Maturity Date, money sufficient to pay the aggregate Fundamental Change
Repurchase Price or principal amount (plus accrued and unpaid interest, if any),
as the case may be, with respect to all Securities to be repurchased or paid on
such Fundamental Change Repurchase Date or the Maturity Date, as the case may
be, in each case, payable as herein provided on such Fundamental Change
Repurchase Date or the Maturity Date, then (unless there shall be a Default in
the payment of such aggregate Fundamental Change Repurchase Price, principal
amount, or of such accrued and unpaid interest), except as otherwise provided
herein, on and after such date such Securities shall be deemed to be no longer
outstanding, interest on such Securities shall cease to accrue, and such
Securities shall be deemed to be paid whether or not such Securities are
delivered to the Paying Agent. Thereafter, all rights of the Holders of such
Securities shall terminate with respect to such Securities, other than the right
to receive the Fundamental Change Repurchase Price or principal amount, as the
case may be, plus, if applicable, such accrued and unpaid interest in accordance
with this Indenture.

 

If a Security is converted in accordance with Article 10 then, from and after
the time of such conversion on the Conversion Date, such Security shall cease to
be outstanding, and interest, if any, shall cease to accrue on such Security
unless there shall be a Default in the payment or delivery of the consideration
payable and/or deliverable hereunder upon such conversion (except that any such
Security will remain outstanding solely for the purpose of receiving any
interest or other amounts due following such conversion as set forth in this
Indenture).

 



15

 

 

Section 2.09.      Securities Held by the Company or an Affiliate. In
determining whether the Holders of the required aggregate principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or any of its Subsidiaries or Affiliates shall be considered as
though not outstanding, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded. Securities so owned which have been pledged in
good faith may be considered to be outstanding for purposes of this Section 2.09
if the pledgee establishes, to the satisfaction of the Trustee, the pledgee’s
right so to concur with respect to such Securities and that the pledgee is not,
and is not acting at the direction or on behalf of, the Company, any other
obligor on the Securities, an Affiliate of the Company or an Affiliate of any
such other obligor. In case of a dispute as to whether the pledgee has
established the foregoing, any decision by the Trustee taken upon the advice of
counsel shall provide full protection to the Trustee. The Company shall furnish
to the Trustee an Officers’ Certificate listing and identifying all Securities,
if any, known by the Company to be owned or held by or for the account of any of
the above described Persons; and the Trustee shall be entitled to accept such
Officers’ Certificate as conclusive evidence of the facts therein set forth and
of the fact that all Securities not listed therein are outstanding for the
purpose of any such determination. Notwithstanding Section 316(a)(1) of the TIA
or anything herein to the contrary, to the fullest extent permitted by law, no
SLP Securities shall be deemed to be owned by the Company or any of its
Subsidiaries or Affiliates for purposes of this Indenture, the Securities and
any direction, waiver or consent with respect thereto.

 

Section 2.10.      Temporary Securities. Until definitive Securities are ready
for delivery, the Company may prepare and the Trustee shall, upon receipt of a
Company Order therefor, authenticate temporary Securities. Temporary Securities
shall be substantially in the form of definitive Securities but may have
variations that the Company considers appropriate for temporary Securities.
Without unreasonable delay, the Company shall prepare and the Trustee, upon
receipt of a Company Order therefor, shall authenticate definitive Securities in
exchange for temporary Securities. Until so exchanged, each temporary Security
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities, and such temporary Security shall be exchangeable for
definitive Securities in accordance with the terms of this Indenture.

 

Section 2.11.      Cancellation. The Company at any time may deliver Securities
to the Trustee for cancellation. The Registrar, Paying Agent and Conversion
Agent shall forward to the Trustee any Securities surrendered to them for
transfer, exchange, payment or conversion. The Trustee shall promptly cancel all
Securities surrendered for transfer, exchange, payment, conversion or
cancellation in accordance with its customary procedures. The Company may not
issue new Securities to replace Securities that it has paid or delivered to the
Trustee for cancellation or that any Holder has converted pursuant to Article
10. All cancelled Securities held by the Trustee shall be disposed of in
accordance with its customary procedure for the disposal of cancelled
securities.

 

Section 2.12.      Defaulted Interest. If, and to the extent, the Company
defaults in a payment of interest on the Securities, the Company shall pay in
cash the defaulted interest in any lawful manner plus, to the extent not
prohibited by applicable statute or case law, interest on such defaulted
interest at the rate provided in the Securities. The Company may pay the
defaulted interest (plus interest on such defaulted interest) to the Persons who
are Holders on a subsequent special record date. The Company shall fix such
special record date and payment date. At least fifteen (15) calendar days before
the special record date, the Company shall send to Holders a notice that states
the special record date, payment date and amount of interest to be paid. Upon
the due payment in full, interest shall no longer accrue on such defaulted
interest pursuant to this Section 2.12.

 



16

 

 

Section 2.13.      Cusip Numbers. The Company in issuing the Securities may use
one or more “CUSIP” numbers, and, if so, the Trustee shall use the CUSIP numbers
in notices as a convenience to Holders; provided, however, that no
representation is hereby deemed to be made by the Trustee as to the correctness
or accuracy of the CUSIP numbers printed on the notice or on the Securities; and
provided further that reliance may be placed only on the other identification
numbers printed on the Securities, and the effectiveness of any such notice
shall not be affected by any defect in, or omission of, such CUSIP numbers. The
Company shall promptly notify the Trustee in writing of any change in the CUSIP
numbers.

 

On the Issue Date, the Securities shall initially bear the CUSIP and ISIN
numbers set forth in the following sentence. The CUSIP and ISIN numbers for the
SLP Global Securities that are Restricted Global Securities shall be [ ] and [
], respectively; the CUSIP and ISIN numbers for the SLP Global Securities that
are Unrestricted Global Securities shall be [ ] and [ ], respectively; the CUSIP
and ISIN numbers for Restricted Global Securities other than SLP Global
Securities shall be [ ] and [ ], respectively; and the CUSIP and ISIN numbers
for Unrestricted Global Securities other than SLP Global Securities shall be [ ]
and [ ], respectively.

 

Section 2.14.      Deposit of Moneys. Prior to 11:00 a.m., New York City time,
on each Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date, the Company shall deposit with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust in
accordance with Section 2.04) money, in funds immediately available on such
date, sufficient to make cash payments, if any, due on such Interest Payment
Date, the Maturity Date or such Fundamental Change Repurchase Date, as the case
may be, in a timely manner which permits the Paying Agent to remit payment to
the Holders on such Interest Payment Date, the Maturity Date or such Fundamental
Change Repurchase Date, as the case may be.

 

If any Interest Payment Date, the Maturity Date or any Fundamental Change
Repurchase Date falls on a date that is not a Business Day, the payment due on
such Interest Payment Date, the Maturity Date or such Fundamental Change
Repurchase Date, as the case may be, shall be postponed until the next
succeeding Business Day, and no interest or other amount shall accrue as a
result of such postponement.

 

Section 2.15.      Book-Entry Provisions for Global Securities. (a) Global
Securities initially shall (i) be registered in the name of the Depository, its
successors or their respective nominees, (ii) be delivered to the Trustee as
custodian for the Depository, its successors or their respective nominees, as
the case may be, and (iii) bear the legends such Global Securities are required
to bear under Section 2.17.

 



17

 

 

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security, and the Depository (or its nominee) may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of the
Global Security for all purposes whatsoever; provided, however, that each SLP
Global Security shall be subject to the rights under Section 9.02 and Section
10.02(c) of the beneficial owners of such SLP Global Security. Notwithstanding
the foregoing, nothing herein shall prevent the Company, the Trustee, any
Securities Agent or any of their respective agents from giving effect to any
written certification, proxy or other authorization furnished by the Depository
or impair, as between the Depository and Participants, the operation of
customary practices governing the exercise of the rights of a Holder of any
Security.

 

(b)               Except as otherwise set forth in this Section 2.15 or Section
2.16, transfers of Global Securities shall be limited to transfers in whole, but
not in part, to the Depository, its successors or their respective nominees. In
addition, one or more Physical Securities shall be transferred to each owner of
a beneficial interest in a Global Security, as identified by the Depository, in
exchange for its beneficial interest in the Global Securities if (i) the
Depository notifies the Company that the Depository is unwilling or unable to
continue as depository for any Global Security, or the Depository ceases to be a
“clearing agency” registered under Section 17A of the Exchange Act, and, in
either case, a successor Depository is not appointed by the Company within
ninety (90) days of such notice or cessation or (ii) an Event of Default has
occurred and is continuing and the Registrar has received a written request from
the beneficial owner (via the Depository) of the relevant Securities to issue
Physical Securities. For the avoidance of doubt, if any event described in
clause (i) of the immediately preceding sentence occurs, any owner of a
beneficial interest in any Global Security will be entitled to receive one or
more Physical Securities in exchange for its beneficial interest or interests in
the Global Securities, and if any event described in clause (ii) of the
immediately preceding sentence occurs, only the beneficial owner that has made a
written request to the Registrar (via the Depository) will be entitled to
receive one or more Physical Securities in exchange for its beneficial interest
or interests in the Global Securities. The Company may also exchange beneficial
interests in a Global Security for one or more Physical Securities registered in
the name of the owner of beneficial interests if the Company and the owner of
such beneficial interests agree to so exchange.

 

(c)               The transfer and exchange of beneficial interests in the
Global Securities shall be effected through the Depository, in accordance with
the provisions of this Indenture and the Applicable Procedures. Transfers of
beneficial interests in the Global Securities also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as, to the extent
applicable, the other provisions of this Section 2.15(c) that follow:

 

(i)            Transfer of Beneficial Interests in the Same Global Security.
Beneficial interests in any Restricted Global Security may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Restricted Global Security (or a Restricted Global Security with the same
CUSIP number) in accordance with the transfer restrictions set forth in the
Security Private Placement Legend. Beneficial interests in any Unrestricted
Global Security may be transferred to Persons who take delivery thereof in the
form of a beneficial interest in an Unrestricted Global Security. No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this clause (i).

 



18

 

 

(ii)           All Other Transfers and Exchanges of Beneficial Interests in
Global Securities. In connection with all transfers and exchanges of a
beneficial interest in a Global Security that are not addressed by Section
2.15(c)(i), there must be delivered (A) such instruction or order from a
Participant or an Indirect Participant to the Depository, as may be required by
the Applicable Procedures, directing the Depository to credit or cause to be
credited a beneficial interest in another Global Security in an amount equal to
the beneficial interest to be transferred or exchanged and (B) instructions
given in accordance with the Applicable Procedures containing information
regarding the Participant account to be credited with such increase. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Security contained in this Indenture, the Trustee shall
adjust the principal amount of the Global Securities pursuant to Section
2.15(d).

 

(iii)         Transfer and Exchange of Beneficial Interests in a Restricted
Global Security for Beneficial Interests in an Unrestricted Global Security. A
beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Security or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Security if the exchange or transfer complies
with the requirements of this Section 2.15(c) and the Registrar receives the
following:

 

(A)             if the holder of such beneficial interest in a Restricted Global
Security proposes to exchange such beneficial interest for a beneficial interest
in an Unrestricted Global Security, a certificate from such Holder substantially
in the form of Exhibit E; or

 

(B)              if the holder of such beneficial interest in a Restricted
Global Security proposes to transfer such beneficial interest to a Person who
shall take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Security, a certificate from such holder in the form of
Exhibit D;

 

and, in each such case set forth in this clause (iii), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that no registration
under the Securities Act is required in connection with such exchange or
transfer of beneficial interests to the relevant Person or in connection with
any re-sales of the beneficial interests in the Unrestricted Global Security
that are beneficially owned by such Person on the date of such opinion.

 

Beneficial interests in an Unrestricted Global Security cannot be exchanged for,
or transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Security.

 



19

 

 

(iv)           Transfer and Exchange of Beneficial Interests in one Restricted
Global Security for Beneficial Interests in another Restricted Global Security.
A beneficial interest in any Restricted Global Security may be exchanged by any
holder thereof for a beneficial interest in a Restricted Global Security with a
different CUSIP or different legends or transferred to a Person who takes
delivery thereof in the form of a beneficial interest in a Restricted Global
Security with a different CUSIP or different legends if the exchange or transfer
complies with the requirements of this Section 2.15(c) and the Registrar
receives the following:

 

(A)             if the holder of such beneficial interest in a Restricted Global
Security proposes to exchange such beneficial interest for a beneficial interest
in a Restricted Global Security with a different CUSIP or different legends, a
certificate from such Holder substantially in the form of Exhibit E; or

 

(B)              if the holder of such beneficial interest in a Restricted
Global Security proposes to transfer such beneficial interest to a Person who
shall take delivery thereof in the form of a beneficial interest in a Restricted
Global Security with a different CUSIP or different legends, a certificate from
such holder in the form of Exhibit D.

 

Notwithstanding the foregoing or anything to the contrary provided herein, a
holder of a beneficial interest in a Security that is not an SLP Security may
not exchange or transfer such beneficial interest for a beneficial interest in
an SLP Security.

 

(d)              At such time as all beneficial interests in a particular Global
Security have been exchanged for Physical Securities or a particular Global
Security has been repurchased or canceled in whole and not in part, each such
Global Security shall be returned to or retained and canceled by the Trustee in
accordance with Section 2.11. At any time prior to such cancellation, if any
beneficial interest in a Global Security is exchanged for or transferred to a
Person who will take delivery thereof in the form of a beneficial interest in
another Global Security or for Physical Securities, the principal amount of
Securities represented by such Global Security shall be reduced accordingly and
an endorsement shall be made on such Global Security by the Trustee or by the
Depository at the direction of the Trustee to reflect such reduction; and if the
beneficial interest is being exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Security, such other Global Security shall be increased accordingly and an
endorsement shall be made on such Global Security by the Trustee or by the
Depository at the direction of the Trustee to reflect such increase.

 

(e)               In connection with the transfer of a Global Security in its
entirety to beneficial owners pursuant to Section 2.15(b), such Global Security
shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall upon written instructions from the
Company authenticate and deliver, to each beneficial owner identified by the
Depository in exchange for its beneficial interest in such Global Security, an
equal aggregate principal amount of Physical Securities of authorized
denominations.

 

(f)                Any Physical Security delivered in exchange for an interest
in a Global Security pursuant to Section 2.15(b), shall bear the same legend(s),
if any, from Exhibit B-1A that are borne by the relevant Global Security, except
to the extent the requirements of Section 2.15(c)(iii) or Section 2.15(c)(iv)
are satisfied with respect to the removal or addition of any legend, mutatis
mutandis for the fact that a Physical Security is being issued rather than a
beneficial interest in a Global Security.

 



20

 

 

 

(g)               The Holder of any Global Security may grant proxies and
otherwise authorize any Person, including Participants and Persons that may hold
interests through Participants, to take any action which a Holder is entitled to
take under this Indenture or the Securities.

 

(h)               The Trustee shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on the transfer of
any interest in any Securities imposed under this Indenture or under applicable
law (including any transfers between or among Participants or beneficial owners
of interests in any Global Security) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

(i)                 Neither the Trustee nor any Securities Agent shall have any
responsibility for any actions taken or not taken by the Depository.

 

(j)                 No service charge shall be made to or by a holder of a
beneficial interest in a Global Security or to or by a Holder of a Physical
Security for any registration of transfer or exchange.

 

(k)               All Global Securities and Physical Securities issued upon any
registration of transfer or exchange of Global Securities or Physical Securities
shall evidence the same debt of the Company and entitled to the same benefits
under this Indenture, as the Global Securities or Physical Securities
surrendered upon such registration of transfer or exchange.

 

(l)                 Prior to due presentment for the registration of a transfer
of any Security, the Trustee and the Company may deem and treat the Person in
whose name any Security is registered as the absolute owner of such Security for
the purpose of receiving payment of principal of and interest on such Securities
and, subject to Section 2.09, for all other purposes, and neither of the Trustee
or the Company shall be affected by notice to the contrary.

 

(m)             Upon surrender for registration of transfer of any Security at
the office or agency of the Company designated pursuant to Section 4.02, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more replacement
Securities of any authorized denomination or denominations of a like aggregate
principal amount.

 

(n)               At the option of the Holder, Securities may be exchanged for
other Securities of any authorized denomination or denominations of a like
aggregate principal amount upon surrender of the Securities to be exchanged at
such office or agency. Whenever any Global Securities or Physical Securities are
so surrendered for exchange, the Company shall execute, and the Trustee shall
authenticate and send, the replacement Global Securities and Physical Securities
which the Holder making the exchange is entitled to in accordance with the
provisions of Section 2.02.

 

(o)               Neither the Trustee nor any Securities Agent shall have any
responsibility or obligation to any beneficial owner of an interest in the
Global Securities, an agent member of, or a participant in, the Depository or
other person with respect to the accuracy of the records of the Depository or
its nominees or of any Participant or member thereof, with respect to any
ownership interest in the Global Securities or with respect to the delivery to
any Participant, agent member, beneficial owner or other Person (other than the
Depository) of any notice or the payment of any amount or delivery of any
Securities (or other security or property) under or with respect to such
Securities. The rights of beneficial owners in any Global Securities shall be
exercised only through the Depository, subject to its applicable rules and
procedures. The Trustee and each agent may rely and shall be fully protected in
relying upon information furnished by the Depository with respect to its agent
members, Participants and any beneficial owners.

 



21

 

 

Section 2.16.      Special Transfer Provisions. (a) Notwithstanding any other
provisions of this Indenture, but except as provided in Section 2.15(b), a
Global Security may not be transferred except as a whole by the Depository to a
nominee of the Depository or by a nominee of the Depository to the Depository or
another nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.

 

(b)               Upon the transfer, exchange or replacement of Securities not
bearing the Security Private Placement Legend, unless the Company notifies the
Trustee in writing otherwise, the Trustee shall deliver Securities that do not
bear the Security Private Placement Legend. Upon the transfer, exchange or
replacement of Securities bearing the Security Private Placement Legend, the
Trustee shall deliver only Securities that bear the Security Private Placement
Legend unless (i) the requested transfer, exchange or replacement is after the
Resale Restriction Termination Date, (ii) there is delivered to the Trustee and
the Company an Opinion of Counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that no registration under the Securities
Act is required in connection with such transfer, exchange or replacement of
such Securities in connection with any re-sales of such Securities on the date
of such opinion or (iii) such Security has been sold pursuant to an effective
registration statement under the Securities Act and the Holder selling such
Securities has delivered to the Registrar a notice in the form of Exhibit C
hereto.

 

(c)               By its acceptance of any Security or any Common Stock bearing
the Security Private Placement Legend or the Common Stock Private Placement
Legend, each holder thereof acknowledges the restrictions on transfer of such
security set forth in this Indenture and in the Security Private Placement
Legend or Common Stock Private Placement Legend, as applicable, and agrees that
it will transfer such security only as provided in this Indenture and as
permitted by applicable law.

 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16 in
accordance with its customary document retention policies. The Company shall
have the right to inspect and make copies of all such letters, notices or other
written communications at any reasonable time upon the giving of reasonable
written notice to the Registrar.

 

(d)               The Company may, to the extent permitted by law, purchase the
Securities in the open market or by tender offer at any price or by private
agreement without giving prior notice to Holders. The Company may, at its
option, surrender to the Trustee for cancellation any Securities the Company
purchases in this manner. Securities surrendered to the Trustee for cancellation
may not be reissued or resold and shall be promptly cancelled pursuant to
Section 2.11.

 



22

 

 

Section 2.17.      Restrictive Legends.

 

(a)               Each Global Security and Physical Security that constitutes a
Restricted Security shall bear the legend (the “Security Private Placement
Legend”) as set forth in Exhibit B-1A on the face thereof until the date such
Securities no longer constitute Restricted Securities as reasonably determined
by the Company in good faith and evidenced by an Officers’ Certificate (such
date, the “Resale Restriction Termination Date”).

 

No transfer of any Security prior to the Resale Restriction Termination Date
will be registered by the Registrar unless the applicable box on the Form of
Assignment has been checked.

 

Any Security (or security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms may, upon surrender of such Security for exchange to the Trustee in
accordance with the provisions of this Article 2, be exchanged for a new
Security or Securities, of like tenor and aggregate principal amount, which
shall not bear the Security Private Placement Legend required by this Section
2.17(a) and shall not be assigned a restricted CUSIP number. In addition, on or
after the Resale Restriction Termination Date, upon the request of any Holder
and upon surrender of its Security for exchange, the Company shall exchange a
Physical Security with the Security Private Placement Legend for a Physical
Security without Security Private Placement Legend so long as the Holder
covenants to the Company that it will offer, sell, pledge or otherwise transfer
such Security in compliance with the Securities Act. The Company shall be
entitled to instruct the Trustee in writing to cancel any Global Security as to
which such restrictions on transfer shall have expired in accordance with their
terms for exchange, and, upon such instruction, the Trustee shall provide
evidence of cancellation of such Global Security; and any new Global Security
exchanged therefor shall not bear the Security Private Placement Legend
specified in this Section 2.17(a) and shall not be assigned a restricted CUSIP
number. The Company shall promptly notify the Trustee in writing upon the
occurrence of the Resale Restriction Termination Date and promptly after a
registration statement, if any, with respect to the Securities or any Common
Stock issued upon conversion of the Securities has been declared effective under
the Securities Act.

 

(b)               Until the Resale Restriction Termination Date, any stock
certificate representing Common Stock issued upon conversion of such Security,
if any, shall, if such shares constitute Restricted Securities at their time of
issuance, bear the legend (the “Common Stock Private Placement Legend”) as set
forth in Exhibit B-1B unless such Common Stock have been transferred pursuant to
a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or have been sold pursuant to the exemption from registration provided by Rule
144 or any similar provision then in force under the Securities Act, or unless
otherwise agreed by the Company in writing.

 

(c)               Each Global Security shall also bear the legend as set forth
in Exhibit B-2.

 



23

 

 

Article 3
Repurchase

 

Section 3.01.      Repurchase at Option of Holder Upon a Fundamental Change. (a)
If a Fundamental Change occurs at any time prior to the Maturity Date, each
Holder of Securities shall have the right (the “Fundamental Change Repurchase
Right”), at such Holder’s option, to require the Company to repurchase (a
“Repurchase Upon Fundamental Change”) all of such Holder’s Securities (or any
portion thereof that is equal to $1,000 in principal amount or an integral
multiples of $1,000 in excess thereof), on a date selected by the Company (the
“Fundamental Change Repurchase Date”), which shall be no later than thirty five
(35) Business Days, and no earlier than twenty (20) Business Days (or as such
period may be extended pursuant to Section 3.01(j)), after the date the
Fundamental Change Notice is sent in accordance with Section 3.01(b), at a
price, payable in cash, equal to one hundred percent (100%) of the principal
amount of the Securities (or portion thereof) to be so repurchased, plus accrued
and unpaid interest, if any, to, but excluding, the Fundamental Change
Repurchase Date (the “Fundamental Change Repurchase Price”), subject to
satisfaction of the following conditions:

 

(i)              delivery to the Company (if it is acting as its own Paying
Agent), or to a Paying Agent designated by the Company for such purpose in the
Fundamental Change Notice, no later than the Close of Business on the Business
Day immediately preceding the Fundamental Change Repurchase Date, of a
Repurchase Notice, in the form set forth in the Securities or any other form of
written notice substantially similar thereto, in each case, duly completed and
signed, with appropriate signature guarantee, stating:

 

(A)             the certificate number(s) of the Securities that the Holder will
deliver to be repurchased, if such Securities are Physical Securities;

 

(B)              the principal amount of Securities to be repurchased, which
must be $1,000 or an integral multiple thereof; and

 

(C)              that such principal amount of Securities are to be repurchased
pursuant to the terms and conditions specified in this Section 3.01; and

 

(ii)            delivery to the Company (if it is acting as its own Paying
Agent), or to a Paying Agent designated by the Company for such purpose in the
Fundamental Change Notice, at any time after the delivery of such Repurchase
Notice, of such Securities (together with all necessary endorsements) with
respect to which the Fundamental Change Repurchase Right is being exercised, if
such Securities are Physical Securities, or book-entry transfer of the
Securities, if the Securities are Global Securities, in compliance with the
Applicable Procedures;

 

provided, however, that if such Fundamental Change Repurchase Date is after a
Record Date for the payment of an installment of interest and on or before the
related Interest Payment Date, then the full amount of accrued and unpaid
interest, if any, to, but excluding, such Interest Payment Date shall be paid on
such Interest Payment Date to the Holder of record of such Securities at the
Close of Business on such Record Date (without any surrender of such Securities
by such Holder), and the Fundamental Change Repurchase Price shall not include
any accrued but unpaid interest.

 



24

 

 

If such Securities are held in book-entry form through the Depository, the
delivery of any Securities, Repurchase Notice, Fundamental Change Notice or
notice of withdrawal pursuant to the second immediately succeeding paragraph
shall comply with the Applicable Procedures.

 

Notwithstanding anything herein to the contrary, any Holder that has delivered
the Repurchase Notice contemplated by this Section 3.01(a) to the Company (if it
is acting as its own Paying Agent) or to a Paying Agent designated by the
Company for such purpose in the Fundamental Change Notice shall have the right
to withdraw such Repurchase Notice by delivery, at any time prior to the Close
of Business on the Business Day immediately preceding the Fundamental Change
Repurchase Date (or, if there shall be a Default in the payment of the
Fundamental Change Repurchase, at any time during which such Default is
continuing), of a written notice of withdrawal to the Company (if acting as its
own Paying Agent) or the Paying Agent, which notice shall be delivered in
accordance with, and contain the information specified in, Section 3.01(b)(x).

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Notice or written notice of withdrawal thereof.

 

(b)               On or before the 20th Business Day after the consummation of a
Fundamental Change, the Company shall send, or cause to be sent, to all Holders
of the Securities in accordance with Section 14.01 a notice (the “Fundamental
Change Notice”) of the occurrence of such Fundamental Change and the Fundamental
Change Repurchase Right arising as a result thereof. The Company shall deliver a
copy of the Fundamental Change Notice to the Trustee at the time such notice is
delivered to the Holders. Each Fundamental Change Notice shall state:

 

(i)            the events causing the Fundamental Change;

 

(ii)           the date of the Fundamental Change;

 

(iii)         the Fundamental Change Repurchase Date;

 

(iv)         the last date on which the Fundamental Change Repurchase Right may
be exercised, which shall be the Business Day immediately preceding the
Fundamental Change Repurchase Date;

 

(v)          the Fundamental Change Repurchase Price;

 

(vi)        the names and addresses of the Paying Agent and the Conversion
Agent;

 

(vii)       the procedures that a Holder must follow to exercise the Fundamental
Change Repurchase Right;

 

(viii)         that the Fundamental Change Repurchase Price for any Security as
to which a Repurchase Notice has been given and not withdrawn will be paid no
later than the later of such Fundamental Change Repurchase Date and the time of
book-entry transfer or delivery of the Security (together with all necessary
endorsements);

 



25

 

 

(ix)          that, except as otherwise provided herein with respect to a
Fundamental Change Repurchase Date that is after a Record Date for the payment
of an installment of interest and on or before the related Interest Payment
Date, on and after such Fundamental Change Repurchase Date (unless there shall
be a Default in the payment of the Fundamental Change Repurchase Price),
interest on Securities subject to Repurchase Upon Fundamental Change will cease
to accrue, and all rights of the Holders of such Securities shall terminate,
other than the right to receive, in accordance herewith, the Fundamental Change
Repurchase Price;

 

(x)            that a Holder will be entitled to withdraw its election in the
Repurchase Notice prior to the Close of Business on the Business Day immediately
preceding the Fundamental Change Repurchase Date, or such longer period as may
be required by law, delivered in the same manner as the related Repurchase
Notice was delivered and setting forth the name of such Holder, a statement that
such Holder is withdrawing its election to have Securities purchased by the
Company on such Fundamental Change Repurchase Date pursuant to a Repurchase Upon
Fundamental Change, the certificate number(s) of such Securities to be so
withdrawn (if such Securities are Physical Securities) the principal amount of
the Securities of such Holder to be so withdrawn, which amount must be $1,000 or
an integral multiple thereof and the principal amount, if any, of the Securities
of such Holder that remain subject to the Repurchase Notice delivered by such
Holder in accordance with this Section 3.01, which amount must be $1,000 or an
integral multiple thereof; provided, however, that if there shall be a Default
in the payment of the Fundamental Change Repurchase Price, a Holder shall be
entitled to withdraw its election in the Repurchase Notice at any time during
which such Default is continuing;

 

(xi)          the Conversion Rate and any adjustments to the Conversion Rate
that will result from such Fundamental Change;

 

(xii)         that Securities with respect to which a Repurchase Notice is given
by a Holder may be converted pursuant to Article 10 only if such Repurchase
Notice has been withdrawn in accordance with this Section 3.01 or the Company
defaults in the payment of the Fundamental Change Repurchase Price; and

 

(xiii)        the CUSIP number or numbers, as the case may be, of the
Securities.

 

At the Company’s request, upon prior notice reasonably acceptable to the
Trustee, the Trustee shall send such Fundamental Change Notice in the Company’s
name and at the Company’s expense; provided, however, that the form and content
of such Fundamental Change Notice shall be prepared by the Company.

 

No failure of the Company to give a Fundamental Change Notice shall limit any
Holder’s right pursuant hereto to exercise a Fundamental Change Repurchase
Right.

 



26

 

 

(c)               Subject to the provisions of this Section 3.01, the Company
shall pay, or cause to be paid, the Fundamental Change Repurchase Price with
respect to each Security as to which the Fundamental Change Repurchase Right
shall have been exercised to the Holder thereof no later than the later of the
Fundamental Change Repurchase Date and the time of book-entry transfer or when
such Security is surrendered to the Paying Agent together with any necessary
endorsements.

 

(d)               The Company shall, in accordance with Section 2.14, deposit
with a Paying Agent (or, if the Company is acting as its own Paying Agent,
segregate and hold in trust in accordance with Section 2.04) money, in funds
immediately available on the Fundamental Change Repurchase Date, sufficient to
pay the Fundamental Change Repurchase Price upon Repurchase Upon Fundamental
Change for all of the Securities that are to be repurchased by the Company on
such Fundamental Change Repurchase Date pursuant to a Repurchase Upon
Fundamental Change. The Paying Agent shall, promptly after delivering the
Fundamental Change Repurchase Price to Holders entitled thereto and upon written
demand by the Company, return to the Company as soon as practicable, any money
in excess of the Fundamental Change Repurchase Price.

 

(e)               Once the Fundamental Change Notice and the Repurchase Notice
have been duly given in accordance with this Section 3.01, the Securities to be
repurchased pursuant to a Repurchase Upon Fundamental Change shall, on the
Fundamental Change Repurchase Date, become due and payable in accordance
herewith, and, on and after such date (unless there shall be a Default in the
payment of the Fundamental Change Repurchase Price), except as otherwise
provided herein with respect to a Fundamental Change Repurchase Date that is
after a Record Date for the payment of an installment of interest and on or
before the related Interest Payment Date, such Securities shall cease to bear
interest (whether or not book-entry transfer of the Securities has been made or
the Securities have been delivered to the Paying Agent), and all rights of the
relevant Holders of such Securities shall terminate, other than the right to
receive, in accordance herewith, such consideration and any other applicable
rights under those sections set forth in the proviso in Section 8.01.

 

(f)                Securities with respect to which a Repurchase Notice has been
duly delivered in accordance with this Section 3.01 may be converted pursuant to
Article 10 only if such Repurchase Notice has been withdrawn in accordance with
this Section 3.01 or the Company defaults in the payment of the Fundamental
Change Repurchase Price.

 

(g)               If any Security shall not be paid on the Fundamental Change
Repurchase Date upon book-entry transfer or surrender thereof for Repurchase
Upon Fundamental Change, the principal of, and accrued and unpaid interest on,
such Security shall, until paid, bear interest, payable in cash, at the rate
borne by such Security on the principal amount of such Security, and such
Security shall be convertible pursuant to Article 10 if any Repurchase Notice
with respect to such Security is withdrawn pursuant to this Section 3.01.

 

(h)               Any Security that is to be submitted for Repurchase Upon
Fundamental Change only in part shall be delivered pursuant to this Section 3.01
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or its attorney duly authorized in
writing, with a notarization or medallion guarantee), and the Company shall
promptly execute, and the Trustee shall promptly authenticate and make available
for delivery to the Holder of such Security without service charge, a new
Security or Securities, of any authorized denomination as requested by such
Holder, of the same tenor and in aggregate principal amount equal to the portion
of such Security not duly submitted for Repurchase Upon Fundamental Change.

 



27

 

 

(i)                 Notwithstanding anything herein to the contrary, except in
the case of an acceleration resulting from a Default relating to the payment of
the Fundamental Change Repurchase Price, there shall be no purchase of any
Securities pursuant to this Section 3.01 on any date if, on such date, the
principal amount of the Securities shall have been accelerated in accordance
with this Indenture and such acceleration shall not have been rescinded on or
prior to such date in accordance with this Indenture. The Paying Agent will
promptly return to the respective Holders thereof any Securities held by it
during the continuance of such an acceleration.

 

(j)                 In connection with any Repurchase Upon Fundamental Change,
the Company shall, to the extent required (i) comply with the provisions of Rule
13e-4, Rule 14e-1, Regulation 14E under the Exchange Act, and with all other
applicable laws; (ii) file a Schedule TO or any other schedules required under
the Exchange Act or any other applicable laws; and (iii) otherwise comply with
all applicable United States federal and state securities laws in connection
with any offer by the Company to repurchase the Securities; provided that any
time period specified in this Article 3 shall be extended to the extent
necessary for such compliance.

 

Section 3.02.      [Reserved]

 

Article 4
Covenants

 

Section 4.01.      Payment of Securities. The Company shall pay all amounts and
make deliveries of securities due with respect to the Securities on the dates
and in the manner provided in the Securities and this Indenture. All such
amounts shall be considered paid on the date due if the Paying Agent holds (or,
if the Company is acting as Paying Agent, the Company has segregated and holds
in trust in accordance with Section 2.04) on that date money sufficient to pay
the amount then due with respect to the Securities. The Company will pay, in
money of the United States that at the time of payment is legal tender for
payment of public and private debts, all amounts due in cash with respect to the
Securities, which amounts shall be paid (a) in the case of a Global Security, by
wire transfer of immediately available funds to the account designated by the
Depository or its nominee; and (b) in the case of a Physical Security, by wire
transfer of immediately available funds to the account within the United States
as specified in writing to the Paying Agent by such Holder or, if such Holder
does not specify an account, by mailing a check to the address of such Holder
set forth in the register of the Registrar. With respect to principal payments,
presentation and surrender of Securities is required prior to final payment.

 

The Company shall pay, in cash, interest on any overdue amount (including, to
the extent permitted by applicable law, overdue interest) at the rate borne by
the Securities.

 



28

 

 

Section 4.02.      Maintenance of Office or Agency. The Company will maintain,
or cause to be maintained, an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee or Registrar) where Securities may be
surrendered for registration of transfer or exchange, payment or conversion. The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain, or fail to cause to be maintained, any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations and surrenders may be made or served at the Corporate Trust
Office of the Trustee.

 

The Company will maintain, or cause to be maintained, an office or agency where
notices and demands to or upon the Company in respect of the Securities and this
Indenture (other than the type contemplated by Section 14.09(c)) may be served,
provided that such office or agency may instead be at the principal office of
the Company located in the United States (and, notwithstanding the final
sentence of this Section 4.02, shall initially be at such office until the
Company notifies the Trustee otherwise).

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations. The Company
will give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.

 

The Company hereby initially designates the Corporate Trust Office of the
Trustee as an agency of the Company in accordance with Section 2.03.

 

Section 4.03.      Annual Reports. (a) The Company shall provide to the Trustee
a copy of each report the Company is required to file with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act no later than the date 15 Business Days
after such report is required to be filed with the SEC pursuant to the Exchange
Act (after giving effect to any grace period provided by Rule 12b-25 under the
Exchange Act); provided, however, that each such report will be deemed to be so
provided to the Trustee if the Company files such report with the SEC through
the SEC’s EDGAR database no later than the time such report is required to be
filed with the SEC pursuant to the Exchange Act (taking into account any
applicable grace periods provided thereunder). To the extent the TIA then
applies to this Indenture, the Company shall comply with TIA §314(a). In
addition, while the Securities remain outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company will, during any period in which the Company is not subject to Section
13 or 15(d) of the Exchange Act, furnish to holders of the Securities and
prospective investors, upon request, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(b)               Delivery of such reports, information and documents to the
Trustee pursuant to this Section 4.03 is for informational purposes only, and
the Trustee’s receipt of such shall not constitute actual or constructive notice
of any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on an Officers’
Certificates).

 



29

 

 

(c)               The Trustee shall have no obligation or duty to determine or
monitor whether the Company has delivered reports in accordance with this
Section 4.03.

 

Section 4.04.      Compliance Certificate. The Company shall deliver to the
Trustee, within one hundred and twenty (120) calendar days after the end of each
fiscal year of the Company, commencing with the fiscal year ending April 1,
2017, a certificate from the principal executive, financial or accounting
officer of the Company stating that such officer has conducted or supervised a
review of the activities of the Company and its performance of obligations under
this Indenture and the Securities and that, based upon such review, no Default
or Event of Default exists hereunder or thereunder or, if a Default or Event of
Default then exists, specifying such event, status and the remedial action
proposed to be taken by the Company with respect to such Default or Event of
Default.

 

Section 4.05.      Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law has been enacted.

 

Section 4.06.      Notice of Default. Within 30 days of the Company’s becoming
aware of the occurrence of any Default or Event of Default, the Company shall
give written notice to the Trustee of such Default or Event of Default, and any
remedial action proposed to be taken.

 

Article 5
Successors

 

Section 5.01.      When Company May Merge, Etc. Subject to Section 5.02, the
Company shall not consolidate with, or merge with or into, or sell, transfer,
lease, convey or otherwise dispose of all or substantially all of the
consolidated property or assets of the Company and its Subsidiaries, taken as a
whole, to another Person (other than one or more Subsidiaries of the Company (it
being understood that this Article 5 shall not apply to a sale, transfer, lease,
conveyance or other disposition of property or assets between or among the
Company and its Subsidiaries)), whether in a single transaction or series of
related transactions, unless (i)(x) the Company is the continuing Person or (y)
such other Person is organized and existing under the laws of the United States
of America, any state of the United States of America or the District of
Columbia, such other Person assumes by supplemental indenture all of the
obligations of the Company under the Securities and this Indenture and following
such transaction or series of related transactions the Reference Property does
not include interests in an entity that is a partnership for U.S. federal income
tax purposes and (ii) immediately after giving effect to such transaction or
series of transactions, no Default or Event of Default shall have occurred and
be continuing under this Indenture.

 



30

 

 

For purposes of this Section 5.01, the sale, transfer, lease, conveyance or
other disposition of all or substantially all of the properties or assets of one
or more Subsidiaries of the Company to another Person other than the Company or
one or more other Subsidiaries of the Company, which properties or assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the consolidated properties or assets of the Company and
its Subsidiaries, taken as a whole, shall be deemed to be the sale, transfer,
lease, conveyance or other disposition of all or substantially all of the
consolidated properties or assets of the Company and its Subsidiaries, taken as
a whole, to another Person.

 

The Company shall deliver to the Trustee substantially concurrently with or
prior to the consummation of the proposed transaction an Officers’ Certificate
and an Opinion of Counsel (which may rely upon such Officers’ Certificate as to
the absence of Defaults and Events of Default and other statements of fact)
stating that the proposed transaction and, if required, such supplemental
indenture (if any) will, upon consummation of the proposed transaction, comply
with the applicable provisions of this Indenture.

 

Section 5.02.      Successor Substituted. In case of any such consolidation,
merger or any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the consolidated property or assets of the Company and its
Subsidiaries, taken as a whole, and upon the assumption by the successor Person,
by supplemental indenture, executed and delivered to the Trustee and
satisfactory in form to the Trustee, of the due and punctual payment of the
principal of and accrued and unpaid interest on all of the Securities, the due
and punctual payment of the Fundamental Change Repurchase Price with respect to
all Securities repurchased on each Fundamental Change Repurchase Date, the due
and punctual delivery or payment, as the case may be, of any consideration due
upon conversion of the Securities and the due and punctual performance of all of
the covenants and conditions of this Indenture and the Securities to be
performed by the Company, such successor Person shall succeed to and be
substituted for the Company, with the same effect as if it had been named herein
as the party of the first part. Such successor Person thereupon may cause to be
signed, and may issue either in its own name or in the name of the Company any
or all of the Securities issuable hereunder which theretofore shall not have
been signed by the Company and delivered to the Trustee; and, upon the order of
such successor Person instead of the Company and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver, or cause to be authenticated and delivered, any
Securities that previously shall have been signed and delivered by the Officers
of the Company to the Trustee for authentication, and any Securities that such
successor Person thereafter shall cause to be signed and delivered to the
Trustee for that purpose. All the Securities so issued shall in all respects
have the same legal rank and benefit under this Indenture as the Securities
theretofore or thereafter issued in accordance with the terms of this Indenture
as though all of such Securities had been issued at the date of the execution
hereof. In the event of any such consolidation, merger or any sale, transfer,
conveyance or other disposition (but not in the case of a lease), upon
compliance with this Article 5, the Person named as the “Company” in the first
paragraph of this Indenture or any successor that shall thereafter have become
such in the manner prescribed in this Article 5, except in the case of a lease,
shall be released from its liabilities as obligor and maker of the Securities
and its obligations under this Indenture shall terminate.

 



31

 

 

In case of any such consolidation, merger or any sale, transfer, lease,
conveyance or other disposition, such changes in phraseology and form (but not
in substance) may be made in the Securities thereafter to be issued as may be
appropriate.

 

Article 6
Defaults and Remedies

 

Section 6.01.      Events of Default. An “Event of Default” occurs if:

 

(a)               the Company fails to pay the principal of any Security when
due, whether on the Maturity Date, on a Fundamental Change Repurchase Date with
respect to a Fundamental Change, upon acceleration or otherwise;

 

(b)               the Company fails to pay an installment of interest on any
Security when due, if the failure continues for thirty (30) days after the date
when due;

 

(c)               the Company fails to satisfy its conversion obligations upon
exercise of a Holder’s conversion rights pursuant hereto and such failure
continues for a period of three (3) Business Days;

 

(d)               the Company fails to (i) comply with its obligations under
Article 5 or (ii) issue a Fundamental Change Notice in accordance with Section
3.01(b) when due.

 

(e)               the Company fails to comply with any other term, covenant or
agreement set forth in the Securities or this Indenture and such failure
continues for the period, and after the notice, specified in the last paragraph
of this Section 6.01;

 

(f)                (i) The Company fails to make any payment at maturity,
including any applicable grace period, on any indebtedness of the Company (other
than indebtedness of the Company owing to any of its subsidiaries) outstanding
in an amount in excess of $100,000,000 and continuance of this failure to pay or
(ii) there is a default on any indebtedness of the Company (other than
indebtedness owing to any of its Subsidiaries), which default results in the
acceleration of such indebtedness in an amount in excess of $100,000,000 without
such indebtedness having been discharged or the acceleration having been cured,
waived, rescinded or annulled, in the case of clause (i) or (ii) above, for a
period of 30 days after written notice thereof to the Company by the Trustee or
to the Company and the Trustee by Holders of not less than 25% in principal
amount of outstanding Securities, provided, however, that if any failure,
default or acceleration referred to in clause (i) or (ii) above ceases or is
cured, waived, rescinded or annulled, then the Event of Default will be deemed
cured;

 

(g)               the Company, pursuant to, or within the meaning of, any
Bankruptcy Law, insolvency law, or other similar law now or hereafter in effect
or otherwise, either:

 

(i)           commences a voluntary case,

 

(ii)          consents to the entry of an order for relief against it in an
involuntary case,

 



32

 

 

(iii)         consents to the appointment of a Bankruptcy Custodian of it or for
all or substantially all of its property, or

 

(iv)         makes a general assignment for the benefit of its creditors; or

 

(h)               a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

 

(i)            is for relief against the Company in an involuntary case or
proceeding with respect to the Company, or adjudicates the Company insolvent or
bankrupt,

 

(ii)          appoints a Bankruptcy Custodian of the Company for all or
substantially all of the consolidated property of the Company, as the case may
be, or

 

(iii)         orders the winding up or liquidation of the Company,

 

and, in the case of each of the foregoing clauses (i), (ii) and (iii) of this
Section 6.01(h), the order or decree remains unstayed and in effect for at least
sixty (60) consecutive days.

 

A Default under clause (e) above shall not be an Event of Default until (A) the
Trustee notifies the Company in writing, or the Holders of at least twenty five
percent (25%) in aggregate principal amount of the Securities then outstanding
notify the Company and the Trustee in writing, of the Default and (B) the
Default is not cured within sixty (60) days after receipt of such notice. Such
notice must specify the Default, demand that it be remedied and state that the
notice is a “Notice of Default.” If the Holders of at least twenty five percent
(25%) in aggregate principal amount of the outstanding Securities request the
Trustee to give such notice on their behalf, the Trustee shall do so. When a
Default is cured, it ceases to exist for all purposes under this Indenture.

 

Section 6.02.      Acceleration. (a) Subject to Section 6.02(b), if applicable,
if an Event of Default (excluding an Event of Default specified in Section
6.01(g) or Section 6.01(h)) has occurred and is continuing, either the Trustee,
by written notice to the Company, or the Holders of at least twenty five percent
(25%) in aggregate principal amount of the Securities then outstanding, by
written notice to the Company and the Trustee, may declare 100% of the principal
of, and accrued and unpaid interest on, all the Securities to be immediately due
and payable in full. Upon such declaration, the principal of, and any accrued
and unpaid interest on, all Securities shall be due and payable immediately. If
an Event of Default specified in Section 6.01(g) or Section 6.01(h) occurs, 100%
of the principal of, and accrued and unpaid interest on, all the Securities
shall ipso facto become and be immediately due and payable without any
declaration or other act on the part of the Trustee or any Holder. The Holders
of a majority in aggregate principal amount of the Securities then outstanding
by written notice to the Trustee may rescind or annul an acceleration and its
consequences if (i) the rescission would not conflict with any judgment or
decree of a court of competent jurisdiction, (ii) all existing Events of
Default, except the nonpayment of principal or interest that has become due
solely because of the acceleration, have been cured or waived (or are waived
concurrently with such rescission or annulment) and (iii) all amounts due to the
Trustee under Section 7.06 have been paid. Upon any such rescission or
annulment, the Events of Default that were the subject of such acceleration
shall cease to exist and deemed to have been cured for every purpose.

 



33

 

 

(b)               Notwithstanding the foregoing, for the first 360 days
immediately following an Event of Default relating to failure to comply with
Section 4.03(a) or for any failure to comply with the requirements of Section
314(a)(1) of the TIA (at any time such section is applicable to the Indenture,
if any) (which will be the 61st day after written notice is provided to the
Company of the Default pursuant to the last paragraph of Section 6.01, unless
such failure is cured or waived prior to such 61st day), the sole remedy for any
such Event of Default shall, at the Company’s election, be the accrual of
Additional Interest on the Securities at a rate per year equal to (i) 0.25% of
the outstanding principal amount of Securities for the first 180 days following
the occurrence of such Event of Default and (ii) 0.50% of the outstanding
principal amount of Securities for the next 180 days after the first 180 days
following the occurrence of such Event of Default, in each case, payable in the
same manner and at the same time as the stated interest payable on the
Securities. Such Additional Interest shall accrue on all outstanding Securities
from, and including, the date on which such Event of Default first occurs to,
and including, the 180th day thereafter (or such earlier date on which such
Event of Default shall have been cured or waived). On and after the 361st day
immediately following an Event of Default relating to a failure to comply with
Section 4.03(a), if the Company elected to pay Additional Interest pursuant to
this Section 6.02(b) such Additional Interest will cease to accrue and, if such
Event of Default has not been cured or waived prior to such 361st day, the
payment of the principal of the Securities may be accelerated by the Holders or
the Trustee as provided above.

 

In order to elect to pay Additional Interest as sole remedy during the first 360
days after the occurrence of any Event of Default relating to the failure to
comply with the obligations under Section 4.03(a) or for any failure to comply
with the requirements of Section 314(a)(1) of the TIA (at any time such section
is applicable to this Indenture, if any), the Company shall notify all Holders
and the Trustee and the Paying Agent of such election in writing prior to the
Close of Business on the date that is one Business Day following the date on
which such Event of Default occurs (which will be the 61st day after written
notice is provided to the Company of the Default pursuant to the last paragraph
of Section 6.01, unless such failure is cured or waived prior to such 61st day).
If the Company fails to give timely notice of such election, the Securities will
be immediately subject to Section 6.02(a).

 

In the event the Company does not elect to pay Additional Interest upon such
Event of Default in accordance with this Section 6.02(b), the Securities will be
subject to Section 6.02(a). This Section 6.02(b) does not affect the rights of
Holders if any other Event of Default occurs under this Indenture.

 

Additional Interest shall be payable at the same time, in the same manner and to
the same Persons as ordinary interest.

 

(c)               If the Company is required to pay Additional Interest to
Holders, the Company shall provide a direction or order in the form of a written
notice to the Trustee (and if the Trustee is not the Paying Agent, to the Paying
Agent) of the Company’s obligation to pay such Additional Interest no later than
three Business Days prior to the date on which any such Additional Interest is
scheduled to be paid. Such notice shall set forth the amount of Additional
Interest to be paid by the Company on such payment date and direct the Trustee
(or, if the Trustee is not the Paying Agent, to the Paying Agent) to make
payment to the extent it receives funds from the Company to do so. The Trustee
shall not at any time be under any duty or responsibility to any Holder to
determine whether the Additional Interest is payable, or with respect to the
nature, extent or calculation of the amount of the Additional Interest owed, or
with respect to the method employed in such calculation of the Additional
Interest.

 



34

 

 

Section 6.03.      Other Remedies. Notwithstanding any other provision of this
Indenture, if an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy by proceeding at law or in equity to collect the
payment of amounts due with respect to the Securities or to enforce the
performance of any provision of the Securities or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative.

 

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the
Securities, and it shall not be necessary to make any Holders of the Securities
parties to any such proceedings.

 

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant hereto or any rescission and annulment pursuant hereto or
for any other reason or shall have been determined adversely to the Trustee,
then and in every such case the Company, the Holders and the Trustee shall,
subject to any determination in such proceeding, be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Holders and the Trustee shall continue as though no
such proceeding had been instituted.

 

Section 6.04.      Waiver of Past Defaults. Subject to Section 6.07 and Section
9.02, the Holders of a majority in aggregate principal amount of the Securities
then outstanding may on behalf of all Holders of Securities, by written notice
to the Trustee, waive any past Default or Event of Default and its consequences,
other than a Default or Event of Default (a) in the payment of the principal of,
or interest on, any Security, or in the payment of the Fundamental Change
Repurchase Price, as the case may be, (b) arising from a failure by the Company
to convert any Securities in accordance with this Indenture or (c) in respect of
any provision of this Indenture or the Securities which, under Section 9.02,
cannot be modified or amended without the consent of the Holder of each
outstanding Security affected, if:

 

(i)             all existing Defaults or Events of Default, other than the
nonpayment of the principal of and interest on the Securities that have become
due solely by the declaration of acceleration, have been cured or waived; and

 

(ii)           the rescission would not conflict with any judgment or decree of
a court of competent jurisdiction.

 



35

 

 

When a Default or an Event of Default is waived, it is cured and ceases to exist
for all purposes under this Indenture, but no such waiver will extend to any
subsequent or other Default or Event of Default or impair any rights of Holders
or the Trustee related thereto.

 

Section 6.05.      Control by Majority. The Holders of a majority in aggregate
principal amount of the Securities then outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred on it with
respect to the Securities. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, is unduly prejudicial to
the rights of other Holders or would involve the Trustee in personal liability
unless the Trustee is offered indemnity satisfactory to it; provided that the
Trustee may take any other action deemed proper by the Trustee that is not
inconsistent with such direction.

 

Section 6.06.      Limitation on Suits. Except with respect to any proceeding
instituted in accordance with Section 6.07, a Holder shall not have any right to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver or a
trustee, or for any other remedy under this Indenture unless:

 

(a)               such Holder previously shall have given the Trustee written
notice of a continuing Event of Default;

 

(b)               the Holders of at least twenty five percent (25%) in aggregate
principal amount of the Securities then outstanding shall have made a written
request to the Trustee to institute such action, suit or proceeding in its own
name as Trustee hereunder;

 

(c)               such Holder or Holders shall have offered and if requested,
provided to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense to or of the Trustee in connection with pursuing such
remedy; and

 

(d)               the Trustee shall have failed to comply with the request for
sixty (60) days after receipt of such notice, request and offer of indemnity,
and during such sixty (60) day period, the Holders of a majority in aggregate
principal amount of the Securities then outstanding have not given the Trustee a
direction that is inconsistent with the request.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over another Holder (it being understood that
the Trustee does not have an affirmative duty to ascertain whether or not such
actions or forbearances are unduly prejudicial to such Holders). A Holder shall
have the right to not enforce any right under this Indenture except in the
manner herein.

 

Section 6.07.      Rights of Holders to Receive Payment and to Convert
Securities. Notwithstanding any other provision of this Indenture, the right of
any Holder to receive payment of all amounts (including any principal, interest
or the Fundamental Change Repurchase Price) due with respect to the Securities,
on or after the respective due dates as provided herein, or to bring suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of the Holder.

 



36

 

 

In addition, notwithstanding any other provision of this Indenture, the right of
any Holder to convert a Security in accordance with this Indenture, or to bring
suit for the enforcement of such right, shall not be impaired or affected
without the consent of the Holder.

 

Section 6.08.      Collection Suit by Trustee. If an Event of Default specified
in Section 6.01(a) or Section 6.01(b) has occurred and is continuing, the
Trustee may recover judgment in its own name and as trustee of an express trust
against the Company for the whole amount due with respect to the Securities,
including any unpaid and accrued interest.

 

Section 6.09.      Trustee May File Proofs of Claim. The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee, any predecessor Trustee and the
Holders allowed in any judicial proceedings relative to the Company or its
creditors or properties.

 

The Trustee may collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or similar official in any
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee and, in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay the Trustee any amount due it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

 

Section 6.10.      Priorities. If the Trustee collects any money pursuant to
this Article 6, it shall pay out the money in the following order:

 

First:to the Trustee for amounts due under Section 7.06;

 

Second:to Holders for all amounts due and unpaid on the Securities, without
preference or priority of any kind, according to the amounts due and payable on
the Securities; and

 

Third:the balance, if any, to the Company.

 

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment by it to Holders pursuant to this Section 6.10. At
least fifteen (15) days before each such record date, the Trustee shall send to
each Holder and the Company a written notice that states such record date and
payment date and the amount of such payment.

 

Section 6.11.      Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit other than the Trustee of an
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee, a suit by a Holder pursuant to Section 6.07 or a suit
by a Holder or group of Holders of more than ten percent (10%) in aggregate
principal amount of the outstanding Securities.

 



37

 

 

Article 7
Trustee

 

Section 7.01.      Duties of Trustee. (a) If an Event of Default has occurred
and is continuing, the Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent Person would exercise or use under the
circumstances in the conduct of his or her own affairs.

 

(b)               Except during the continuance of an Event of Default:

 

(i)              the Trustee need perform only those duties that are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(ii)             in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; but in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates and opinions to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein).

 

(c)               The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

 

(i)              the Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(ii)             the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05.

 

(d)               Every provision of this Indenture that in any way relates to
the Trustee is subject to the provisions of this Section 7.01.

 

(e)               The Trustee shall not be liable for interest on or the
investment of any money received by it except as the Trustee may agree in
writing with the Company. Money held in trust by the Trustee need not be
segregated from other funds except to the extent required by law.

 



38

 

 

(f)                No provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers.

 

Section 7.02.      Rights of Trustee. (a) The Trustee may conclusively rely on
any document believed by it in good faith to be genuine and to have been signed
or presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document; if, however, the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled during normal
business hours to examine the relevant books, records and premises of the
Company, personally or by agent or attorney upon reasonable prior notice, at the
sole cost of the Company, and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

 

(b)               Before the Trustee acts or refrains from acting, it may
require an Officers’ Certificate and/or an Opinion of Counsel. The Trustee shall
not be liable for any action it takes or omits to take in good faith in reliance
on such Officers’ Certificate or Opinion of Counsel.

 

(c)               Any request or direction of the Company mentioned herein shall
be sufficiently evidenced by a Company Order, and any resolution of the Board of
Directors shall be sufficiently evidenced by a Board Resolution.

 

(d)               The Trustee may consult with counsel of its own selection, and
the advice of such counsel or any opinion of counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon.

 

(e)               The Trustee may act through agents or attorneys and shall not
be responsible for the misconduct or negligence of any agent or attorney
appointed with due care.

 

(f)                The Trustee shall not be liable for any action it takes or
omits to take in good faith which it believes to be authorized or within its
discretion, rights or powers conferred upon it by this Indenture; provided that
the Trustee’s action does not constitute willful misconduct or negligence.

 

(g)               Except with respect to Section 4.01, where it acts as Paying
Agent, the Trustee shall have no duty to inquire as to the performance of the
Company with respect to the covenants contained in Article 4. In addition, the
Trustee shall not be deemed to have knowledge of an Event of Default except (i)
any Default or Event of Default occurring pursuant to Section 6.01(a) or (b) for
which it acts as Paying Agent or (ii) any Default or Event of Default of which a
Responsible Officer of the Trustee who shall have direct responsibility for the
administration of this Indenture shall have received written notification or
obtained actual knowledge. Delivery of reports, information and documents to the
Trustee under Article 4 (other than Section 4.04 and 4.06) is for informational
purposes only and the Trustee’s receipt of the foregoing shall not constitute
actual or constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely on Officers’ Certificates).

 



39

 

 

 

(h)               The Trustee shall be under no obligation to exercise any of
the rights or powers vested by this Indenture at the request or demand of any of
the Holders pursuant to this Indenture unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or demand.

 

(i)                 The rights, privileges, protections, immunities and benefits
given to the Trustee, including without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and each Securities Agent, agent, custodian and other
Person employed to act hereunder.

 

(j)                 The Trustee may request that the Company deliver a
certificate setting forth the names of individuals and/or titles of Officers
authorized at such time to take specified actions pursuant to this Indenture,
which certificate may be signed by any Person authorized to sign an Officers’
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.

 

(k)               Anything in this Indenture to the contrary notwithstanding, in
no event shall the Trustee or any Securities Agent be liable under or in
connection with this Indenture and the Securities for indirect, special,
incidental, punitive or consequential losses or damages of any kind whatsoever,
including but not limited to lost profits, whether or not foreseeable, even if
the Trustee or such Securities Agent has been advised of the possibility thereof
and regardless of the form of action in which such damages are sought.

 

(l)                No bond or surety shall be required of the Trustee with
respect to performance of the Trustee’s duties and powers hereunder;

 

(m)               Under no circumstances shall the Trustee be liable in its
individual capacity for the obligations evidenced by this Indenture or the Note.

 

(n)               Any discretion, permissive right, or privilege of the Trustee
hereunder shall not be deemed to be or otherwise construed as a duty or
obligation of the Trustee hereunder.

 

Section 7.03.      Individual Rights of Trustee. The Trustee in its individual
or any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or any of its Affiliates with the same rights
the Trustee would have if it were not Trustee. Any Securities Agent may do the
same with like rights. The Trustee, however, must comply with Section 7.09.

 

Section 7.04.      Trustee’s Disclaimer. The Trustee makes no representation as
to the validity or adequacy of this Indenture or the Securities; the Trustee
shall not be accountable for the Company’s use of the proceeds from the
Securities; and the Trustee shall not be responsible for any statement in the
Securities other than its certificate of authentication.

 

Section 7.05.      Notice of Defaults. If a Default or Event of Default occurs
and is continuing as to which the Trustee is deemed to have knowledge in
accordance with Section 7.02(g), then the Trustee shall send to each Holder a
notice of the Default or Event of Default within thirty (30) days after receipt
of such notice or after acquiring such knowledge, as applicable, unless such
Default or Event of Default has been cured or waived; provided, however, that,
except in the case of a Default or Event of Default in payment or delivery of
any amounts due (including principal, interest, the Fundamental Change
Repurchase Price or the consideration due upon conversion) with respect to any
Security, the Trustee may withhold such notice if, and so long as it in good
faith determines that, withholding such notice is in the best interests of
Holders.

 



40

 

 

Section 7.06.      Compensation and Indemnity. The Company shall pay to the
Trustee from time to time such compensation for its services hereunder as shall
be mutually agreed upon in writing. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Company
shall reimburse the Trustee upon request for all reasonable out-of-pocket
expenses incurred by it pursuant to, and in accordance with, any provision
hereof, except for any such expenses as shall have been caused by the Trustee’s
own negligence or willful misconduct. Such expenses shall include the reasonable
compensation and out-of-pocket expenses of the Trustee’s agents and counsel. The
Trustee shall provide the Company with reasonable notice of any expense not in
the ordinary course of business.

 

The Company shall indemnify each of the Trustee, each predecessor Trustee and
their respective agents for, and hold each of them harmless against, any and all
loss, liability, damage, claim, cost or expense (including the reasonable fees
and expenses of counsel and taxes other than those based upon the income of the
Trustee) incurred by it in connection with the acceptance or administration of
this trust, the performance of its duties and/or the exercise of its rights
hereunder, or in connection with enforcing the provisions of this Section 7.06,
including the reasonable costs and expenses of defending itself against any
claim (whether asserted by the Company, any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers
and duties hereunder. The Company need not pay for any settlement made without
its consent. The Trustee shall notify the Company promptly of any claim for
which it may seek indemnification; provided that failure to give such notice
shall not relieve the Company of its obligations under this Section 7.06. The
Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Trustee through the Trustee’s own negligence or
willful misconduct.

 

To secure the Company’s payment obligations in this Section 7.06, the Trustee
shall have a lien prior to the Securities on all money or property held or
collected by the Trustee, except that held in trust to pay amounts due on
particular Securities.

 

The indemnity obligations of the Company with respect to the Trustee provided
for in this Section 7.06 shall survive any resignation or removal of the Trustee
and any termination of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(g) or Section 6.01(h) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

 

Section 7.07.      Replacement of Trustee. A resignation or removal of the
Trustee and appointment of a successor Trustee shall become effective only upon
the successor Trustee’s acceptance of appointment as provided in this Section
7.07.

 



41

 

 

The Trustee may resign by so notifying the Company in writing thirty (30) days
prior to such resignation. The Holders of a majority in aggregate principal
amount of the Securities then outstanding may remove the Trustee by so notifying
the Trustee and the Company in writing and may appoint a successor Trustee with
the Company’s consent. The Company may remove the Trustee if:

 

(a)               the Trustee fails to comply with Section 7.09;

 

(b)               the Trustee is adjudged a bankrupt or an insolvent;

 

(c)               a receiver or other public officer takes charge of the Trustee
or its property; or

 

(d)               the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.

 

If a successor Trustee does not take office within thirty (30) days after the
retiring Trustee resigns or is removed, the retiring Trustee (at the Company’s
expense), the Company or the Holders of at least ten percent (10%) in aggregate
principal amount of the outstanding Securities may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.09, the Company or any Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall send a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided for in Section 7.06.

 

Section 7.08.      Successor Trustee by Merger, Etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee, if such successor
corporation is otherwise eligible hereunder.

 

Section 7.09.      Eligibility; Disqualification. There shall at all times be a
Trustee hereunder that (i) is an entity organized and doing business under the
laws of the United States of America or of any state thereof or the District of
Columbia, (ii) is subject to supervision or examination by federal or state
authorities and (iii) has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

 



42

 

 

Section 7.10.      Preferential Collection of Claims Against Company. To the
extent the TIA then applies to the Indenture, the Trustee is subject to TIA
§311(a), excluding any creditor relationship listed in TIA §311(b). To the
extent the TIA then applies to the Indenture, a Trustee who has resigned or been
removed shall be subject to §311(a) to the extent indicated.

 

Section 7.11.      Reports by Trustee to Holders. Within 60 days after each May
15, beginning with May 15, 2020, the Trustee shall send to all Holders of the
Securities, as their names and addresses appear on the register kept by the
Registrar, a brief report dated as of such anniversary date, in accordance with,
and to the extent required under, TIA § 313(a) (but if no event described in TIA
§313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also will comply with TIA § 313(b)(2).
The Trustee will also send all reports as required by TIA § 313(c). A copy of
each report at the time of its delivery to the Holders of Securities shall be
delivered to the Company and each stock exchange on which the Securities are
listed in accordance with TIA § 313(d). The Company shall promptly notify the
Trustee in writing when the Securities are listed on any stock exchange or any
delisting thereof.

 

Article 8
Discharge of Indenture

 

Section 8.01.      Termination of the Obligations of the Company. This Indenture
shall cease to be of further effect, and the Trustee shall execute instruments
acknowledging satisfaction and discharge of this Indenture, if (a) either (i)
all outstanding Securities (other than Securities replaced pursuant to Section
2.07) have been delivered to the Trustee for cancellation or (ii) all
outstanding Securities have become due and payable at their scheduled maturity,
upon conversion or Repurchase Upon Fundamental Change and in either case the
Company irrevocably deposits, prior to the applicable due date, with the Trustee
or the Paying Agent (if the Paying Agent is not the Company or any of its
Affiliates) cash (or, in the case of conversion, delivers to the Holders in
accordance with Article 10 cash, Common Stock (and cash in lieu of any
fractional shares) or a combination thereof, as applicable, solely to satisfy
the Company’s Conversion Obligation) sufficient to satisfy all obligations due
and owing on all outstanding Securities (other than Securities replaced pursuant
to Section 2.07) on the Maturity Date, the relevant settlement date of any
conversion or the Fundamental Change Repurchase Date, as the case may be; (b)
the Company pays to the Trustee all other sums payable hereunder by the Company;
and (c) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for
herein relating to the satisfaction and discharge of this Indenture have been
complied with; provided, however, that Section 2.03, Section 2.04, Section 2.05,
Section 2.08, Section 7.06, Section 7.07, Section 7.08, Section 7.09, Section
14.09 and Section 14.14, and this Article 8 shall survive any discharge of this
Indenture until such time as all payments in respect of the Securities have been
paid in full and there are no Securities outstanding; provided further, however,
that Section 7.06 shall also survive after the Securities are paid in full and
there are no Securities outstanding.

 

Section 8.02.      Application of Trust Money. The Trustee shall hold in trust
all money deposited with it pursuant to Section 8.01 and shall apply such
deposited money through the Paying Agent and in accordance with this Indenture
to the payment of amounts due on the Securities.

 



43

 

 

Section 8.03.      Repayment to Company.

 

Subject to applicable escheatment laws, the Trustee and the Paying Agent shall
promptly notify the Company of, and pay to the Company upon the written request
of the Company, any excess money held by them at any time. The Trustee or the
Paying Agent, as the case may be, shall provide written notice to the Company of
any money that has been held by it and has, for a period of two (2) years,
remained unclaimed for the payment of the principal of, or any accrued and
unpaid interest on, the Securities. Subject to the requirements of applicable
law, the Trustee and the Paying Agent shall pay to the Company upon the written
request of the Company any money held by them for the payment of the principal
of, or any accrued and unpaid interest on, the Securities that remains unclaimed
for two (2) years. After payment to the Company, Holders entitled to the money
must look to the Company for payment as general creditors, subject to applicable
law, and all liability of the Trustee and the Paying Agent with respect to such
money and payment shall, subject to applicable law, cease.

 

Section 8.04.      Reinstatement. If any money, Common Stock or other
consideration cannot be applied in accordance with Section 8.01 and Section 8.02
by reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, the obligations of the Company under this Indenture and the
Securities shall be revived and reinstated as though no deposit or delivery had
occurred pursuant to Section 8.01 and Section 8.02 until such time as the
Trustee or Paying Agent is permitted to apply all such money in accordance with
Section 8.01 and Section 8.02; provided, however, that if the Company has made
any payment of amounts due with respect to any Securities because of the
reinstatement of its obligations, then the Company shall be subrogated to the
rights of the Holders of such Securities to receive such payment from the money,
Common Stock or other consideration held by the Trustee or Paying Agent.

 

Article 9
Amendments

 

Section 9.01.      Without Consent of Holders. The Company may amend or
supplement this Indenture or the Securities without notice to or the consent of
any Holder:

 

(a)               to comply with Section 5.01 or Section 10.11;

 

(b)               to secure the obligations of the Company in respect of the
Securities or add guarantees with respect to the Securities;

 

(c)               to evidence and provide for the appointment of a successor
Trustee in accordance with Section 7.07;

 

(d)               to comply with the provisions of any securities depository,
including DTC, clearing agency, clearing corporation or clearing system, or the
requirements of the Trustee or the Registrar, relating to transfers and
exchanges of any applicable Securities pursuant to this Indenture;

 

(e)               to add to the covenants or Events of Default of the Company
described in this Indenture for the benefit of Holders or to surrender any right
or power conferred upon the Company;

 



44

 

 

(f)                to make provision with respect to adjustments to the
Conversion Rate as required by this Indenture or to increase the Conversion Rate
in accordance with this Indenture;

 

(g)               to irrevocably elect or eliminate one or more Settlement
Methods and/or irrevocably elect a minimum Specified Dollar Amount;

 

(h)               to make any change that does not adversely affect the rights
of any Holder;

 

(i)                 to permit the conversion of the Securities into Reference
Property in accordance with Section 10.11; or

 

(j)                 to comply with the requirement of the SEC in order to effect
or maintain the qualification of this Indenture and any supplemental indenture
under the TIA.

 

In addition, the Company and the Trustee may enter into a supplemental indenture
without the consent of Holders of the Securities to cure any ambiguity, defect,
omission or inconsistency in this Indenture in a manner that does not materially
adversely affect the rights of any Holder.

 

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the Holders of
any of the Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.

 

Section 9.02.      With Consent of Holders. The Company may amend or supplement
this Indenture or the Securities with the written consent of the Holders of at
least a majority in aggregate principal amount of the outstanding Securities
(including, without limitation, consents obtained from Holders in connection
with a purchase of, or tender or exchange offer for, Securities). Subject to
Section 6.04 and 6.07, the Holders of a majority in aggregate principal amount
of the outstanding Securities may, by written notice to the Trustee, waive by
consent (including, without limitation, consents obtained from Holders in
connection with a purchase of, or tender or exchange offer for, Securities)
compliance by the Company with any provision of this Indenture or the Securities
without notice to any other Holder. Notwithstanding the foregoing or anything
herein to the contrary, without the consent of the Holder of each outstanding
Security affected, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:

 

(a)               change the stated maturity of the principal of, or the payment
date of any installment of interest on, any Security;

 

(b)               reduce the principal amount of any Security, or any interest
on, any Security;

 

(c)               change the place or currency of payment of principal of, or
any interest on, any Security;

 

(d)               impair the right of any Holder to receive any payment on, or
with respect to, or any delivery or payment due upon the conversion of, any
Security or impair the right to institute suit for the enforcement of any
delivery or payment on, or with respect to, or due upon the conversion of, any
Security;

 



45

 

 

(e)               modify, in a manner adverse to Holders, the obligation of the
Company pursuant to Section 3.01 to repurchase Securities upon the occurrence of
a Fundamental Change;

 

(f)                adversely affect the right of Holders to convert Securities
in accordance with Article 10;

 

(g)               reduce the percentage in aggregate principal amount of
outstanding Securities whose Holders must consent to a modification to or
amendment of any provision of this Indenture or the Securities; or

 

(h)               modify the provisions of Article 9 that require each Holder’s
consent or the waiver provisions of Section 6.04 with respect to modification
and waiver (including waiver of a Default or an Event of Default), except to
increase the percentage required for modification or waiver or to provide for
the consent of each affected Holder.

 

Notwithstanding the foregoing or anything to the contrary, so long as any SLP
Securities are outstanding, without the consent of the Holders of 100% of the
aggregate principal amount of the SLP Securities, an amendment, supplement or
waiver, including a waiver pursuant to Section 6.04, may not modify any
provision contained in this Indenture specifically and uniquely applicable to
the SLP Securities in a manner adverse to the Holders of, or the holders of a
beneficial interest in, the SLP Securities.

 

Promptly after an amendment, supplement or waiver under Section 9.01 or this
Section 9.02 becomes effective, the Company shall send, or cause to be sent, to
Holders a notice briefly describing such amendment, supplement or waiver. Any
failure of the Company to send such notice shall not in any way impair or affect
the validity of such amendment, supplement or waiver.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

Section 9.03.      Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective (or until such earlier date as specified
by the Company in connection with the solicitation of such consent), a consent
to it by a Holder is a continuing consent by the Holder and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security, even if notation of the consent is not made on
any Security. However, any such Holder or subsequent Holder may revoke the
consent as to its Security or portion of a Security if the Trustee receives the
notice of revocation before the date the amendment, supplement or waiver becomes
effective (or such earlier date specified by the Company in connection with the
solicitation of such consent).

 

After an amendment, supplement or waiver becomes effective with respect to the
Securities, it shall bind every Holder unless such amendment, supplement or
waiver makes a change that requires, pursuant to Section 9.02, the consent of
each Holder affected. In that case, the amendment, supplement or waiver shall
bind each Holder of a Security who has consented to it and every subsequent
Holder of a Security or portion of a Security that evidences the same debt as
the consenting Holder’s Security. Any amendment to this Indenture or the
Securities shall be set forth in a supplemental indenture to this Indenture that
complies with the TIA as then in effect, if the TIA is applicable to this
Indenture.

 



46

 

 

Nothing in this Section 9.03 shall impair the Company’s rights pursuant to
Section 9.01 to amend this Indenture or the Securities without the consent of
any Holder in the manner set forth in, and permitted by, such Section 9.01.

 

Section 9.04.      Notation on or Exchange of Securities. If an amendment,
supplement or waiver changes the terms of a Security, the Trustee may require
the Holder of the Security to deliver it to the Trustee. The Trustee may place
an appropriate notation on the Security as directed and prepared by the Company
about the changed terms and return it to the Holder. Alternatively, if the
Company so determines, the Company in exchange for the Security shall issue and
the Trustee shall authenticate a new Security that reflects the changed terms.

 

Section 9.05.      Trustee Protected. The Trustee shall sign any amendment,
supplemental indenture or waiver authorized pursuant to this Article 9;
provided, however, that the Trustee need not sign any amendment, supplement or
waiver authorized pursuant to this Article 9 that adversely affects the
Trustee’s rights, duties, liabilities or immunities. The Trustee shall receive
and conclusively rely upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate as to factual matters that any supplemental indenture,
amendment or waiver is permitted or authorized pursuant to this Indenture and
constitutes the legal, valid and binding obligation of the Company enforceable
in accordance with its terms (subject to customary exceptions).

 

Section 9.06.      Effect of Supplemental Indentures. Upon the due execution and
delivery of any supplemental indenture in accordance with this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes, and, except as
set forth in Section 9.02 and Section 9.03, every Holder of Securities shall be
bound thereby.

 

Article 10
Conversion

 

Section 10.01.  Conversion Privilege. (a) Subject to the limitations of Section
10.02, Section 10.11 and the settlement provisions of Section 10.14(c), and upon
compliance with the provisions of this Article 10, each Holder of a Security
shall have the right, at such Holder’s option, to convert all or any portion (if
the portion to be converted is $1,000 principal amount or a multiple thereof) of
such Security (i) with respect to any SLP Securities, at any time prior to the
close of business on the Scheduled Trading Day immediately preceding the
Maturity Date and (ii) with respect to any Securities that are not SLP
Securities, (A) at any time prior to the close of business on the Business Day
immediately preceding October 1, 2021 under the circumstances and during the
periods set forth in clause (d) of this Section 10.01 and (B) irrespective of
the circumstances set forth in clause (d) of this Section 10.01, on or after
October 1, 2021 and prior to the Close of Business on the Scheduled Trading Day
immediately preceding the Maturity Date, in each case, at the then applicable
Conversion Rate per $1,000 principal amount of Securities (subject to the
settlement provisions of Section 10.02, the “Conversion Obligation”).

 



47

 

 

(b)               To convert its Security, a Holder of a Physical Security must
(i) complete and manually sign the Conversion Notice, or a facsimile thereof,
with appropriate notarization or signature guarantee, and deliver the completed
Conversion Notice or a facsimile thereof to the Conversion Agent, (ii) surrender
the Security to the Conversion Agent, (iii) furnish appropriate endorsements and
transfer documents if required by the Registrar or Conversion Agent, (iv) pay
all transfer or similar taxes if required pursuant to Section 10.04 and (v) pay
funds equal to interest payable on the next Interest Payment Date if so required
by Section 10.02(d). If a Holder holds a beneficial interest in a Global
Security, to convert such Security, the Holder must comply with clauses (iv) and
(v) above and the Depository’s procedures for converting a beneficial interest
in a Global Security.

 

(c)               A Holder may convert a portion of the principal amount of a
Security if such portion is $1,000 principal amount or an integral multiple
thereof. Provisions of this Indenture that apply to conversion of all of a
Security also apply to conversion of a portion of such Security.

 

(d)               If a transaction or event that constitutes a Fundamental
Change or Make-Whole Fundamental Change occurs, regardless of whether a Holder
of the Securities has the right to require the Company to repurchase the
Securities pursuant to Section 3.01, or if the Company is a party to a
consolidation, merger, binding share exchange, or transfer or lease of all or
substantially all of the Company’s assets (other than any merger or binding
share exchange, in each case, solely for the purpose of changing the Company’s
jurisdiction of organization that (I) does not constitute a Fundamental Change
or a Make-Whole Fundamental Change and (II) results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity and such surviving entity succeeds to
all of the Company’s rights and obligations under this Indenture and is a
“United States person” under Section 7701(a)(30) of the U.S. Internal Revenue
Code of 1986, as amended), in each case pursuant to which Common Stock would be
converted into cash, securities or other assets, then all or any portion of a
Holder’s Securities that are not SLP Securities may be surrendered for
conversion at any time from or after the date that is 35 Scheduled Trading Days
prior to the anticipated effective date of the transaction (or, if later, the
Business Day after the Company gives notice of such transaction) until 35
Trading Days after the actual effective date of such transaction or, if such
transaction also constitutes a Fundamental Change, until the related Fundamental
Change Repurchase Date. The Company shall notify the Holders, the Trustee and
the Conversion Agent (if other than the Trustee) (i) as promptly as practicable
following the date the Company publicly announces such transaction but in no
event less than 35 Scheduled Trading Days prior to the anticipated effective
date of such transaction; or (ii) if the Company does not have knowledge of the
anticipated effective date of such transaction at least 35 Scheduled Trading
Days prior to the anticipated effective date of such transaction, then within
two Business Days of the earlier of (x) the date upon which the Company receives
notice, or otherwise becomes aware, the anticipated effective date of such
transaction and (y) the actual effective date of such transaction.

 

Section 10.02.  Conversion Procedure and Payment Upon Conversion.

 

(a)               Subject to this Section 10.02 and Section 10.11 and the
settlement provisions of Section 10.14(c), upon conversion of any Security, the
Company shall pay or deliver, as the case may be, to the converting Holder, in
respect of each $1,000 principal amount of Securities being converted, cash
(“Cash Settlement”), Common Stock, together with cash, if applicable, in lieu of
delivering any fractional shares of Common Stock in accordance with Section
10.03 (“Physical Settlement”) or a combination of cash and Common Stock,
together with cash, if applicable, in lieu of delivering any fractional shares
of Common Stock in accordance with Section 10.03 (“Combination Settlement”), at
its election, as set forth in this Section 10.02.

 



48

 

 

(i)              All conversions for which the relevant Conversion Date occurs
on or after the 27th Scheduled Trading Day immediately prior to the Maturity
Date shall be settled using the same Settlement Method.

 

(ii)           Except for any conversions described in the immediately preceding
clause (i), the Company shall use the same Settlement Method for all conversions
of Securities occurring on the same Conversion Date, but the Company shall not
have any obligation to use the same Settlement Method with respect to
conversions that occur on different Conversion Dates.

 

(iii)         If, in respect of any Conversion Date (or for all conversions in
any period), the Company elects to deliver a notice (the “Settlement Notice”) of
the relevant Settlement Method in respect of such Conversion Date (or such
period, as the case may be), the Company, through the Trustee, shall deliver
such Settlement Notice to converting Holders no later than the Close of Business
on the Trading Day immediately following the relevant Conversion Date to which
such Settlement Notice applies (or, in the case of any conversions occurring on
or after the 27th Scheduled Trading Day immediately prior to the Maturity Date,
no later than the 27th Scheduled Trading Day immediately prior to the Maturity
Date). If the Company does not elect a Settlement Method prior to the deadline
set forth in the immediately preceding sentence for a Conversion Date, the
Company shall no longer have the right to elect Cash Settlement or Physical
Settlement with respect to conversions on such Conversion Date and the Company
shall be deemed to have elected Combination Settlement in respect of its
Conversion Obligation on such Conversion Date, and the Specified Dollar Amount
per $1,000 principal amount of Securities shall be equal to $1,000. Such
Settlement Notice shall specify the relevant Settlement Method and in the case
of an election of Combination Settlement, the relevant Settlement Notice shall
indicate the Specified Dollar Amount per $1,000 principal amount of Securities.
If the Company delivers a Settlement Notice electing Combination Settlement in
respect of its Conversion Obligation but does not indicate a Specified Dollar
Amount per $1,000 principal amount of Securities in such Settlement Notice, the
Specified Dollar Amount per $1,000 principal amount of Securities shall be
deemed to be $1,000. Notwithstanding the foregoing, any conversion of SLP
Securities shall be subject to Section 10.02(a)(v).

 

(iv)          The cash, Common Stock or combination of cash and Common Stock in
respect of any conversion of Securities (the “Settlement Amount”) shall be
computed as follows:

 

(A)             if the Company elects to satisfy its Conversion Obligation in
respect of such conversion by Physical Settlement, the Company shall deliver to
the converting Holder in respect of each $1,000 principal amount of Securities
being converted a number of shares of Common Stock equal to the Conversion Rate
in effect on the Conversion Date (provided that the Company shall deliver cash
in lieu of any fractional shares as described in Section 10.03);

 



49

 

 

(B)              if the Company elects to satisfy its Conversion Obligation in
respect of such conversion by Cash Settlement, the Company shall pay to the
converting Holder in respect of each $1,000 principal amount of Securities being
converted cash in an amount equal to the sum of the Daily Conversion Values for
each Trading Day during the related Observation Period; and

 

(C)              if the Company elects (or is deemed to have elected pursuant to
Section 10.02(a)(iii)) to satisfy its Conversion Obligation in respect of such
conversion by Combination Settlement, the Company shall pay or deliver to the
converting Holder, as the case may be, in respect of each $1,000 principal
amount of Securities being converted, a Settlement Amount equal to the sum of
the Daily Settlement Amounts for each Trading Day during the related Observation
Period.

 

(v)            Notwithstanding anything herein to the contrary, the Company
hereby initially elects to satisfy its Conversion Obligation with respect to any
conversion of SLP Securities by Combination Settlement with a Specified Dollar
Amount of $1,000 per $1,000 principal amount of Securities. The Company may
change its Settlement Method election (and, in the case of Combination
Settlement, the Specified Dollar Amount) with respect to any conversion of SLP
Securities by delivering a notice that specifies the newly elected Settlement
Method and, in the case of Combination Settlement, the applicable Specified
Dollar Amount (the “SLP Settlement Notice”) to the Holders of the SLP
Securities, and such newly elected Settlement Method (and, in the case of
Combination Settlement, the Specified Dollar Amount) shall be effective no
earlier than ten (10) Trading Days after the date on which such SLP Settlement
Notice was received by the Holder. In the event any Holder(s) of SLP Securities
exercises its right to convert all or any portion of such SLP Securities, such
Holder may specify in the Conversion Notice delivered to the Company that the
relevant observation period for purposes of determining the Daily Settlement
Amount, in the case of Combination Settlement, and Daily Conversion Values, in
the case of Cash Settlement, with respect to such SLP Securities shall be (x)
the Observation Period or (y) the 25 consecutive Trading Day period beginning
on, and including, the 25th Trading Day immediately preceding the applicable
Conversion Date and ending on the Trading Day immediately preceding such
Conversion Date (such period, the “Alternative Observation Period”). If such
Holder specifies use of the Alternative Observation Period, the Company shall
promptly, following the last Trading day of the Observation Period, (x)
determine the Daily Settlement Amount or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering any fractional
shares of Common Stock, in each case, based on the Alternative Observation
Period and (y) notify the Trustee, the Conversion Agent (if other than the
Trustee) and such Holder of SLP Securities being so converted of the Daily
Settlement Amount or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock. If such Holder specifies use of the Observation Period, the Company shall
promptly (x) determine the Daily Settlement Amount or the Daily Conversion
Values, as the case may be, and the amount of cash payable in lieu of delivering
any fractional shares of Common Stock, in each case, based on the Observation
Period and (y) notify the Trustee, the Conversion Agent (if other than the
Trustee) and such Holder of SLP Securities being so converted of the Daily
Settlement Amount or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock. If such Holder fails to specify the observation period in such Conversion
Notice, such Holder will be deemed to have elected the Alternative Observation
Period.

 



50

 

 

The Daily Settlement Amounts (if applicable) and the Daily Conversion Values (if
applicable) shall be determined by the Company promptly following the last day
of the Observation Period. Promptly after such determination of the Daily
Settlement Amounts or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of delivering any fractional shares of Common
Stock, and in any event within one (1) Business Day following the last day of
the Observation Period, the Company shall notify the Trustee and the Conversion
Agent (if other than the Trustee) of the Daily Settlement Amounts or the Daily
Conversion Values, as the case may be, and the amount of cash payable in lieu of
delivering fractional shares of Common Stock. The Trustee and the Conversion
Agent (if other than the Trustee) shall have no responsibility for any such
determination.

 

(b)               Each conversion shall be deemed to have been effected as to
any Securities surrendered for conversion at the Close of Business on the
applicable Conversion Date; provided, however, that the Person in whose name any
shares of the Common Stock shall be issuable upon such conversion shall become
the holder of record of such shares as of the Close of Business on such
Conversion Date (in the case of Physical Settlement or any conversion of SLP
Securities to which the Alternative Observation Period applies pursuant to
Section 10.02(a)) or the last Trading Day of the relevant Observation Period (in
the case of Combination Settlement of Securities other than SLP Securities and
in the case of any conversion of SLP Securities to which the Observation Period
applies pursuant to Section 10.02(a)). Prior to such time, a Holder receiving
Common Stock upon conversion shall not be entitled to any rights relating to
such Common Stock, including, among other things, the right to vote and receive
dividends and notices of shareholder meetings. The Company will determine the
Conversion Date and the last Trading Day of the relevant Observation Period or
Alternative Observation Period, as applicable, in accordance with the
requirements set forth herein and notify the Trustee of the same.

 

(c)               In the case of any conversion of Securities other than the SLP
Securities and in the case of any conversion of SLP Securities to which the
Observation Period applies pursuant to Section 10.02(a), the Company shall pay
or deliver, as the case may be, the consideration due in respect of the
Conversion Obligation on the later of (i) the third Business Day immediately
following the relevant Conversion Date and (ii) the third Business Day
immediately following the last Trading Day of the relevant Observation Period,
as applicable. In the case of any conversion of SLP Securities to which the
Alternative Observation Period applies pursuant to Section 10.02(a), the Company
shall pay or deliver, as the case may be, the consideration due in respect of
the Conversion Obligation on the third Business Day immediately following the
relevant Conversion Date unless otherwise specified in the written notice
referred to in the proviso below; provided, however, that (i) to the extent all
or a portion of the Conversion Obligation is paid in cash, such cash shall not
be due until the earlier of (A) the 30th Business Day immediately following the
relevant Conversion Date and (B) the Maturity Date, and (ii) to the extent all
or a portion of the Conversion Obligation is to be paid in shares of Common
Stock, such shares shall be delivered on the day specified in a written notice
from the beneficial owner(s) of the SLP Securities being converted that is
delivered to the Company on or prior to the second Business Day immediately
following the relevant Conversion Date, which delivery date (in respect of such
shares of Common Stock) shall be no earlier than the third Business Day
immediately following the relevant Conversion Date and be no later than the
seventh Business Day immediately following the relevant Conversion Date (it
being understood that if no such notice is delivered to the Company, then the
Company shall deliver such shares on the third Business Day immediately
following the relevant Conversion Date). Such written notice shall include a
certification therein that the beneficial owners delivering such written notice
are holders that hold beneficial interests in the SLP Securities subject to
conversion. If any shares of Common Stock are due to converting Holders, the
Company shall issue or cause to be issued, and deliver or cause to be delivered
to such Holder, or such Holder's nominee(s) or transferee(s), certificates or a
book-entry transfer through the Depository for the full number of Common Stock
to which such Holder shall be entitled in satisfaction of the Company's
Conversion Obligation.

 



51

 

 

(d)               Except to the extent otherwise provided in this Section
10.02(d), no payment or adjustment will be made for accrued interest on a
converted Security, and accrued interest, if any, will be deemed to be paid by
the consideration paid to the Holder upon conversion. Such accrued interest, if
any, shall be deemed to be paid in full rather than cancelled, extinguished or
forfeited. The Company’s settlement of the full Conversion Obligation shall be
deemed to satisfy in full its obligation to pay the principal amount of the
Security and accrued and unpaid interest, if any, to, but not including, the
relevant Conversion Date. Upon a conversion of Securities into a combination of
cash and Common Stock, accrued and unpaid interest will be deemed to be paid
first out of the cash paid upon such conversion. If any Holder surrenders a
Security for conversion after the Close of Business on the Record Date for the
payment of an installment of interest but prior to the Open of Business on the
next Interest Payment Date, then, notwithstanding such conversion, the full
amount of interest payable with respect to such Security on such Interest
Payment Date shall be paid on such Interest Payment Date to the Holder of record
of such Security at the Close of Business on such Record Date; provided,
however, that such Security, when surrendered for conversion, must be
accompanied by payment in cash to the Conversion Agent on behalf of the Company
of an amount equal to the full amount of interest payable on such Interest
Payment Date on the Security so converted; provided further, however, that such
payment to the Conversion Agent described in the immediately preceding proviso
in respect of a Security surrendered for conversion shall not be required with
respect to a Security that (i) is surrendered for conversion after the Close of
Business on the Record Date immediately preceding the Maturity Date or (ii) is
surrendered for conversion after the Close of Business on a Record Date for the
payment of an installment of interest and on or prior to the Open of Business on
the related Interest Payment Date, where, pursuant to Section 3.01, the Company
has specified, with respect to a Fundamental Change, a Fundamental Change
Repurchase Date that is after such Record Date but on or prior to such Interest
Payment Date.

 



52

 

 

(e)               If a Holder converts more than one Security at the same time,
the Conversion Obligation with respect to such Securities shall be based on the
total principal amount of all Securities so converted.

 

(f)                Upon surrender of a Security that is converted in part, the
Trustee shall authenticate for the Holder a new Security equal in principal
amount to the unconverted portion of the Security surrendered.

 

Section 10.03.  Cash in Lieu of Fractional Shares. The Company shall not issue
fractional shares of Common Stock upon the conversion of a Security. Instead,
the Company shall pay to converting Holders cash in lieu of fractional shares
based on the Daily VWAP on the relevant Conversion Date (in the case of Physical
Settlement) or based on the Daily VWAP on the last Trading Day of the relevant
Observation Period (in the case of Combination Settlement). If more than one
Security shall be surrendered for conversion at one time by the same Holder, the
number of full shares that shall be issuable upon conversion thereof shall be
computed on the basis of the aggregate Daily Settlement Amounts for the relevant
Observation Period (in the case of Combination Settlement) or the aggregate
principal amount of the Securities, or specified portions thereof to the extent
permitted hereby (in the case of Physical Settlement) so surrendered, and any
fractional shares remaining after such computation shall be paid in cash.

 

Section 10.04.  Taxes on Conversion. If a Holder converts its Security, the
Company shall pay any documentary, stamp or similar issue or transfer tax or
duty due on the issue, if any, of Common Stock upon the conversion. However, the
Holder shall pay such tax which is due because the Holder requests the shares of
Common Stock to be issued in a name other than the Holder’s name. The Company
may refuse to deliver the certificate(s) representing the Common Stock being
issued or delivered to the Holder or in a name other than such Holder’s name
until the Conversion Agent receives a sum sufficient to pay any tax or duty
which will be due because shares of Common Stock are to be issued or delivered
in a name other than such Holder’s name.

 

Section 10.05.  Company to Provide Common Stock(a). The Company shall at all
times reserve and keep available, free from preemptive rights, out of its
authorized but unissued stock, for the purpose of effecting the conversion of
the Securities, such number of its duly authorized shares of Common Stock as
shall from time to time be sufficient for the conversion of all outstanding
Securities into shares of Common Stock at any time (assuming, for such purposes,
Physical Settlement and that at the time of computation of such number of
shares, all such Securities would be converted by a single Holder). The Company
shall, from time to time and in accordance with Delaware law, cause the
authorized number of shares of Common Stock to be increased if the aggregate of
the number of authorized shares of Common Stock remaining unissued shall not be
sufficient for the conversion of all outstanding (and issuable as set forth
above) Securities into shares of Common Stock at any time.

 

All Common Stock issued upon conversion of the Securities shall be validly
issued, fully paid and non-assessable and shall be free of preemptive or similar
rights and free of any lien or adverse claim that arises from the action or
inaction of the Company.

 

The Company shall comply with all securities laws regulating the offer and
delivery of any Common Stock upon conversion of Securities and shall list such
shares on each national securities exchange or automated quotation system on
which the Common Stock is listed on the applicable Conversion Date.

 



53

 

 

Section 10.06.  Adjustment of Conversion Rate. The Conversion Rate shall be
subject to adjustment from time to time, without duplication, upon the
occurrence of any of the following events on or after the date of this
Indenture:

 

(a)               In case the Company shall pay or make a dividend or other
distribution on its Common Stock consisting exclusively of Common Stock, the
Conversion Rate shall be increased by multiplying such Conversion Rate by a
fraction of which the denominator shall be the number of shares of Common Stock
outstanding immediately prior to the Open of Business on the Ex Date for such
dividend or distribution, and the numerator shall be the number of shares of
Common Stock outstanding immediately after such dividend or distribution, in the
following formula:

 

[tm1922451d1_ex10-01img01.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the Ex Date of such dividend or distribution;

 

CR'= the Conversion Rate in effect immediately after the Open of Business on the
Ex Date for such dividend or distribution;

 

OS0= the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the Ex Date for such dividend or distribution; and

 

OS'= the number of shares of Common Stock outstanding immediately after such
dividend or distribution.

 

In case the Company shall effect a share split or share combination, the
Conversion Rate shall be proportionally increased, in the case of a share split,
and proportionally reduced, in the case of a share combination, as expressed in
the following formula:

 

[tm1922451d1_ex10-01img02.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the effective date of such share split or share combination;

 

CR'= the Conversion Rate in effect immediately after the Open of Business on the
effective date of such share split or share combination;

 

OS0= the number of shares of Common Stock outstanding immediately prior to the
Open of Business on the effective date of such share split or share combination;
and

 

OS'= the number of shares of Common Stock outstanding immediately after such
share split or share combination.

 



54

 

 

Any adjustment made under this Section 10.06(a) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution, or immediately after the Open of Business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Section 10.06(a) is declared but
not so paid or made, then the Conversion Rate shall be immediately readjusted,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

 

(b)               If the Company distributes to all or substantially all holders
of the Common Stock any rights, options or warrants entitling them, for a period
expiring not more than forty-five (45) days immediately following the date of
such distribution, to purchase or subscribe for Common Stock, at a price per
share less than the average of the Closing Sale Prices of the Common Stock over
the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the date of announcement for such distribution, the
Conversion Rate shall be increased based on the following formula:

 

[tm1922451d1_ex10-01img03.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the Ex Date for such distribution;

 

CR'= the Conversion Rate in effect immediately after the Open of Business on
such Ex Date;

 

OS0= the number of shares of Common Stock outstanding immediately prior to the
Open of Business on such Ex Date;

 

X= the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

Y= the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Closing
Sale Prices of the Common Stock over the ten (10) consecutive Trading Day period
ending on the Trading Day immediately preceding the date of announcement for
such distribution.

 



55

 

 

Any increase made under this Section 10.06(b) shall be made successively
whenever any such rights, options or warrants are distributed and shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. To the extent that Common Stock is not delivered after expiration
of such rights, options or warrants, the Conversion Rate shall be readjusted,
effective as of the date of such expiration, to the Conversion Rate that would
then be in effect had the increase with respect to the distribution of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so distributed, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to make such
distribution, to the Conversion Rate that would then be in effect if such Ex
Date for such distribution had not occurred.

 

In determining whether any rights, options or warrants entitle the holders to
subscribe for or purchase Common Stock at less than such average of the Closing
Sale Prices for the ten (10) consecutive Trading Day period ending on the
Trading Day immediately preceding the date of announcement for such
distribution, and in determining the aggregate offering price of such Common
Stock, there shall be taken into account any consideration received by the
Company for such rights, options or warrants and any amount payable on exercise
or conversion thereof, the value of such consideration, if other than cash, to
be determined by the Board of Directors. Except in the case of a readjustment of
the Conversion Rate pursuant to the immediately preceding paragraph, the
Conversion Rate shall not be decreased pursuant to this Section 10.06(b).

 

(c)               If the Company distributes shares of its Capital Stock,
evidences of its indebtedness or other of its assets, securities or property or
rights, options or warrants to acquire its Capital Stock or other securities, to
all or substantially all holders of Common Stock, but excluding (i) dividends or
distributions as to which an adjustment was effected pursuant to Section
10.06(a) or Section 10.06(b), (ii) dividends or distributions paid exclusively
in cash as to which an adjustment was effected pursuant to Section 10.06(d) or
that is excluded from the scope of Section 10.06(d) by the parenthetical
language preceding the formula therein, (iii) distributions of Reference
Property in a transaction described in Section 10.11, (iv) rights issued
pursuant to a rights plan of the Company (i.e., a poison pill), except to the
extent provided by Section 10.13, and (v) Spin-Offs to which the provisions set
forth in the latter portion of this Section 10.06(c) shall apply (any of such
shares of Capital Stock, indebtedness or other assets, securities or property or
rights, options or warrants to acquire its Capital Stock or other securities,
the “Distributed Property”), then, in each such case the Conversion Rate shall
be increased based on the following formula:

 

[tm1922451d1_ex10-01img04.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the Ex Date for such distribution;

 

CR'= the Conversion Rate in effect immediately after the Open of Business on the
Ex Date for such distribution;

 

SP0= the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period ending on the Trading Day immediately
preceding the Ex Date for such distribution; and

 

FMV= the fair market value (as determined by the Board of Directors) of the
Distributed Property distributable with respect to each outstanding share of
Common Stock as of the Open of Business on the Ex Date for such distribution.

 



56

 

 

If the Board of Directors determines “FMV” for purposes of this Section 10.06(c)
by reference to the actual or when issued trading market for any securities, it
must in doing so consider the prices in such market over the same period used in
computing the Closing Sale Prices of the Common Stock over the ten (10)
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex Date for such distribution.

 

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
provision shall be made for each Holder of a Security to receive, for each
$1,000 principal amount of Securities it holds, at the same time and upon the
same terms as the holders of the Common Stock, the amount and kind of
Distributed Property that such Holder would have received if such Holder had
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex Date for such distribution.

 

Any increase made under the portion of this Section 10.06(c) above shall become
effective immediately after the Open of Business on the Ex Date for such
distribution. If such distribution is not so paid or made, the Conversion Rate
shall be decreased, effective as of the date the Board of Directors determines
not to make such distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared.

 

With respect to an adjustment pursuant to this Section 10.06(c) where there has
been a payment of a dividend or other distribution on the Common Stock of
Capital Stock of any class or series, or similar equity interests, of or
relating to a Subsidiary or other business unit of the Company, where such
Capital Stock or similar equity interest is listed or quoted (or will be listed
or quoted upon consummation of the transaction) on a U.S. national securities
exchange (a “Spin-Off”), the Conversion Rate shall be increased based on the
following formula:

 

[tm1922451d1_ex10-01img05.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the Ex Date for the Spin-Off;

 

CR'= the Conversion Rate in effect immediately after the Open of Business on the
Ex Date for the Spin-Off;

 

FMV0= the average of the Closing Sale Prices of the Capital Stock or similar
equity interest distributed to holders of the Common Stock applicable to one
share of Common Stock over the ten (10) consecutive Trading Days immediately
following, and including, the Ex Date for a Spin-Off (the “Valuation Period”);
and

 

MP0= the average of the Closing Sale Prices of the Common Stock over the
Valuation Period.

 



57

 

 

The increase to the Conversion Rate under the preceding paragraph shall be
determined on the last Trading Day of the Valuation Period, but will be given
effect immediately after the Open of Business on the Ex Date for such Spin-Off.
Notwithstanding the foregoing, in respect of any conversion during the Valuation
Period, references in the portion of this Section 10.06(c) related to Spin-Offs
with respect to 10 Trading Days shall be deemed to be replaced with such lesser
number of Trading Days as have elapsed between the Ex Date of such Spin-Off and
the Conversion Date in determining the Conversion Rate. If the period from and
including the Ex Date for the Spin-Off to and including the last Trading Day of
the Observation Period in respect of any conversion of Securities is less than
10 Trading Days, references in the portion of this Section 10.06(c) related to
Spin-Offs with respect to 10 Trading Days shall be deemed to be replaced, solely
in respect of that conversion of Securities, with such lesser number of Trading
Days as have elapsed from, and including, the Ex Date for the Spin-Off to, and
including, the last Trading Day of such Observation Period.

 

Subject in all respects to Section 10.13, rights, options or warrants
distributed by the Company to all holders of its Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock, including Common Stock (either initially or under certain circumstances),
which rights, options or warrants, until the occurrence of a specified event or
events (“Trigger Event”): (i) are deemed to be transferred with such Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of the Common Stock, shall be deemed not to have been distributed for
purposes of this Section 10.06(c) (and no adjustment to the Conversion Rate
under this Section 10.06(c), will be required) until the occurrence of the
earliest Trigger Event, whereupon such rights, options or warrants shall be
deemed to have been distributed and an appropriate adjustment (if any is
required) to the Conversion Rate shall be made under this Section 10.06(c), as
the case may be. If any such right, option or warrant, including any such
existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and Ex
Date with respect to new rights, options or warrants with such rights (and a
termination or expiration of the existing rights, options or warrants without
exercise by any of the holders thereof). In addition, in the event of any
distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the preceding sentence)
with respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this Section
10.06(c), as the case may be, was made, (1) in the case of any such rights,
options or warrants that shall all have been redeemed or repurchased without
exercise by any holders thereof, the Conversion Rate shall be readjusted upon
such final redemption or repurchase to give effect to such distribution or
Trigger Event, as the case may be, as though it were a cash distribution, equal
to the per share redemption or repurchase price received by a holder or holders
of Common Stock with respect to such rights, options or warrants (assuming such
holder had retained such rights, options or warrants), made to all holders of
Common Stock as of the date of such redemption or repurchase, and (2) in the
case of such rights, options or warrants that shall have expired or been
terminated without exercise by any holders thereof, the Conversion Rate shall be
readjusted as if such rights, options or warrants had not been issued.

 



58

 

 

For purposes of Section 10.06(a), Section 10.06(b) and this Section 10.06(c),
any dividend or distribution to which this Section 10.06(c) is applicable that
also includes one or both of:

 

(A)             a dividend or distribution of Common Stock to which Section
10.06(a) is applicable (the “Clause A Distribution”); or

 

(B)              a dividend or distribution of rights, options or warrants to
which Section 10.06(b) is applicable (the “Clause B Distribution”),

 

then (1) such dividend or distribution, other than the Clause A Distribution and
Clause B Distribution, shall be deemed to be a dividend or distribution to which
this Section 10.06(c) is applicable (the “Clause C Distribution”) and any
Conversion Rate adjustment required by this Section 10.06(c) with respect to
such Clause C Distribution shall then be made and (2) the Clause A Distribution
and Clause B Distribution shall be deemed to immediately follow the Clause C
Distribution and any Conversion Rate adjustment required by Section 10.06(a) and
Section 10.06(b) with respect thereto shall then be made, except that, if
determined by the Board of Directors, the Ex Date of the Clause A Distribution
and the Clause B Distribution shall be deemed to be the Ex Date of the Clause C
Distribution and any Common Stock included in the Clause A Distribution or
Clause B Distribution shall be deemed not to be “outstanding immediately prior
to the Open of Business on the Ex Date for such dividend or distribution” or
“outstanding immediately after the Open of Business on the effective date of
such share split or share combination,” as the case may be within the meaning of
Section 10.06(a) or “outstanding immediately prior to the Open of Business on
the Ex Date for such distribution” within the meaning of Section 10.06(b).

 

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of either the fourth or seventh paragraph of this Section 10.06(c), the
Conversion Rate shall not be decreased pursuant to this Section 10.06(c).

 

(d)         If any cash dividend or distribution is made to all or substantially
all holders of the Common Stock (other than a regular, quarterly cash dividend
that does not exceed [$0.075] per share, which is referred to as the “dividend
threshold,” and which is subject to adjustment as described below), the
Conversion Rate shall be increased based on the following formula:

 

[tm1922451d1_ex10-01img07.jpg]

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Open of Business on
the Ex Date for such dividend or distribution;

 

CR1= the Conversion Rate in effect immediately after the Open of Business on the
Ex Date for such dividend or distribution;

 

SP0= the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period immediately preceding the Ex Date for such
dividend or distribution (or, if the Company declares such dividend or
distribution less than eleven (11) Trading Days prior to the Ex Date for such
dividend or distribution the reference to ten (10) consecutive Trading Days
shall be replaced with a smaller number of consecutive Trading Days that shall
have occurred after, and not including, such declaration date and prior to, but
not including, the Ex Date for such dividend or distribution);

 

T= the dividend threshold; provided, that if the dividend or distribution is not
a regular cash dividend, then the dividend threshold will be deemed to be zero;
and

 

C= the amount in cash per share of Common Stock the Company distributes to
holders of its Common Stock.

 



59

 

 

Any adjustment made under this Section 10.06(d) shall become effective
immediately after the Open of Business on the Ex Date for such dividend or
distribution.

 

The dividend threshold is subject to adjustment in a manner inversely
proportional to, and at the same time as, adjustments to the Conversion Rate;
provided that no adjustment will be made to the dividend threshold for any
adjustment to the Conversion Rate pursuant to this clause (d) or Section 10.14.

 

Notwithstanding the foregoing, if “C” (as defined above) is equal to or greater
than “SP0” (as defined above), in lieu of the foregoing increase, provision
shall be made for each Holder of a Security to receive, for each $1,000
principal amount of Securities it holds, at the same time and upon the same
terms as holders of the Common Stock, the amount of cash such Holder would have
received as if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Ex Date for such cash dividend or distribution. If such
dividend or distribution is not so paid, the Conversion Rate shall be decreased,
effective as of the date the Board of Directors determines not to pay such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

 

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(d).

 



60

 

 

 

(e)               If the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for the Common Stock, if the cash
and value of any other consideration included in the payment per share of Common
Stock exceeds the average of the Closing Sale Prices of the Common Stock over
the ten (10) consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

[tm1922451d1_ex10-01img06.jpg] 

 

where,

 

CR0= the Conversion Rate in effect immediately prior to the Close of Business on
the last Trading Day of the ten (10) consecutive Trading Day period commencing
on, and including, the Trading Day next succeeding the date such tender or
exchange offer expires;

 

CR'= the Conversion Rate in effect immediately after the Close of Business on
the last Trading Day of the ten (10) consecutive Trading Day period commencing
on, and including, the Trading Day next succeeding the date such tender or
exchange offer expires;

 

AC= the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares of Common Stock purchased
in such tender or exchange offer;

 

OS0= the number of shares of Common Stock outstanding immediately prior to the
time such tender or exchange offer expires (prior to giving effect to such
tender offer or exchange offer);

 

OS'= the number of shares of Common Stock outstanding immediately after the time
such tender or exchange offer expires (after giving effect to such tender offer
or exchange offer); and

 

SP'= the average of the Closing Sale Prices of the Common Stock over the ten
(10) consecutive Trading Day period commencing on, and including, the Trading
Day next succeeding the date such tender or exchange offer expires.

 

The increase to the Conversion Rate under this Section 10.06(c) shall occur at
the Close of Business on the tenth (10th) Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that, for purposes of determining the Conversion Rate,
in respect of any conversion during the ten (10) Trading Days immediately
following, but excluding, the date that any such tender or exchange offer
expires, references in this Section 10.06(e) to ten (10) consecutive Trading
Days shall be deemed to be replaced with such lesser number of consecutive
Trading Days as have elapsed between the date such tender or exchange offer
expires and the relevant Conversion Date. If the Company or one of its
Subsidiaries is obligated to purchase the Common Stock pursuant to any such
tender or exchange offer but the Company or such Subsidiary is permanently
prevented by applicable law from effecting any such purchase or all such
purchases are rescinded, the Conversion Rate shall be immediately decreased to
the Conversion Rate that would be in effect if such tender or exchange offer had
not been made.

 



61

 

 

Except in the case of a readjustment of the Conversion Rate pursuant to the last
sentence of the immediately preceding paragraph, the Conversion Rate shall not
be decreased pursuant to this Section 10.06(e).

 

(f)                In addition to the foregoing adjustments in subsections (a),
(b), (c), (d) and (e) above, and to the extent permitted by applicable law and
the rules of the Relevant Stock Exchange, the Company may, from time to time and
to the extent permitted by law, increase the Conversion Rate by any amount for a
period of at least twenty-five (25) Trading Days or any longer period as may be
permitted or required by law, if the Board of Directors has made a
determination, which determination shall be conclusive, that such increase would
be in the best interests of the Company. Such Conversion Rate increase shall be
irrevocable during such period. The Company shall give notice to the Trustee and
cause notice of such increase, which notice will include the amount of the
increase and the period during which the increase shall be in effect, to be sent
to each Holder of Securities in accordance with Section 14.01, at least fifteen
(15) days prior to the date on which such increase commences.

 

(g)               All calculations under this Article 10 shall be made to the
nearest cent or to the nearest 1/10,000th of a share, as the case may be.
Adjustments to the Conversion Rate will be calculated to the nearest 1/10,000th.

 

(h)               Notwithstanding this Section 10.06 or any other provision of
this Indenture or the Securities, if a Conversion Rate adjustment becomes
effective on any Ex Date, and a Holder that has converted its Securities on or
after such Ex Date and on or prior to the related record date would be treated
as the record holder of the Common Stock as of the related Conversion Date as
described under Section 10.02(b) based on an adjusted Conversion Rate for such
Ex Date, then, notwithstanding the Conversion Rate adjustment provisions in this
Section 10.06, the Conversion Rate adjustment relating to such Ex Date shall not
be made for such converting Holder. Instead, such Holder shall be treated as if
such Holder were the record owner of the Common Stock on an unadjusted basis and
participate in the related dividend, distribution or other event giving rise to
such adjustment.

 

(i)                 Notwithstanding this Section 10.06 or any other provision of
this Indenture or the Securities, if a Holder converts a Security, Combination
Settlement is applicable to such Security and the Daily Settlement Amount for
any Trading Day during the Observation Period applicable to such Security (x) is
calculated based on a Conversion Rate adjusted on account of any event described
in clauses (a), (b), (c), (d) and (e) of this Section 10.06 and (y) includes any
shares of Common Stock that entitle their holder to participate in such event,
then, notwithstanding the Conversion Rate adjustment provisions in this Section
10.06, the Conversion Rate adjustment relating to such event will not be made
for such converting Holder for such Trading Day. Instead, such Holder will be
treated as if such Holder were the record owner of the Common Stock on an
unadjusted basis and participate in the related dividend, distribution or other
event giving rise to such adjustment.

 



62

 

 

(j)                 For purposes of this Section 10.06, “effective date” means
the first date on which the Common Stock trade on the Relevant Stock Exchange,
regular way, reflecting the relevant share split or share combination, as
applicable.

 

(k)               For purposes of this Section 10.06, the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Company but shall include shares issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock. The Company
shall not pay any dividend or make any distribution on shares of Common Stock
held in the treasury of the Company. The Company shall not pay any dividend or
distribution on shares of Capital Stock of the Company held in the treasury of
the Company to the extent such dividend or distribution would be made in an
amount based on the amount of a dividend or distribution paid on the Common
Stock.

 

Section 10.07.  No Adjustment. The Conversion Rate shall not be adjusted for any
transaction or event other than for any transaction or event described in this
Article 10. Without limiting the foregoing, the Conversion Rate shall not be
adjusted:

 

(i)           upon the issuance of any Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

 

(ii)          upon the issuance of any shares of Common Stock or options or
rights to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of the Company’s Subsidiaries (or the issuance of any shares of Common Stock
pursuant to any such options or other rights);

 

(iii)         upon the issuance of any Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the date the Securities
were first issued;

 

(iv)          for accrued and unpaid interest, if any;

 

(v)           repurchases of Common Stock that are not tender offers or exchange
offers pursuant to Section 10.06(e), including structured or derivative
transactions such as accelerated share repurchase transactions or similar
forward derivatives;

 

(vi)          solely for a change in the par value of the Common Stock; or

 

(vii)        for the issuance of Common Stock or any securities convertible into
or exchangeable for Common Stock or the right to purchase Common Stock or such
convertible or exchangeable securities, except as described in Section 10.06.

 

No adjustment in the Conversion Rate less than one percent (1%) of the
Conversion Rate as last adjusted (or, if never adjusted, the initial Conversion
Rate) shall be made pursuant to Section 10.06(a) through Section 10.06(e);
provided, however, that (i) the Company shall carry forward any adjustments that
are not made as a result of the foregoing and make such carried forward
adjustments with respect to the Conversion Rate when the cumulative effect of
all adjustments not yet made will result in a change of one percent (1%) or more
of the Conversion Rate as last adjusted (or, if never adjusted, the initial
Conversion Rate) and (ii) notwithstanding the foregoing, all such deferred
adjustments that have not yet been made shall be made (including any adjustments
that are less than one percent (1%) of the Conversion Rate as last adjusted (or,
if never adjusted, the initial Conversion Rate)) (1) on the effective date of
any Fundamental Change or Make-Whole Fundamental Change and (2) on (A) the
Conversion Date (in the case of Physical Settlement) and (B) on each Trading Day
of any Observation Period (in the case of Cash Settlement or Combination
Settlement, and in each case, after such adjustment shall be made such
adjustments shall no longer be carried forward and taken into account in any
subsequent adjustment to the Conversion Rate).

 



63

 

 

No adjustment to the Conversion Rate need be made pursuant to Section 10.06 for
a transaction (other than for share splits or share combinations pursuant to
Section 10.06(a)) if the Company makes provision for each Holder to participate
in the transaction, at the same time and upon the same terms as holders of
Common Stock participate in such transaction, without conversion, as if such
Holder held a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex Date or effective date, as applicable, of the transaction
(without giving effect to any adjustment pursuant to Section 10.06 on account of
such transaction), multiplied by the principal amount (expressed in thousands)
of Securities held by such Holder. Pursuant to the terms of the Investment
Agreement, the Company has provided for each Holder to participate in the
Special Dividend (as defined in the Investment Agreement) in accordance with
this Section 10.07 and therefore no adjustment to the Conversion Rate need be
made pursuant to Section 10.06 for the Special Dividend.

 

Section 10.08.  Other Adjustments. Whenever any provision of this Indenture
requires the computation of an average of the Closing Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a period
of multiple Trading Days (including an Observation Period and the period for
determining the Applicable Price for purposes of a Make-Whole Fundamental
Change), the Board of Directors, in its good faith determination, shall
appropriately adjust such average to account for any event requiring, pursuant
hereto, an adjustment to the Conversion Rate where the effective date, Ex Date
or expiration date of such event occurs at any time on or after the first
Trading Day of such period and on or prior to the last Trading Day of such
period.

 

Section 10.09.  Adjustments for Tax Purposes. Except as prohibited by law, the
Company may (but is not obligated to) make such increases in the Conversion
Rate, in addition to those required by Section 10.06 hereof, as it considers to
be advisable to avoid or diminish any income tax to any holders of Common Stock
(or rights to purchase Common Stock) resulting from any dividend or distribution
of stock (or rights to acquire stock) or from any event treated as such for
income tax purposes or for any other reason.

 

Section 10.10.  Notice of Adjustment and Certain Events. (a) Whenever the
Conversion Rate is adjusted, the Company shall promptly file with the Trustee an
Officers’ Certificate describing in reasonable detail the adjustment and the
method of calculation used and the Company shall promptly send to the Holders in
accordance with Section 14.01 a notice of the adjustment setting forth the
adjusted Conversion Rate and the calculation thereof. The certificate and notice
shall be conclusive evidence of the correctness of such adjustment. In the
absence of an Officers’ Certificate being filed with the Trustee (and the
Conversion Agent if not the Trustee), the Trustee may assume without inquiry
that the Conversion Rate has not been adjusted and that the last Conversion Rate
of which it has knowledge remains in effect.

 



64

 

 

(b)               In case of any:

 

(i)           action by the Company or one of its Subsidiaries that would
require an adjustment to the Conversion Rate in accordance with Section 10.06 or
Section 10.13;

 

(ii)           Merger Event; or

 

(iii)          voluntary or involuntary dissolution, liquidation or winding-up
of the Company;

 

then the Company shall at least ten days prior to the anticipated effective date
of such transaction or event cause written notice thereof to be sent to the
Trustee and the Holders in accordance with Section 14.01 Such notice shall also
specify, as applicable, the date or expected date on which the holders of Common
Stock shall be entitled to a distribution and the date or expected date on which
the holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, transfer, dissolution,
liquidation or winding-up, as the case may be. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such action by
the Company or one of its Subsidiaries, Merger Event, dissolution, liquidation
or winding-up.

 

Section 10.11.  Effect of Reclassifications, Consolidations, Mergers, Binding
Share Exchanges or Sales on Conversion Privilege. If on or after the date of
this Indenture the Company:

 

(a)               reclassifies the Common Stock (other than a change as a result
of a subdivision or combination of Common Stock to which Section 10.06(a)
applies);

 

(b)               is party to a consolidation, merger or binding share exchange;
or

 

(c)               sells, transfers, leases, conveys or otherwise disposes of all
or substantially all of the consolidated property or assets of the Company and
its Subsidiaries, taken as a whole,

 

in each case, pursuant to which the Common Stock would be converted into or
exchanged for, or would constitute solely the right to receive, cash, securities
or other property (any such event, a “Merger Event”), each $1,000 principal
amount of converted Securities will, from and after the effective time of such
Merger Event, be convertible into the same kind, type and proportions of
consideration that a holder of a number of shares of Common Stock equal to the
Conversion Rate in effect immediately prior to such Merger Event would have
received in such Merger Event (“Reference Property”) and, prior to or at the
effective time of such Merger Event, the Company or the successor or purchasing
Person, as the case may be, shall execute with the Trustee a supplemental
indenture permitted under Section 9.01(a) providing for such change in the right
to convert the Securities; provided, however, that at and after the effective
time of the Merger Event (A) the Company shall continue to have the right to
determine the form of consideration to be paid or delivered, as the case may be,
upon conversion of Securities in accordance with Section 10.02 and (B) (I) any
amount payable in cash upon conversion of the Securities in accordance with
Section 10.02 shall continue to be payable in cash, (II) any Common Stock that
the Company would have been required to deliver upon conversion of the
Securities in accordance with Section 10.02 shall instead be deliverable in the
amount and type of Reference Property that a holder of that number of shares of
Common Stock would have received in such Merger Event and (III) the Daily VWAP
shall be calculated based on the value of a unit of Reference Property.

 



65

 

 

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration determined
based in whole or in part upon any form of stockholder election, then (i) the
Reference Property into which the Securities will be convertible shall be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock that affirmatively make such an election and (ii)
the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock. The Company shall notify Holders, the
Trustee and the Conversion Agent (if other than the Trustee) of such weighted
average as soon as reasonably practicable after such determination is made. If
the holders receive only cash in such Merger Event, then for all conversions
that occur after the effective date of such Merger Event (A) the consideration
due upon conversion of each $1,000 principal amount of Securities shall be
solely cash in an amount equal to the Conversion Rate in effect on the
Conversion Date (as may be increased pursuant to Section 10.14), multiplied by
the price paid per share of Common Stock in such Merger Event and (B) the
Company shall satisfy its Conversion Obligation by paying cash to converting
Holders on the third Business Day immediately following the relevant Conversion
Date.

 

The supplemental indenture referred to in the first sentence of this Section
10.11 shall provide for adjustments to the Conversion Rate that shall be as
nearly equivalent as may be practicable to the adjustments of the Conversion
Rate provided for in this Article 10 and for the delivery of cash by the Company
in lieu of fractional securities or property that would otherwise be deliverable
to holders upon Conversion as part of the Reference Property, with such amount
of cash determined by the Board of Directors in a manner as nearly equivalent as
may be practicable to that used by the Company to determine the Closing Sale
Price of the Common Stock. The provisions of this Section 10.11 shall similarly
apply to successive consolidations, mergers, binding share exchanges, sales,
transfers, leases, conveyances or dispositions.

 

The Company shall not consummate any Merger Event unless its terms are
consistent with this Section 10.11.

 

None of the foregoing provisions shall affect the right of a Holder to convert
its Securities into Common Stock (and cash in lieu of any fractional share) as
set forth in Section 10.01 and Section 10.02 prior to the effective date of such
Merger Event.

 

In the event the Company shall execute a supplemental indenture in accordance
with this Section 10.11, the Company shall promptly file with the Trustee an
Officers’ Certificate briefly stating the reasons therefor, the kind or amount
of Reference Property receivable by Holders of the Securities upon the
conversion of their Securities after any such Merger Event and any adjustment to
be made with respect thereto.

 



66

 

 

Section 10.12.  Trustee’s Disclaimer. The Trustee and any other Conversion Agent
shall have no duty to determine the Conversion Rate (or any adjustment thereto)
or whether any facts exist that may require that any adjustment under this
Article 10 should be made, how it should be made or what such adjustment should
be, but may accept as conclusive evidence of the correctness of any such
adjustment, and shall be protected in relying upon, the Officers’ Certificate
with respect thereto which the Company is obligated to file with the Trustee
pursuant to Section 10.10 hereof. Neither the Trustee nor any other Conversion
Agent makes any representation as to the validity or value of any securities or
assets issued upon conversion of Securities, and neither the Trustee nor any
other Conversion Agent shall be responsible for the failure by the Company to
comply with any provisions of this Article 10 or to monitor any Person’s
compliance with this Article 10.

 

The Trustee shall not be under any responsibility to determine the correctness
of any provisions contained in any supplemental indenture executed pursuant to
Section 10.11, but may accept as conclusive evidence of the correctness thereof,
and shall be protected in relying upon, the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee pursuant to
Section 10.11 hereof.

 

Section 10.13.  Rights Distributions Pursuant to Shareholders’ Rights Plans. To
the extent that on or after the date of this Indenture the Company adopts a
rights plan (i.e., a poison pill) and such plan is in effect upon conversion of
any Security or a portion thereof, the Company shall make provision such that
each Holder thereof shall receive, in addition to, and concurrently with the
delivery of, the Common Stock due upon conversion, the rights described in such
plan, unless the rights have separated from the Common Stock before the time of
conversion, in which case the Conversion Rate shall be adjusted at the time of
separation as if the Company distributed to all holders of Common Stock,
Distributed Property as described in Section 10.06(c), subject to readjustment
in the event of the expiration, termination or redemption of such rights.

 

Section 10.14.  Increased Conversion Rate Applicable to Certain Securities
Surrendered in Connection with Make-Whole Fundamental Changes. (a)
Notwithstanding anything herein to the contrary, the Conversion Rate applicable
to each Security that is surrendered for conversion, in accordance with this
Article 10, at any time during the period (the “Make-Whole Conversion Period”)
from, and including, the effective date (the “Effective Date”) of a Make-Whole
Fundamental Change (which Effective Date the Company shall disclose in the
written notice referred to in Section 10.14(e)) (A) if such Make-Whole
Fundamental Change does not also constitute a Fundamental Change, to, and
including, the Close of Business on the date that is thirty (30) Business Days
after the later of (i) such Effective Date and (ii) the date the Company sends
to Holders the relevant notice of the Effective Date or (B) if such Make-Whole
Fundamental Change also constitutes a Fundamental Change, to, and including, the
Close of Business on the Fundamental Change Repurchase Date corresponding to
such Fundamental Change, shall be increased to an amount equal to the Conversion
Rate that would, but for this Section 10.14, otherwise apply to such Security
pursuant to this Article 10, plus an amount equal to the Make-Whole Applicable
Increase.

 



67

 

 

(b)               As used herein, “Make-Whole Applicable Increase” shall mean,
with respect to a Make-Whole Fundamental Change, the amount, set forth in the
following table, which corresponds to the Effective Date and the Applicable
Price of such Make-Whole Fundamental Change:

 

   Applicable Price  Effective Date  $15.40   $15.97   $16.77   $17.57  
$18.37   $19.16   $19.96   $20.76   $21.56   $22.36   $23.16   $23.96  November
11, 2019   5.3193    4.0845    2.7895    1.8924    1.2929    0.9071    0.6583  
 0.5048    0.4049    0.3403    0.2962    0.2629  April 1, 2020   5.3193  
 4.0363    2.6840    1.7701    1.1807    0.8173    0.5942    0.4639    0.3817  
 0.3305    0.2949    0.2629  April 1, 2021   5.3193    3.6155    2.0584  
 1.1212    0.6184    0.3727    0.2555    0.2033    0.1749    0.1579    0.1451  
 0.1348  April 1, 2022   5.3193    2.9894    0.0024    0.0000    0.0000  
 0.0000    0.0000    0.0000    0.0000    0.0000    0.0000    0.0000 

 

provided, however, that:

 

(i)       if the actual Applicable Price of such Make-Whole Fundamental Change
is between two (2) Applicable Prices listed in the table above under the row
titled “Applicable Price,” or if the actual Effective Date of such Make-Whole
Fundamental Change is between two Effective Dates listed in the table above in
the column immediately below the title “Effective Date,” then the Make-Whole
Applicable Increase for such Make-Whole Fundamental Change shall be determined
by linear interpolation between the Make-Whole Applicable Increases set forth
for such higher and lower Applicable Prices, or for such earlier and later
Effective Dates based on a three hundred and sixty five (365) day year, as
applicable;

 

(ii)       if the actual Applicable Price of such Make-Whole Fundamental Change
is greater than $23.96 per share (subject to adjustment in the same manner as
the Applicable Prices pursuant to Section 10.14(b)(iii)), or if the actual
Applicable Price of such Make-Whole Fundamental Change is less than $15.40 per
share (subject to adjustment in the same manner as the Applicable Prices
pursuant to Section 10.14(b)(iii)), then the Make-Whole Applicable Increase
shall be equal to zero (0);

 

(iii)       if an event occurs that requires, pursuant to this Article 10 (other
than solely pursuant to this Section 10.14), an adjustment to the Conversion
Rate, then, on the date and at the time such adjustment is so required to be
made, each Applicable Price set forth in the table above under the column titled
“Applicable Price” shall be deemed to be adjusted so that such Applicable Price,
at and after such time, shall be equal to the product of (A) such Applicable
Price as in effect immediately before such adjustment to such Applicable Price
and (B) a fraction the numerator of which is the Conversion Rate in effect
immediately before such adjustment to the Conversion Rate and the denominator of
which is the Conversion Rate to be in effect, in accordance with this Article
10, immediately after such adjustment to the Conversion Rate;

 

(iv)       each Make-Whole Applicable Increase amount set forth in the table
above shall be adjusted in the same manner, for the same events and at the same
time as the Conversion Rate is required to be adjusted pursuant to Section 10.06
through Section 10.13; and

 



68

 

 

(c)               Subject to Section 10.11, upon surrender of Securities for
conversion in connection with a Make-Whole Fundamental Change, the Company
shall, at its option, satisfy the related Conversion Obligation by Physical
Settlement, Cash Settlement or Combination Settlement in accordance with Section
10.02; provided, however, that if at the effective time of a Make-Whole
Fundamental Change described in clause (c) of the definition of Change in
Control the consideration for the Common Stock is composed entirely of cash, for
any conversion of Securities following the Effective Date of such Make-Whole
Fundamental Change, the Conversion Obligation shall be calculated based solely
on the Applicable Price for the transaction and shall be deemed to be an amount
equal to, per $1,000 principal amount of converted Securities, the Conversion
Rate (including any Make-Whole Applicable Increase), multiplied by such
Applicable Price. In such event, the Conversion Obligation will be determined
and shall be paid to Holders in cash on the third Business Day following the
Conversion Date.

 

(d)               As used herein, “Applicable Price” shall have the following
meaning with respect to a Make-Whole Fundamental Change: (i) if such Make-Whole
Fundamental Change is a transaction or series of transactions described in
clause (c) of the definition of Change in Control and the consideration
(excluding cash payments for fractional shares or pursuant to statutory
appraisal rights) for Common Stock in such Make-Whole Fundamental Change
consists solely of cash, then the “Applicable Price” with respect to such
Make-Whole Fundamental Change shall be equal to the cash amount paid per share
of Common Stock in such Make-Whole Fundamental Change and (ii) in all other
circumstances, the “Applicable Price” with respect to such Make-Whole
Fundamental Change shall be equal to the average of the Closing Sale Prices per
share of Common Stock for the five (5) consecutive Trading Days immediately
preceding, but excluding, the Effective Date of such Make-Whole Fundamental
Change, which average shall be appropriately adjusted by the Board of Directors,
in its good faith determination, to account for any adjustment, pursuant hereto,
to the Conversion Rate that shall become effective, or any event requiring,
pursuant hereto, an adjustment to the Conversion Rate where the Ex Date of such
event occurs, at any time during such five (5) consecutive Trading Days.

 

(e)               The Company shall send to each Holder, in accordance with
Section 14.01, written notice of the Effective Date of the Make-Whole
Fundamental Change within ten (10) days after such Effective Date. Each such
notice shall also state that, in connection with such Make-Whole Fundamental
Change, the Company shall increase, in accordance herewith, the Conversion Rate
applicable to Securities entitled as provided herein to such increase (along
with a description of how such increase shall be calculated and the time periods
during which Securities must be surrendered in order to be entitled to such
increase, including, without limitation, the last day of the Make-Whole
Conversion Period).

 

(f)                For avoidance of doubt, the provisions of this Section 10.14
shall not affect or diminish the Company’s obligations, if any, pursuant to
Article 3 with respect to a Make-Whole Fundamental Change that also constitutes
a Fundamental Change.

 

(g)               Nothing in this Section 10.14 shall prevent an adjustment to
the Conversion Rate pursuant to Section 10.06 in respect of a Make-Whole
Fundamental Change.

 



69

 

 

Section 10.15.  Applicable Stock Exchange Restrictions. Notwithstanding anything
in this Article 10 to the contrary, in the event of any increase in the
Conversion Rate that would result in the Securities in the aggregate becoming
convertible into shares of Common Stock in excess of the share issuance
limitations of the listing rules of The NASDAQ Stock Market LLC, the Company
shall, at its option (but without delaying delivery of consideration upon any
conversion), either obtain stockholder approval of such issuances or deliver
cash consideration in lieu of any shares of Common Stock otherwise deliverable
upon conversions in excess of such limitations (calculated based on the
applicable Settlement Amount determined as though the Company elected Cash
Settlement with respect to those shares of Common Stock in excess of such
limitations).

 

Article 11
Concerning the Holders

 

Section 11.01.  Action by Holders. Whenever in this Indenture it is provided
that the Holders of a specified percentage in aggregate principal amount of the
Securities may take any action (including the making of any demand or request,
the giving of any notice, consent or waiver or the taking of any other action),
the fact that at the time of taking any such action, the Holders of such
specified percentage have joined therein may be evidenced (i) by any instrument
or any number of instruments of similar tenor executed by Holders in person or
by agent or proxy appointed in writing, (ii) by the record of the Holders voting
in favor thereof at any meeting of Holders duly called and held in accordance
with the provisions of Article 12 or (iii) by a combination of such instrument
or instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Securities, the Company or the Trustee may fix, but shall not be required to, in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen (15) days prior to the date of commencement of solicitation of
such action.

 

Section 11.02.  Proof of Execution by Holders. Subject to the provisions of
Section 12.05, proof of the execution of any instrument by a Holder or its agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee. The holding of Securities shall be proved by the
security register of the Registrar or by a certificate of the Registrar. The
record of any Holders’ meeting shall be proved in the manner provided in Section
12.06.

 

Section 11.03.  Persons Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Registrar
may deem the Person in whose name a Security shall be registered upon the
security register of the Registrar to be, and may treat it as, the absolute
owner of such Security (whether or not such Security shall be overdue and
notwithstanding any notation of ownership or other writing thereon made by any
Person other than the Company or any Registrar) for the purpose of receiving
payment of or on account of the principal of and (subject to Section 2.12 and
Section 4.01) accrued and unpaid interest on such Security, or the Fundamental
Change Repurchase Price, if applicable, for conversion of such Security and for
all other purposes; and neither the Company nor the Trustee nor any
authenticating agent nor any Paying Agent nor any Conversion Agent nor any
Registrar shall be affected by any notice to the contrary. All such payments so
made to any Holder for the time being, or upon its order, shall be valid, and,
to the extent of the sum or sums so paid, effectual to satisfy and discharge the
liability for monies payable upon any such Security. Notwithstanding anything to
the contrary in this Indenture or the Securities following an Event of Default,
any holder of a beneficial interest in a Global Security may directly enforce
against the Company, without the consent, solicitation, proxy, authorization or
any other action of the Depository or any other Person, such holder’s right to
exchange such beneficial interest for a Physical Security in accordance with the
provisions of this Indenture.

 



70

 

 

Article 12
Holders’ Meetings

 

Section 12.01.  Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 12 for any
of the following purposes:

 

(a)               to give any notice to the Company or to the Trustee or to give
any directions to the Trustee permitted under this Indenture, or to consent to
the waiving of any Default or Event of Default hereunder and its consequences,
or to take any other action authorized to be taken by Holders pursuant to any of
the provisions of Article 6;

 

(b)               to remove the Trustee and nominate a successor trustee
pursuant to the provisions of Article 7;

 

(c)               to consent to the execution of an indenture or indentures
supplemental hereto pursuant to the provisions of Section 9.02; or

 

(d)               to take any other action authorized to be taken by or on
behalf of the Holders of any specified aggregate principal amount of the
Securities under any other provision of this Indenture or under applicable law.

 

Section 12.02.  Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 12.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 11.01, shall be sent to
Holders of such Securities at their addresses as they shall appear on the
security register of the Registrar. Such notice shall also be sent to the
Company. Such notices shall be sent not less than twenty (20) nor more than
ninety (90) days prior to the date fixed for the meeting.

 

Any meeting of Holders shall be valid without notice if the Holders of all
Securities then outstanding are present in person or by proxy or if notice is
waived before or after the meeting by the Holders of all Securities outstanding,
and if the Company and the Trustee are either present by duly authorized
representatives or have, before or after the meeting, waived notice.

 

Section 12.03.  Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% in
aggregate principal amount of the Securities then outstanding, shall have
requested the Trustee to call a meeting of Holders, by written request setting
forth in reasonable detail the action proposed to be taken at the meeting, and
the Trustee shall not have sent the notice of such meeting within twenty (20)
days after receipt of such request, then the Company or such Holders may
determine the time and the place for such meeting and may call such meeting to
take any action authorized in Section 12.01, by sending notice thereof as
provided in Section 12.02.

 



71

 

 

Section 12.04.  Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Securities on the
record date pertaining to such meeting or (b) be a Person appointed by an
instrument in writing as proxy by a Holder of one or more Securities on the
record date pertaining to such meeting. The only Persons who shall be entitled
to be present or to speak at any meeting of Holders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

 

Section 12.05.  Regulations. Notwithstanding any other provision of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of
Securities and of the appointment of proxies, and in regard to the appointment
and duties of inspectors of votes, the submission and examination of proxies,
certificates and other evidence of the right to vote, and such other matters
concerning the conduct of the meeting as it shall think fit.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 12.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the outstanding Securities represented at the meeting and
entitled to vote at the meeting.

 

Subject to the provisions of Section 2.09, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by such Holder or proxyholder, as the case may
be; provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not outstanding and ruled by the chairman
of the meeting to be not outstanding. The chairman of the meeting shall have no
right to vote other than by virtue of Securities held by it or instruments in
writing as aforesaid duly designating it as the proxy to vote on behalf of other
Holders. Any meeting of Holders duly called pursuant to the provisions of
Section 12.02 or Section 12.03 may be adjourned from time to time by the Holders
of a majority of the aggregate principal amount of outstanding Securities
represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

 

Section 12.06.  Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
principal amount of the Securities held or represented by them. The permanent
chairman of the meeting shall appoint two inspectors of votes who shall count
all votes cast at the meeting for or against any resolution and who shall make
and file with the secretary of the meeting their verified written reports in
duplicate of all votes cast at the meeting. A record in duplicate of the
proceedings of each meeting of Holders shall be prepared by the secretary of the
meeting and there shall be attached to said record the original reports of the
inspectors of votes on any vote by ballot taken thereat and affidavits by one or
more Persons having knowledge of the facts setting forth a copy of the notice of
the meeting and showing that said notice was sent as provided in Section 12.02.
The record shall show the principal amount of the Securities voting in favor of
or against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

 



72

 

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 

Section 12.07.  No Delay of Rights by Meeting. Nothing contained in this Article
12 shall be deemed or construed to authorize or permit, by reason of any call of
a meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Securities. Nothing contained in this
Article 12 shall be deemed or construed to limit any Holder’s actions pursuant
to the Applicable Procedures so long as the Securities are Global Securities.

 

Article 13
[Reserved]

 

 

Article 14
Miscellaneous

 

Section 14.01.  Notices. Any notice or communication by the Company or the
Trustee to the other shall be deemed to be duly given if made in writing and
delivered:

 

(a)               by hand (in which case such notice shall be effective upon
delivery);

 

(b)               by facsimile or other electronic transmission (in which case
such notice shall be effective upon receipt of confirmation of good transmission
thereof); or

 

(c)               by overnight delivery by a nationally recognized courier
service (in which case such notice shall be effective on the Business Day
immediately after being deposited with such courier service),

 

in each case to the recipient party’s address set forth in this Section 14.01;
provided, however, that notices to the Trustee shall only be effective upon the
Trustee’s actual receipt thereof. The Company or the Trustee by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication sent to a Holder shall be sent to the Holder at its
address shown on the register kept by the Registrar. Any notice or communication
to be delivered to a Holder of a Global Security shall be transmitted to the
Depository in accordance with its Applicable Procedures. Failure to send or
transmit a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.

 



73

 

 

If a notice or communication to a Holder is sent in the manner provided above,
it is duly given, whether or not the addressee receives it.

 

If the Company sends or transmits a notice or communication to Holders, it shall
send a copy to the Trustee and each Securities Agent at the same time. If the
Trustee or the Securities Agent is required, pursuant to the express terms of
this Indenture or the Securities, to send a notice or communication to Holders,
the Trustee or the Securities Agent, as the case may be, shall also send a copy
of such notice or communication to the Company.

 

All notices or communications shall be in writing.

 

The Company’s address is:

 

NortonLifeLock Inc.

60 E. Rio Salado Parkway, Suite 1000

Tempe, AZ 85281

Attention: General Counsel

Fax: +1 (650) 429-9137

Email: OfficeoftheGeneralCounsel@symantec.com

 

With a copy to:

 

Fenwick & West LLP

555 California Street, 12th Floor

San Francisco, CA 94104

Attention: Douglas N. Cogen, David K. Michaels

Fax: +1 (415) 281-1350

Email: dcogen@fenwick.com; dmichaels@fenwick.com

 

The Trustee’s address is:

 

Wells Fargo Bank, National Association
333 S. Grand Avenue, 5th Floor, Suite 5A
MAC: E2064-05A
Los Angeles, CA 90071
Attention: Corporate, Municipal and Escrow Services
Facsimile: 213-253-7598

 



74

 

 

The Trustee shall have the right to accept and act upon instructions, including
funds transfer instructions (“Instructions”) given pursuant to this Indenture
and delivered using the following communications methods: e-mail, facsimile
transmission, secure electronic transmission containing applicable authorization
codes, passwords and/or authentication keys issued by the Trustee, or another
method or system specified by the Trustee as available for use in connection
with its services hereunder (collectively, “Electronic Means”); provided,
however, that the Company shall provide to the Trustee an incumbency certificate
listing officers with the authority to provide such Instructions (“Authorized
Officers”) and containing specimen signatures of such Authorized Officers, which
incumbency certificate shall be amended by the Company whenever a person is to
be added or deleted from the listing. If the Company elects to give the Trustee
Instructions using Electronic Means and the Trustee in its discretion elects to
act upon such Instructions, the Trustee’s understanding of such Instructions
shall be deemed controlling. The Company understands and agrees that the Trustee
cannot determine the identity of the actual sender of such Instructions and that
the Trustee shall conclusively presume that directions that purport to have been
sent by an Authorized Officer listed on the incumbency certificate provided to
the Trustee have been sent by such Authorized Officer. The Company shall be
responsible for ensuring that only Authorized Officers transmit such
Instructions to the Trustee and that the Company and all Authorized Officers are
solely responsible to safeguard the use and confidentiality of applicable user
and authorization codes, passwords and/or authentication keys upon receipt by
the Company. The Trustee shall not be liable for any losses, costs or expenses
(except to the extent attributable to the Trustee’s gross negligence, willful
misconduct or bad faith) arising directly or indirectly from the Trustee’s
reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written instruction.
The Company agrees: (i) to assume all risks arising out of the use of Electronic
Means to submit Instructions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized Instructions, and the risk of
interception and misuse by third parties; (ii) that it is fully informed of the
protections and risks associated with the various methods of transmitting
Instructions to the Trustee and that there may be more secure methods of
transmitting Instructions than the method(s) selected by the Company; (iii) that
the security procedures (if any) to be followed in connection with its
transmission of Instructions provide to it a commercially reasonable degree of
protection in light of its particular needs and circumstances; and (iv) to
notify the Trustee immediately upon learning of any compromise or unauthorized
use of the security procedures.

 

Section 14.02.  Communication by Holders with Other Holders. To the extent the
TIA is then applicable: (A) The Company, the Trustee, the Registrar and anyone
else shall have the protection of TIA §312(c) and (B) Holders may communicate
pursuant to TIA §312(b) with other Holders with respect to their rights under
this Indenture or the Securities.

 

Section 14.03.  Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take any action under
this Indenture, the Company shall furnish to the Trustee:

 

(a)               an Officers’ Certificate stating that, in the opinion of the
signatories to such Officers’ Certificate, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

 

(b)               an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.

 

Each signatory to an Officers’ Certificate or an Opinion of Counsel may (if so
stated) rely, effectively, upon an Opinion of Counsel as to legal matters and an
Officers’ Certificate or certificates of public officials or other
representations or documents as to factual matters.

 



75

 

 

Section 14.04.  Statements Required in Certificate or Opinion. Each Officers’
Certificate or Opinion of Counsel with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) which shall comply with the provisions of TIA §
314(e) and shall include:

 

(a)               a statement that the Person making such certificate or opinion
has read such covenant or condition;

 

(b)              a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)               a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(d)               a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been complied with.

 

Section 14.05.  Rules by Trustee and Agents. The Registrar, Paying Agent or
Conversion Agent may make reasonable rules and set reasonable requirements for
their respective functions.

 

Section 14.06.  Legal Holidays. If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue on that payment for the intervening period.

 

Section 14.07.  Duplicate Originals. The parties may sign any number of copies
of this Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. Delivery of an executed counterpart by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

 

Section 14.08.  Facsimile and PDF Delivery of Signature Pages. The exchange of
copies of this Indenture and of signature pages by facsimile or portable
document format (“PDF”) transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

 

Section 14.09.  Governing Law. THIS INDENTURE AND THE SECURITIES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE OR THE
SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

Each of the parties hereto hereby irrevocably and unconditionally:

 

(a)               submits for itself and its property in any legal action or
proceeding relating solely to this Indenture or the transactions contemplated
hereby, to the general jurisdiction of the Supreme Court of the State of New
York, County of New York or the United States Federal District Court sitting for
the Southern District of New York (and appellate courts thereof);

 



76

 

 

(b)               consents that any such action or proceeding may be brought in
such courts, and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same to the extent permitted by applicable law;

 

(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the party,
as the case may be, at its address set forth in Section 14.01 or at such other
address of which the other party shall have been notified pursuant thereto;

 

(d)               agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

 

(e)               agrees that final judgment in any such suit, action or
proceeding brought in such a court may be enforced in the courts of any
jurisdiction to which such party is subject by a suit upon such judgment,
provided that service of process is effected upon such party in the manner
specified herein or as otherwise permitted by law;

 

(f)                agrees that to the extent that such party has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process with respect to itself or its property, such party hereby irrevocably
waives such immunity in respect of its obligations under this Indenture, to the
extent permitted by law; and

 

(g)               irrevocably and unconditionally waives trial by jury in any
legal action or proceeding in relation to this Indenture or the Securities.

 

Section 14.10.  No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or any of its Subsidiaries. Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.

 

Section 14.11.  Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successors and assigns. All agreements of the
Trustee in this Indenture shall bind its successors.

 

Section 14.12.  Separability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and a Holder shall have no claim therefor against any party
hereto.

 

Section 14.13.  Table of Contents, Headings, Etc. The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
or provisions hereof.

 



77

 

 

Section 14.14.  Calculations in Respect of the Securities. The Company and its
agents shall make all calculations under this Indenture and the Securities.
These calculations include, but are not limited to, determinations of the
Closing Sale Price of the Common Stock, the number of shares deliverable upon
conversion, adjustments to the Conversion Price and the Conversion Rate, the
Daily VWAPS, the Daily Settlement Amounts, the Daily Conversion Values, the
Conversion Rate of the Securities, the amount of conversion consideration
deliverables in respect of any conversion and amounts of interest payable on the
Securities. The Company and its agents shall make all of these calculations in
good faith, and, absent manifest error, such calculations shall be final and
binding on all Holders. The Company shall provide a copy of such calculations to
the Trustee (and the Conversion Agent if not the Trustee) as required hereunder,
and, the Trustee shall be entitled to conclusively rely on the accuracy of any
such calculation without independent verification. The Trustee will forward the
Company’s calculations to any Holder upon the request of that Holder at the sole
cost and expense of the Company.

 

Section 14.15.  No Personal Liability of Directors, Officers, Employees or
Shareholders. None of the Company’s past, present or future directors, officers,
employees or stockholders, as such, shall have any liability for any of the
Company’s obligations under this Indenture or the Securities or for any claim
based on, or in respect or by reason of, such obligations or their creation. By
accepting a Security, each holder waives and releases all such liability. This
waiver and release is part of the consideration for the issue of the Securities.

 

Section 14.16.  Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

Section 14.17.  Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control. If any provision of this Indenture modifies or excludes
any provision of the TIA which may be so modified or excluded, the latter
provision shall be deemed to apply to this Indenture as so modified or to be
excluded, as the case may be.

 

Section 14.18.  No Security Interest Created. Nothing in this Indenture or in
the Securities, expressed or implied, shall be construed to constitute a
security interest under the Uniform Commercial Code or similar legislation, as
now or hereafter enacted and in effect, in any jurisdiction.

 

Section 14.19.  Benefits of Indenture. Nothing in this Indenture or in the
Securities, expressed or implied, shall give to any Person, other than the
Holders, the parties hereto, any Securities Agent and their successors
hereunder, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

 



78

 

 

Section 14.20.  Withholding. Notwithstanding anything herein to the contrary,
the Company, the Trustee, the Registrar, the Paying Agent and the Conversion
Agent, as applicable, shall have the right to deduct and withhold from any
payment or distribution made with respect to this Indenture and any Security (or
the issuance of shares of Common Stock upon conversion of the Security) such
amounts as are required to be deducted or withheld with respect to the making of
such payment or distribution (or issuance) under any applicable tax law
(inclusive of rules, regulations and interpretations promulgated by competent
authorities) without liability therefor. To the extent that any amounts are so
deducted or withheld, such deducted or withheld amounts shall be treated for all
purposes under this Security as having been paid to the Holder. In the event the
Company, the Trustee, the Registrar, the Paying Agent or the Conversion Agent
previously remitted any amounts to a governmental entity on account of taxes
required to be deducted or withheld in respect of any payment or distribution
(or deemed distribution) under this Indenture or with respect to any Security,
the Company, the Registrar, the Paying Agent or the Conversion Agent, as
applicable, shall be entitled to offset any such amounts against any amounts
otherwise payable in respect of this Indenture or any Security (or the issuance
of shares of Common Stock upon conversion).

 

Section 14.21.  U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may reasonably request in order
for the Trustee to satisfy the requirements of the U.S.A. Patriot Act.

 

[The Remainder of This Page Intentionally Left Blank; Signature Pages Follow]

 

 



79

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

  NORTONLIFELOCK INC.           By:                             Name:     Title:

 

[Signature Page to Indenture]



 



 

 

 

  Wells Fargo Bank, National Association, as Trustee, Registrar, Paying Agent
and Conversion Agent         By:              Name:     Title:

 

[Signature Page to Indenture]

 



 

 

 

 

 

EXHIBIT A

 

[FORM OF FACE OF SECURITY]

 

[INSERT security PRIVATE PLACEMENT LEGEND AND GLOBAL SECURITY LEGEND, AS
REQUIRED]

 

[THIS SECURITY IS AN SLP SECURITY WITHIN THE MEANING OF THE INDENTURE]1

 

NORTONLIFELOCK INC.

 

Certificate No. _______

 

2.500% Convertible Senior Notes Due 2022 (the “Securities”)

 

CUSIP No. [___]*
ISIN No. [___]*

 

NortonLifeLock Inc., a Delaware corporation (the “Company,” which term includes
any successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received, hereby promises to pay to [_______]2 [Cede
& Co.]3, or its registered assigns, the principal sum [of [___________] dollars
($[___________])]4 [as set forth in the “Schedule of Increases and Decreases in
the Global Security” attached hereto, which amount, taken together with the
principal amounts of all other outstanding Securities, shall not, unless
permitted by the Indenture, exceed two hundred and fifty million dollars
($250,000,000) in aggregate at any time, in accordance with the rules and
procedures of the Depository]5, on April 1, 2022 (the “Maturity Date”), and to
pay interest thereon, as provided on the reverse hereof, until the principal and
any unpaid and accrued interest are paid or duly provided for.

 

Interest Payment Dates: April 1 and October 1.

 

Record Dates: March 15 and September 15.

 

The provisions on the back of this certificate are incorporated as if set forth
on the face hereof.

 



 

 

1 This is included for SLP Securities.

*        Restricted SLP Global Security CUSIP No. [        ] and ISIN No.
[        ]

Unrestricted SLP Global Security CUSIP No. [        ] and ISIN No. [        ]

Restricted Non-SLP Global Security CUSIP No. [        ] and ISIN No. [        ]

Unrestricted Non-SLP Global Security CUSIP No. [         ] and ISIN No. [       
]

2 This is included for Physical Securities.

3 This is included for Global Securities.

4 This is included for Physical Securities.

5 This is included for Global Securities.

 



A-1

 

 

IN WITNESS WHEREOF, NortonLifeLock Inc. has caused this instrument to be duly
signed.

 

  NORTONLIFELOCK INC.       By:                                                 
    Name:     Title:

 

Dated: ________________

 

 

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION   This is one of the Securities referred
to
in the within-mentioned Indenture.   Wells Fargo Bank, National Association,  
as Trustee

 

By:       Authorized Signatory  

 

Dated: ________________

  

[Authentication Page for NortonLifeLock Inc.’s 2.500% Convertible Senior Notes
due 2022]

 



A-2

 

 

[FORM OF REVERSE OF SECURITY]

 

NortonLifeLock Inc.

 

2.500% Convertible Senior Notes Due 2022

 

1.                  Interest. NortonLifeLock Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Security at
the rate per annum shown above. The Company will pay interest, payable
semi-annually in arrears, on April 1 and October 1 of each year, with the first
payment to be made on April 1, 2020. Interest on the Securities will accrue on
the principal amount from, and including, the most recent date to which interest
has been paid or provided for or, if no interest has been paid, from, and
including, October 1, 2019, in each case to, but excluding, the next Interest
Payment Date. Interest will be computed on the basis of a 360-day year of twelve
30-day months. The Company shall pay, in cash, interest on any overdue amount
(including, to the extent permitted by applicable law, overdue interest) at the
rate borne by the Securities. In certain circumstances, Additional Interest will
be payable in accordance with Section 6.02(b) of the Indenture (as defined
below) and any reference to “interest” shall be deemed to include any such
Additional Interest.

 

2.                  Maturity. The Securities will mature on the Maturity Date.

 

3.                  Method of Payment. Except as provided in the Indenture, the
Company will pay interest on the Securities to the Persons who are Holders of
record of Securities at the Close of Business on the Record Date set forth on
the face of this Security immediately preceding the applicable Interest Payment
Date. Holders must surrender Securities to a Paying Agent to collect the
principal amount plus, if applicable, accrued and unpaid interest, if any, or
the Fundamental Change Repurchase Price, payable as herein provided on the
Maturity Date, or on any Fundamental Change Repurchase Date, as applicable.

 

4.                  Paying Agent, Registrar, Conversion Agent. Initially, Wells
Fargo Bank, National Association (the “Trustee”) will act as Paying Agent,
Registrar and Conversion Agent. The Company may change any Paying Agent,
Registrar or Conversion Agent without prior notice.

 

5.                  Indenture. The Company issued the Securities under an
Indenture dated as of [DATE OF ISSUANCE] (the “Indenture”) between the Company
and the Trustee. The Securities are subject to all terms set forth in the
Indenture, and Holders are referred to the Indenture for a statement of such
terms. The Securities are unsecured senior obligations of the Company limited to
$250,000,000 aggregate principal amount, except as otherwise provided in the
Indenture (and except for Securities issued in substitution for destroyed, lost
or wrongfully taken Securities). Terms used herein without definition and which
are defined in the Indenture have the meanings assigned to them in the
Indenture. In the event of any inconsistency between the terms of this Security
and the terms of the Indenture, the terms of the Indenture shall control.

 

6.                  Redemption. No redemption or sinking fund is provided for
the Securities.

 



A-3

 

 

7.                  Repurchase at Option of Holder Upon a Fundamental Change.
Subject to the terms and conditions of the Indenture, in the event of a
Fundamental Change, each Holder of the Securities shall have the right, at the
Holder’s option, to require the Company to repurchase such Holder’s Securities
including any portion thereof which is $1,000 in principal amount or any
integral multiple thereof on the Fundamental Change Repurchase Date at a price
payable in cash equal to the Fundamental Change Repurchase Price.

 

8.                  [Reserved]

 

9.                  Conversion. The Securities shall be convertible into cash,
Common Stock or a combination of cash and Common Stock, as applicable, as
specified in the Indenture. To convert a Security, a Holder must satisfy the
requirements of Section 10.02(a) of the Indenture. A Holder may convert a
portion of a Security if the portion is $1,000 principal amount or an integral
multiple of $1,000 principal amount.

 

Upon conversion of a Security, the Holder thereof shall be entitled to receive
the cash and/or Common Stock payable upon conversion in accordance with Article
10 of the Indenture.

 

10.              Denominations, Transfer, Exchange. The Securities are in
registered form, without coupons, in denominations of $1,000 principal amount
and integral multiples of $1,000 principal amount. The transfer of Securities
may be registered and Securities may be exchanged as provided in the Indenture.
The Registrar may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any transfer tax or similar governmental charge
that may be imposed in connection with certain transfers or exchanges as set
forth in the Indenture. The Company or the Trustee, as the case may be, shall
not be required to register the transfer of or exchange any Security for which a
Repurchase Notice has been delivered, and not withdrawn, in accordance with the
Indenture, except the unrepurchased portion of Securities being repurchased in
part.

 

11.              Persons Deemed Owners. The registered Holder of a Security will
be treated as its owner for all purposes. Only registered Holders of Securities
shall have the rights under the Indenture.

 

12.              Amendments, Supplements and Waivers. The Indenture contains
provisions permitting the Company and the Trustee in certain circumstances,
without the consent of the Holders of the Securities, and in certain other
circumstances, with the consent of the Holders of at least a majority in
aggregate principal amount of the outstanding Securities and in other
circumstances with consent of the Holders of 100% of the aggregate principal
amount of the outstanding Securities, to amend or supplement the Indenture or
the Securities.

 

13.              Defaults and Remedies. Subject to certain exceptions, if an
Event of Default occurs and is continuing, the Trustee by notice to the Company
or the Holders of at least twenty five percent (25%) in aggregate principal
amount of the Securities then outstanding by notice to the Company and the
Trustee may declare the principal of, and any accrued and unpaid interest on,
all Securities to be due and payable immediately. If any of certain bankruptcy
or insolvency-related Events of Default occurs and is continuing, the principal
of, and accrued and unpaid interest on, all the Securities shall ipso facto
become and be immediately due and payable without any declaration or other act
on the part of the Trustee or any Holder. Subject to certain exceptions, the
Holders of a majority in aggregate principal amount of the Securities then
outstanding by written notice to the Trustee may rescind or annul an
acceleration and its consequences if certain conditions specified in the
Indenture are satisfied.

 



A-4

 

 

14.              Trustee Dealings with the Company. The Trustee under the
Indenture, or any banking institution serving as successor Trustee thereunder,
in its individual or any other capacity, may make loans to, accept deposits
from, and perform services for, the Company or its Affiliates, and may otherwise
deal with the Company or its Affiliates, as if it were not Trustee.

 

15.              Authentication. This Security shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent
in accordance with the Indenture.

 

16.              Abbreviations. Customary abbreviations may be used in the name
of a Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (Uniform Gifts to
Minors Act).

 

17.              Ranking. The Securities shall be senior unsecured obligations
of the Company and will rank equal in right of payment to all senior unsecured
indebtedness of the Company, and will rank senior in right of payment to any
indebtedness that is contractually subordinated to the Securities.

 

THE COMPANY WILL FURNISH TO ANY HOLDER UPON WRITTEN REQUEST AND WITHOUT CHARGE A
COPY OF THE INDENTURE. REQUESTS MAY BE MADE TO:

 

NortonLifeLock Inc.

60 E. Rio Salado Parkway, Suite 1000

Tempe, AZ 85281

Attention: General Counsel

Fax: +1 (650) 429-9137

Email: OfficeoftheGeneralCounsel@symantec.com

 



A-5

 

 

ATTACHMENT 1

 

FORM OF ASSIGNMENT

 

I or we assign to PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER    
      (please print or type name and address)         the within Security and
all rights thereunder, and hereby irrevocably constitute and appoint    
Attorney to transfer the Security on the books of the Company with full power of
substitution in the premises.

 

     Dated:  NOTICE: The signature on this assignment must correspond with the
name as it appears upon the face of the within Security in every particular
without alteration or enlargement or any change whatsoever and be guaranteed by
a guarantor institution participating in the Securities Transfer Agents
Medallion Program or in such other guarantee program acceptable to the
Registrar, or be notarized.

 

Signature Guarantee or Notarization:   

 



A-6

 

 

In connection with any transfer of this Security occurring prior to the Resale
Restriction Termination Date, the undersigned confirms that it is making, and it
has not utilized any general solicitation or general advertising in connection
with, the transfer:

 

[Check One]

 

(1)¨  to NortonLifeLock Inc. or any Subsidiary thereof; or

 

(2)¨  pursuant to a registration statement which has become effective under the
Securities Act of 1933, as amended (the “Securities Act”);

 

(3)¨  to a Person that the undersigned reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act (“Rule
144A”)) that purchases for its own account or for the account of a qualified
institutional buyer and to whom notice is given that such transfer is being made
in reliance on Rule 144A, in each case pursuant to and in compliance with Rule
144A;

 

(4)¨  pursuant to an exemption from registration provided by Rule 144 under the
Securities Act; or

 

(5)¨  pursuant to any other available exemption from the registration
requirements of the Securities Act.

 

Unless one of the items (1) through (5) is checked, the Registrar will refuse to
register any of the Securities evidenced by this certificate in the name of any
person other than the registered Holder thereof; provided, however, that if item
(4) or (5) is checked, the Company, the transfer agent or the Registrar may
require, prior to registering any such transfer of the Securities, in their sole
discretion, such written certifications and, in the case of item (5), such other
evidence or legal opinions required by the Indenture to confirm that such
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act of 1933, as
amended.

 

If none of the foregoing items are checked, the Trustee or Registrar shall not
be obligated to register this Security in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in the Indenture shall have been satisfied.

 

Dated: Signed:                                  (Sign exactly as name appears on
the other side of this Security)     Signature Guarantee or Notarization:    

 



A-7

 



 

ATTACHMENT 2

 

FORM OF CONVERSION NOTICE

 

To convert this Security in accordance with the Indenture, check the box: ¨  

Elected observation period pursuant to Section 10.02(a) (circle one):

Observation
Period                                                                                                            Alternative
Observation Period

 

To convert only part of this Security, state the principal amount to be
converted (must be in multiples of $1,000):

$__________________

 

If you want the stock certificate representing the Common Stock issuable upon
conversion made out in another person’s name, fill in the form below:



 

(Insert other person’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

(Print or type other person’s name, address and zip code)

 

¨ CHECK IF APPLICABLE: The person in whose name the Common Stock will be issued
is not (and has not been for the three months preceding the applicable
Conversion Date) an “affiliate” (as defined in Rule 144 under the Securities Act
of 1933, as amended) of the Company, and the Common Stock will upon issuance be
freely tradable by such person.

 

Date:___________________     Signature(s):
                                                                                                                                                                                             


                                                                                                                                                                                               


(Sign exactly as your name(s) appear(s) on the other side of this Security)

 

Signature(s) guaranteed / notarized by:
                                                                                                                                                                                                              
(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

 



A-8

 

 

ATTACHMENT 3

 

FORM OF REPURCHASE NOTICE

 

Certificate No. of Security: ___________
Principal Amount of this Security: $ ___________

 

If you want to elect to have this Security purchased by the Company pursuant to
Section 3.01 of the Indenture, check the box: ¨

 

If you want to elect to have only part of this Security purchased by the Company
pursuant to Section 3.01 of the Indenture, state the principal amount to be so
purchased by the Company:

 

$ __________________________________

 

(in an integral multiple of $1,000)

 

Date:__________________

Signature(s):                                                                                             

 

 

                                                                                                                      

(Sign exactly as your name(s) appear(s) on the other side of this Security)

    Signature(s) guaranteed / notarized by:

                                                                                                                      

(All signatures must be guaranteed by a guarantor institution participating in
the Securities Transfer Agents Medallion Program or in such other guarantee
program acceptable to the Trustee, or be notarized.)

 



A-9

 

 

SCHEDULE A6

 

SCHEDULE OF INCREASES AND DECREASES IN THE GLOBAL SECURITY

 

NortonLifeLock Inc.
2.500% Convertible Senior Notes Due 2022

 

The initial principal amount of this Global Security is _______ DOLLARS
($_________). The following increases or decreases in this Global Security have
been made:

 

Date of Increases and
Decreases  Amount of decrease in
Principal Amount of this
Global Security  Amount of increase in
Principal Amount of this
Global Security  Principal Amount of this
Global Security following
such decrease or increase  Signature of authorized
signatory of Trustee or
Custodian                                          

 



 

 

6 This is included in Global Securities.

 



A-10

 

 

EXHIBIT B-1A

 

FORM OF SECURITIES PRIVATE PLACEMENT legend

 

Each Global Security and Physical Security that constitutes a Restricted
Security shall bear the following “Security Private Placement Legend”:

 

THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

AGREES FOR THE BENEFIT OF NORTONLIFELOCK INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

 

(A)       TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

 

(B)       PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)        TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER
THE SECURITIES ACT, OR

 

(D)       PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER
THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
SECURITY PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY AND
THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED BY THE COMPANY IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 



B-1A-1

 

 

EXHIBIT B-1B

 

FORM OF COMMON STOCK PRIVATE PLACEMENT LEGEND

 

Each share of Common Stock that constitutes a Restricted Security shall bear the
following “Common Stock Private Placement Legend”:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

AGREES FOR THE BENEFIT OF NORTONLIFELOCK INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE RESALE RESTRICTION TERMINATION DATE (AS DEFINED IN
THE INDENTURE PURSUANT TO WHICH THIS SECURITY WAS ISSUED), EXCEPT:

 

(A)       TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

 

(B)       PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR

 

(C)        TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER
THE SECURITIES ACT, OR

 

(D)       PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER
THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER TO A SECURITY THAT DOES NOT BEAR A
COMMON STOCK PRIVATE PLACEMENT LEGEND IN ACCORDANCE WITH (D) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.

 

B-1B-1

 



EXHIBIT B-2

 

FORM OF LEGEND FOR GLOBAL SECURITY

 

Any Global Security authenticated and delivered hereunder shall bear a legend
(which would be in addition to any other legends required in the case of a
Restricted Security) in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTIONS 2.15 AND 2.16 OF THE INDENTURE.

 

B-2-1

 

 



 

EXHIBIT C

 

Form of Notice of Transfer Pursuant to Registration Statement

 

NortonLifeLock Inc.

60 E. Rio Salado Parkway, Suite 1000

Tempe, AZ 85281

Attention: General Counsel

Fax: +1 (650) 429-9137

Email: OfficeoftheGeneralCounsel@symantec.com





Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN  55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com

 

 

 

Re: NortonLifeLock Inc. (the “Company”) 2.500% Convertible Senior Notes Due 2022
(the “Securities”)

 

Ladies and Gentlemen:

 

Please be advised that _____________ has transferred $___________ aggregate
principal amount of the Securities (CUSIP: _______) and ________ shares of the
Company’s common stock, par value $0.01 per share, issuable on conversion of the
Securities (“Common Stock”) pursuant to an effective Registration Statement on
Form S-3 (File No. 333-________).

 

  Very truly yours,           (Name)

 



C-1

 

 

 

EXHIBIT D

 

FORM OF CERTIFICATE OF TRANSFER

 

Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN  55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com



 

Re: 2.500% Convertible Senior Notes due 2022

 

Reference is hereby made to the Indenture, dated as of [DATE OF ISSUANCE] (the
“Indenture”), among NortonLifeLock Inc. (the “Company”) and Wells Fargo Bank,
National Association, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

 

_______________ (the “Transferor”) owns and proposes to transfer [an interest in
the Restricted Global Security][the Physical Security held in the name of
__________] (CUSIP: ___________) in the principal amount of $___________ (the
“Transfer”), to _______________ (the “Transferee”) [who will take an interest in
the _______________ (CUSIP: ___________)]. In connection with the Transfer, the
Transferor hereby certifies that:

 

[EITHER CHECK BOX 1 AND THE BOX IN THE APPLICABLE LETTERED PARAGRAPH UNDERNEATH,
BOX 2, BOX 3 OR BOX 4]

 

1.       ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY (OTHER THAN AN SLP GLOBAL SECURITY).

 

(a)       ¨ CHECK IF TRANSFER IS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT. Such Transfer is being effected pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
and, if applicable, in compliance with the prospectus delivery requirements of
the Securities Act.

 

(b)       ¨ CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Security
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest will no
longer be subject to the restrictions on transfer enumerated in the Security
Private Placement Legend printed on the Restricted Global Security and in the
Indenture.

 

(c)       ¨ CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer
is being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144 and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Security Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest will not be
subject to the restrictions on transfer enumerated in the Security Private
Placement Legend printed on the Restricted Global Security and in the Indenture.

 



D-1

 

 

 

2.       ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY (OTHER THAN AN SLP GLOBAL SECURITY). The Transfer is
being effected pursuant to and in accordance with Rule 144A under the Securities
Act, and, accordingly, the Transferor hereby further certifies that the
beneficial interest is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest for its own account,
or for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. The
Restricted Global Securities will continue to be subject to the restrictions on
transfer enumerated in the Security Private Placement Legend printed on the
Restricted Global Securities and in the Indenture and the Securities Act.

 

3.       ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH
THE INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement.

 

4.       ¨ CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS AN SLP GLOBAL SECURITY IN ACCORDANCE WITH THE
INVESTMENT AGREEMENT. The Transfer is being effected pursuant to and in
accordance with Section 4.17(b) of the Investment Agreement.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

  [Insert Name of Transferor]           By:       Name:     Title:        
Dated:  

 



D-2

 

 

 

EXHIBIT E

 

FORM OF CERTIFICATE OF EXCHANGE

 

Wells Fargo Corporate Trust-DAPS Reorg

6th & Marquette Ave 12th Floor

MAC N9303-121

Minneapolis, MN  55479

Phone: 1-800-344-5128

Fax: 1-866-969-1290

Email: dapsreorg@wellsfargo.com

 

 

 

Re: 2.500% Senior Convertible Notes due 2022

 

Reference is hereby made to the Indenture, dated as of [DATE OF ISSUANCE] (the
“Indenture”), among NortonLifeLock Inc. (the “Company”) and The Bank of New York
Mellon Trust Company, N.A., as Trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

 

___________ (the “Owner”) owns and proposes to exchange an interest in the
Restricted Global Security (CUSIP: ___________) in the principal amount of
$__________ for an interest in ___________ (CUSIP: _________) (the “Exchange”).
In connection with the Exchange, the Owner hereby certifies that:

 

[EITHER CHECK BOX 1, BOX 2 OR BOX 3]

 

1.        ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY THAT IS AN
SLP GLOBAL SECURITY.

 

In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Security for a beneficial interest in an Unrestricted Global
Security that is an SLP Global Security in an equal principal amount, the Owner
hereby certifies (i) the beneficial interest is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Global Securities and pursuant
to and in accordance with the United States Securities Act of 1933, as amended
(the “Securities Act”), (iii) the restrictions on transfer contained in the
Indenture and the Security Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Security is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

 

2.        ¨ CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
SECURITY TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL SECURITY THAT IS NOT
AN SLP GLOBAL SECURITY.

 



 

 

 

In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Security for a beneficial interest in an Unrestricted Global
Security that is not an SLP Global Security in an equal principal amount, the
Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Securities
and pursuant to and in accordance with the United States Securities Act of 1933,
as amended (the “Securities Act”), (iii) the restrictions on transfer contained
in the Indenture and the Security Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Security is being acquired in compliance with
any applicable blue sky securities laws of any state of the United States.

 

3.       ¨ CHECK IF OWNER WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN A
RESTRICTED GLOBAL SECURITY THAT IS NOT AN SLP GLOBAL SECURITY. In connection
with the Exchange of the Owner’s beneficial interest in an SLP Global Security
that is for a beneficial interest in another Restricted Global Security that is
not an SLP Global Security in an equal principal amount, the Owner hereby
certifies that such beneficial interest being acquired is for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Restricted Global Securities
will continue to be subject to the restrictions on transfer enumerated in the
Security Private Placement Legend printed on the Restricted Global Securities
and in the Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

  [Insert Name of Owner]           By:       Name:     Title:       Dated:
                                 

 



 

 

 

Schedule 1

 

Purchaser  Aggregate principal amount of Existing
Notes being exchanged for New Notes  SLP IV Seal Holdings, L.P.  $125,000,000 
SLP IV Seal II Holdings, L.P.  $125,000,000  Total  $250,000,000 

 



 

